--------------------------------------------------------------------------------

Loan Nos. 07-0004315
07-0004265
07-0004371
 


 


AMENDED, RESTATED AND CONSOLIDATED
 
CREDIT AGREEMENT
 
for loans totaling $31,823,552.29
 
among
 
EMERIMESA, LLC, ESC-ARBOR PLACE, LLC,
 
HC3 FT. MYERS LLC, HC3 ORLANDO LLC
 
and HC3 SUNRISE LLC
 
as Borrowers
 
THE LENDERS PARTY HERETO
 
and
 
GENERAL ELECTRIC CAPITAL CORPORATION,
 
as Administrative Agent and Collateral Agent
 
♦ ♦ ♦
 
GE CAPITAL MARKETS, INC.,
 
as Sole Lead Arranger
 
Dated as of January 31, 2011
 


 




 

 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


Page
 

ARTICLE I
DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS 
2

 
 
Section 1.1
Defined Terms 
2

 
 
Section 1.2
UCC Terms 
26

 
 
Section 1.3
Accounting Terms and Principles 
26

 
 
Section 1.4
Payments 
26

 
 
Section 1.5
Interpretation 
26

 
ARTICLE II
THE FACILITIES 
27

 
 
Section 2.1
Disbursements 
27

 
 
Section 2.2
Maturity Date and Repayment of Loans 
30

 
 
Section 2.3
Optional Prepayments 
31

 
 
Section 2.4
Mandatory Payments 
31

 
 
Section 2.5
Default Interest; Fees 
31

 
 
Section 2.6
Application of Payments 
32

 
 
Section 2.7
Payments and Computations 
33

 
 
Section 2.8
Evidence of Debt 
34

 
 
Section 2.9
Suspension of LIBOR Rate 
35

 
 
Section 2.10
Breakage Costs; Increased Costs; Capital Requirements 
36

 
 
Section 2.11
Taxes 
37

 
 
Section 2.12
Substitution of Lenders 
40

 
 
Section 2.13
Release of Collateral 
40

 
ARTICLE III
CONDITIONS TO LOANS 
42

 
 
Section 3.1
Conditions Precedent to Funding 
42

 
 
Section 3.2
Determinations of Initial Borrowing Conditions 
45

 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES 
46

 
 
Section 4.1
Corporate Existence; Compliance with Law 
46

 
 
Section 4.2
Loan and Related Documents 
48

 
 
Section 4.3
Ownership of the Borrowers 
48

 
 
Section 4.4
Financial Statements 
49

 
 
Section 4.5
Material Adverse Effect 
49

 
 
Section 4.6
Solvency 
49

 
 
Section 4.7
Litigation 
50

 

 
i 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 



 
Section 4.8
Taxes 
50

 
 
Section 4.9
Margin Regulations 
50

 
 
Section 4.10
No Burdensome Obligations; No Defaults 
50

 
 
Section 4.11
Single Purpose Entity 
51

 
 
Section 4.12
Labor Matters 
51

 
 
Section 4.13
ERISA 
51

 
 
Section 4.14
Environmental Matters 
51

 
 
Section 4.15
Intellectual Property 
52

 
 
Section 4.16
Title; Real Property 
52

 
 
Section 4.17
Full Disclosure 
54

 
 
Section 4.18
Operation 
54

 
 
Section 4.19
Estoppel Certificates 
54

 
 
Section 4.20
Representations and Warranties on Leases 
54

 
 
Section 4.21
Approval Rights 
55

 
 
Section 4.22
Lease Covenants 
55

 
 
Section 4.23
Tenant Estoppels 
56

 
 
Section 4.24
Security Deposits 
56

 
ARTICLE V
FINANCIAL COVENANTS 
56

 
 
Section 5.1
Minimum Consolidated Project Yield 
56

 
ARTICLE VI
REPORTING COVENANTS 
57

 
 
Section 6.1
Financial Statements 
57

 
 
Section 6.2
Other Events 
59

 
 
Section 6.3
Copies of Notices and Reports 
60

 
 
Section 6.4
Taxes 
60

 
 
Section 6.5
Labor Matters 
60

 
 
Section 6.6
ERISA Matters 
60

 
 
Section 6.7
Environmental Matters 
61

 
 
Section 6.8
Other Information 
61

 
ARTICLE VII
AFFIRMATIVE COVENANTS 
61

 
 
Section 7.1
Maintenance of Corporate Existence 
61

 
 
Section 7.2
Compliance with Laws and Healthcare Matters, Etc 
62

 
 
ii

--------------------------------------------------------------------------------

 


 
Section 7.3
Payment of Obligations 
63

 
 
Section 7.4
Maintenance of Property 
63

 
 
Section 7.5
Maintenance of Insurance 
63

 
 
Section 7.6
Keeping of Books 
65

 
 
Section 7.7
Access to Books and Property 
65

 
 
Section 7.8
Environmental 
65

 
 
Section 7.9
Use of Proceeds 
66

 
 
Section 7.10
Additional Collateral, Subsidiaries and Further Assurances 
66

 
 
Section 7.11
Springtree Capital Improvements 
67

 
ARTICLE VIII
NEGATIVE COVENANTS 
67

 
 
Section 8.1
Indebtedness 
67

 
 
Section 8.2
Liens 
67

 
 
Section 8.3
Investments 
68

 
 
Section 8.4
Transfers 
68

 
 
Section 8.5
Restricted Payments 
69

 
 
Section 8.6
Prepayment of Indebtedness 
69

 
 
Section 8.7
Fundamental Changes 
69

 
 
Section 8.8
Change in Nature of Business 
69

 
 
Section 8.9
Transactions with Affiliates 
70

 
 
Section 8.10
Third-Party Restrictions on Indebtedness, Liens, Investments or Restricted
Payments 
70

 
 
Section 8.11
Modification of Certain Documents 
70

 
 
Section 8.12
Accounting Changes; Fiscal Year 
71

 
 
Section 8.13
Margin Regulations 
71

 
 
Section 8.14
Compliance with ERISA 
71

 
 
Section 8.15
Hazardous Materials 
71

 
ARTICLE IX
EVENTS OF DEFAULT 
71

 
 
Section 9.1
Definition 
71

 
 
Section 9.2
Remedies 
73

 
ARTICLE X
THE ADMINISTRATIVE AGENT 
73

 
 
Section 10.1
Appointment and Duties 
73

 

 
iii 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 


 
Section 10.2
Binding Effect 
75

 
 
Section 10.3
Use of Discretion 
75

 
 
Section 10.4
Delegation of Rights and Duties 
75

 
 
Section 10.5
Reliance and Liability 
75

 
 
Section 10.6
Administrative Agent Individually 
76

 
 
Section 10.7
Lender Credit Decision 
77

 
 
Section 10.8
Expenses; Indemnities 
77

 
 
Section 10.9
Resignation of Administrative Agent 
78

 
 
Section 10.10
Release of Collateral 
78

 
 
Section 10.11
Additional Secured Parties 
79

 
ARTICLE XI
MISCELLANEOUS 
79

 
 
Section 11.1
Amendments, Waivers, Etc 
79

 
 
Section 11.2
Assignments and Participations; Binding Effect 
81

 
 
Section 11.3
Costs and Expenses 
84

 
 
Section 11.4
Indemnities 
85

 
 
Section 11.5
Survival 
85

 
 
Section 11.6
Limitation of Liability for Certain Damages 
86

 
 
Section 11.7
Lender-Creditor Relationship 
86

 
 
Section 11.8
Right of Setoff 
86

 
 
Section 11.9
Sharing of Payments, Reinstatement Etc 
86

 
 
Section 11.10
Marshaling; Payments Set Aside 
87

 
 
Section 11.11
Notices 
87

 
 
Section 11.12
Electronic Transmissions 
89

 
 
Section 11.13
Governing Law 
90

 
 
Section 11.14
Jurisdiction 
90

 
 
Section 11.15
Waiver of Jury Trial 
90

 
 
Section 11.16
Severability 
91

 
 
Section 11.17
Execution in Counterparts 
91

 
 
Section 11.18
Entire Agreement 
91

 
 
Section 11.19
Use of Name 
91

 
 
Section 11.20
Non-Public Information; Confidentiality 
91

 

 
iv 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 


 
Section 11.21
Patriot Act Notice 
92

 
 
Section 11.22
Limitation of Liability 
92

 
ARTICLE XII
POST CLOSING AGREEMENTS 
92

 
 
Section 12.1
Immediate Repairs 
92

 
 
Section 12.2
Asbestos 
93

 
 
Section 12.3
Radon 
93

 
 
Section 12.4
Zoning 
93

 
 
Section 12.5
Opinion 
93

 
 
Section 12.6
Provider Agreements 
93

 



 
v 

--------------------------------------------------------------------------------

 

SCHEDULES
 
Schedule I                         –         Commitments
Schedule II                        –         Allocated Loan Amounts
Schedule 2.1                      –         Repairs, Replacements and
Improvements
Schedule 2.2                      –         Amortization Schedule
Schedule 4.2                      –         Consents
Schedule 4.3                      –         Ownership of the Borrowers
Schedule 4.12                    –         Labor Matters
Schedule 4.14                    –         Environmental Matters
Schedule 4.16                    –         Real Property, Allocated Loan Amount
and Beds
Schedule 7.2                      –         Provider Agreements and Licenses
Schedule 8.1                      –         Existing Indebtedness
Schedule 8.2                      –         Existing Liens
Schedule 8.3                      –         Existing Investments


EXHIBITS
 
Exhibit A                           –            [Reserved]
Exhibit B                           –            Form of Assignment
Exhibit C                           –            Form of Compliance Certificate
Exhibit D                           –            Corporate Chart
Exhibit E                           –            Form of Note

 
 

--------------------------------------------------------------------------------

 

This AMENDED, RESTATED AND CONSOLIDATED CREDIT AGREEMENT, dated as of January
31, 2011, is entered into among EMERIMESA, LLC, a Delaware limited liability
company (“Emerimesa”), ESC-ARBOR PLACE, LLC, a Delaware limited liability
company (“Arbor Place”), HC3 FT. MYERS LLC, a Delaware limited liability company
(“HC3 Ft. Myers”), HC3 ORLANDO LLC, a Delaware limited liability company
(“HC3 Orlando”) and HC3 SUNRISE LLC, a Delaware limited liability company
(“HC3 Sunrise”, and together with HC3 Ft. Myers and HC3 Orlando, the “Florida
Borrowers” and the Florida Borrowers, Emerimesa and Arbor Place collectively
referred to herein as the “Borrowers”), the Lenders (as defined below) and
GENERAL ELECTRIC CAPITAL CORPORATION (“GE Capital”), as administrative agent and
collateral agent for the Lenders (in such capacity, and together with its
successors and permitted assigns, the “Administrative Agent”).
 
W I T N E S S E T H:
 
WHEREAS, GECC as Agent and Lender and Arbor Place have previously entered into
that certain Loan Agreement, dated as of June 30, 2006 (as amended to the date
hereof, the “2006 Loan Agreement”) pursuant to which GECC extended loans in the
original principal amount of $8,000,000; and
 
WHEREAS, GECC as Administrative Agent and Lender and the Florida Borrowers have
previously entered into that certain Loan Agreement, dated as of August 6, 2007
(as amended to the date hereof, the “August 2007 Loan Agreement”; and together
the 2006 Loan Agreement, the “Prior Loan Agreements”) pursuant to which GECC
extended loans in the original principal amount of $19,640,000 evidenced by that
certain Promissory Note made by the Florida Borrowers in favor of GECC dated
August 6, 2007, in the original principal amount of $19,640,000 (the “Florida
Note”); and
 
WHEREAS, $14,383,204.85 of the Florida Note (the “Remaining Florida Note”) shall
remain in full force and effect and shall not be amended, restated and
consolidated by this Agreement;
 
WHEREAS, the Borrowers acknowledge and agree that the Liens (as defined in the
Prior Loan Agreements) granted to GECC as Agent or Administrative Agent, for
itself and on behalf of the Lender pursuant to the Security Documents (as
defined in the Prior Loan Agreements) and the other Loan Documents (as defined
in the Prior Loan Agreements) shall remain outstanding and in full force and
effect and shall continue to secure the Obligations (as defined herein); and
 
WHEREAS, the Borrowers acknowledge and agree that (i) the Obligations (as
defined herein) represent, among other things, the amendment, restatement,
renewal, extension, consolidation and modification of the Loan (as defined in
the 2006 Loan Agreement) and the Obligations (as defined in the 2007 Loan
Agreement) arising in connection with the Prior Loan Agreements (other than with
respect to the Remaining Florida Note) and the other Loan Documents (as defined
in both Prior Loan Agreements) executed in connection therewith; (ii) the
Security Documents (as defined in the Prior Loan Agreements) executed in
connection with the Prior Loan Agreements and the collateral pledged thereunder
shall secure, without interruption or impairment of any kind, all existing
Indebtedness under the Prior Loan Agreements and the
 

 
 

--------------------------------------------------------------------------------

 


other Loan Documents (as defined in the Prior Loan Agreements) executed in
connection therewith as so amended, restated, restructured, renewed, extended,
consolidated and modified hereunder, together with all other Obligations
hereunder (other than with respect to the Remaining Florida Note); (iii) all
Liens evidenced by the Security Documents (as defined in the Prior Loan
Agreements) executed in connection with the Prior Loan Agreements are hereby
ratified, confirmed and continued; and (iv) the Loan Documents (as defined
herein) shall restate, renew, extend, consolidate, amend and modify the Prior
Loan Agreements (other than with respect to the Remaining Florida Note) and the
other Loan Documents (as defined in both Prior Loan Agreements) executed in
connection therewith; and
 
WHEREAS, the parties hereto intend that (i) the provisions of the Prior Loan
Agreements and the other Loan Documents (as defined in the Prior Loan
Agreements) executed in connection therewith, to the extent restated, renewed,
extended, consolidated, amended and modified hereby (other than with respect to
the Remaining Florida Note) are hereby superseded and replaced by the provisions
hereof and of the Loan Documents (as defined herein); and (ii) the Notes (as
hereinafter defined) shall amend, renew, extend, modify, replace, serve as a
substitute for and supersede in their entirety, but not extinguish the
indebtedness arising under, the promissory notes issued pursuant to the Prior
Loan Agreements (other than with respect to the Remaining Florida Note);
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties hereto, the parties
hereby agree as follows:
 
ARTICLE I
 


 
DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
 
Section 1.1                      Defined Terms.  As used in this Agreement, the
following terms have the following meanings:
 
“Acquisition” means the acquisition of the Mesa Facility and the assets related
thereto of the Mesa Seller and its Subsidiaries pursuant to the terms of the
Acquisition Agreement.
 
“Acquisition Agreement” means that certain Purchase and Sale Agreement and
Escrow Instructions dated November 5, 2010, between Emeritus and Care Institute,
Inc. – Mesa (“Mesa Seller”), as amended by Amendment No. 1 dated November 30,
2010 and Amendment No. 2 dated December 8, 2010 and all other documents executed
in connection therewith.
 
“Administrative Agent” has the meaning specified in the preamble hereto.
 
“Affected Lender” has the meaning specified in Section 2.12.
 
“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of any
Borrower.  For purpose of this definition, “control” means the possession of
either (a) the power to vote, or the beneficial ownership of, 10% or more of the
 

 
2

--------------------------------------------------------------------------------

 

Voting Interests of such Person or (b) the power to direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
 
“Agreement” means this Credit Agreement.
 
“Allocated Loan Amount” means, with respect to any Facility, the allocated
amounts set forth on Schedule II.
 
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) is or will be engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business and (b) is advised or managed by (i) such
Lender, (ii) any Affiliate of such Lender or (iii) any Person (other than an
individual) or any Affiliate of any Person (other than an individual) that
administers or manages such Lender.
 
“Arbor Place” has the meaning specified in the preamble hereto.
 
“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any prospective assignee thereof and accepted by the
Administrative Agent, in substantially the form of Exhibit B.
 
“Assignment of Membership Interests” means that certain Assignment of Membership
Interests (Security Agreement) dated as of the date hereof executed by Emeritus
whereby Emeritus assigns and pledges all of the Equity Interests of the
Borrowers to the Agent.
 
“As-Built Survey” shall mean each of the following “as-built” surveys of the
Real Property:
 
(a)           that certain ALTA/ACSM Land Title Survey of the Park Club at Fort
Myers Facility dated March 16, 1995 and last revised on April 12, 1999, showing
all of the Improvements situated thereon, prepared by American Engineering
Consultants, Inc. under International Land Services, Inc. Job Order No.
99-02-23.003, and bearing the certification of T. Alan Neal, Florida
Professional Surveyor and Mapper No. 4656;
 
(b)           that certain ALTA/ACSM Land Title Survey of the Pavilion at
Crossing Pointe Facility dated November 18, 1998 and last revised February 1,
1999, showing all of the Improvements situated thereon, prepared by and bearing
the certification of Earl N. Strom, Florida Professional Surveyor and Mapper No.
4462, under International Land Services, Inc. Job Order No. 98-10-50:007;
 
(c)           that certain survey of the Sunrise Facility dated April 18, 1995
and updated April 10, 1996, showing all of the Improvements situated thereon,
prepared by Miguel Espinosa Land Surveying, Inc. under Drawing No. 95-112, and
bearing the certification of Miguel Espinosa, Florida Professional Land Surveyor
No. 5101;
 
(d)           that certain survey issued in connection with the 2006 Loan
Agreement; and
 

 
3

--------------------------------------------------------------------------------

 



(e)           that certain survey entitled "ALTA/ACSM Land Title Survey"
prepared by D.N.A. Inc. Civil Engineering Land Surveying, David J. Nykorchuk,
Arizona Professional Land Surveyor No. 13016, dated November 10, 2010, and last
revised January 19, 2011.
 
“Base Rate” means, at any time, a rate per annum equal to the higher of (a) the
rate last quoted by The Wall Street Journal as the “base rate on corporate loans
posted by at least 75% of the nation’s largest banks” in the United States or,
if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Administrative Agent) or any similar release by
the Federal Reserve Board (as determined by the Administrative Agent) and (b)
the sum of 0.5% per annum and the Federal Funds Rate.
 
“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Borrower incurs or reasonably could incur, or otherwise has or reasonably
could have, any obligation or liability.
 
“Borrowers” has the meaning specified in the preamble hereto.
 
“Borrowers’ Accountants” means KPMG LLP or other nationally-recognized
independent registered certified public accountants acceptable to the
Administrative Agent.
 
“Breakage Amount” means an amount, as reasonably calculated by any Lender, equal
to the amount of any losses, expenses, liabilities (including, without
limitation, any loss (including interest paid) and lost opportunity cost in
connection with the re-employment of such funds) that Lender or its Affiliates
may sustain in its capacity as a counterparty to any swap, collar, hedge or
other instrument relating specifically to the Loan as a result of any prepayment
of the Loan (regardless of the source of such prepayment and whether voluntary,
by acceleration or otherwise).
 
“Business Day” means any day of the year that is not a Saturday, Sunday or a day
on which banks are required or authorized to close in New York City and, when
determined in connection with determinations in respect of any LIBOR Rate or
LIBOR Rate Loan or any funding, Interest Period or payment of any LIBOR Rate
Loan, that is also a day on which dealings in Dollar deposits are carried on in
the London interbank market.
 
“Capital Expenditures” means, for any Person for any period, the aggregate of
all expenditures, whether or not made through the incurrence of Indebtedness, by
such Person and its Subsidiaries during such period for the acquisition, leasing
(pursuant to a Capital Lease), construction, replacement, repair, substitution
or improvement of fixed or capital assets or additions to equipment, in each
case required to be capitalized under GAAP on a Consolidated balance sheet of
such Person, excluding interest capitalized during construction.
 
“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or should be accounted for as a
capital lease on a balance sheet of such Person prepared in accordance with
GAAP.
 

 
4

--------------------------------------------------------------------------------

 



“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and (C)
has Tier 1 capital (as defined in such regulations) in excess of $250,000,000
and (e) shares of any United States money market fund that (i) has substantially
all of its assets invested continuously in the types of investments referred to
in clause (a), (b), (c) or (d) above with maturities as set forth in the proviso
below, (ii) has net assets in excess of $500,000,000 and (iii) has obtained from
either S&P or Moody’s the highest rating obtainable for money market funds in
the United States; provided, however, that the maturities of all obligations
specified in any of clauses (a), (b), (c) and (d) above shall not exceed 365
days.
 
“CERCLA” means the United States Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.).
 
“Change of Control” means the occurrence of any of the following:  (a) Emeritus
shall cease to own at least 51% and control legally and beneficially all of the
economic and voting rights of each Borrower or (b) any Facility ceases to be
managed or operated by a Qualified Manager.
 
“Code” means the U.S. Internal Revenue Code of 1986.
 
“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Borrower and all Equity Interests of the
Borrowers owned by Emeritus in or upon which a Lien is granted or purported to
be granted or pledged or purported to be pledged pursuant to any Loan Document.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans to the Borrowers on the Restatement Date, which commitment is in
the amount set forth opposite such Lender’s name on Schedule I under the caption
“Commitment”, as amended to reflect Assignments and as such amount may be
reduced pursuant to this Agreement.  The aggregate amount of the Commitments on
the date hereof equals $10,00,000.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
 
“Consolidated” means, with respect to any Person, the accounts of such Person
and its Subsidiaries consolidated in accordance with GAAP.
 

 
5

--------------------------------------------------------------------------------

 



“Consolidated Current Assets” means, at any date, the total Consolidated current
assets of the Borrowers at such date other than cash, Cash Equivalents and any
Indebtedness owing to the Borrowers.
 
“Consolidated Current Liabilities” means, at any date, all liabilities of the
Borrowers at such date that should be classified as current liabilities on a
Consolidated balance sheet of the Borrowers; provided, however, that
“Consolidated Current Liabilities” shall exclude the principal amount of the
Loans then outstanding.
 
“Consolidated EBITDA” means, for any period, (a) the Consolidated Net Income of
the Borrowers for such period plus (b) the sum of, in each case to the extent
included in the calculation of such Consolidated Net Income but without
duplication, (i) any provision for United States federal income taxes or other
taxes measured by net income, (ii) Consolidated Interest Expense, amortization
of debt discount and commissions and other fees and charges associated with
Indebtedness (except amortization and expenses related to the consummation of
Loan on the Restatement Date and the Related Transactions and the payment of all
fees, costs and expenses associated with the foregoing), (iii) Consolidated Rent
Expense, (iv) an amount equal to any Management Fee actually paid, (v) any loss
from extraordinary items, (vi) any depreciation, depletion and amortization
expense, (vii) any aggregate net loss on the Transfer of property (other than
accounts (as defined under the applicable UCC) and inventory) outside the
ordinary course of business and (viii) any other non-cash expenditure, charge or
loss for such period (other than any non-cash expenditure, charge or loss
relating to write-offs, write-downs or reserves with respect to accounts and
inventory), including the amount of any compensation deduction as the result of
any grant of Equity Interests or Equity Equivalents to employees, officers,
directors or consultants and minus (c) the sum of, in each case to the extent
included in the calculation of such Consolidated Net Income and without
duplication, (i) any credit for United States federal income taxes or other
taxes measured by net income, (ii) any interest income, (iii) a capital
replacement reserve in an amount per annum equal to $350 per bed, (iv)
management fees, which for the purposes of this definition shall be deemed to be
an amount per annum equal to five percent (5%) of the aggregate total operating
revenue generated from the Facilities, for the full twelve (12) month period
immediately preceding the date of determination, (v) the value of any impact of
definitive Medicare/Medicaid changes imposed by any Governmental Authority, as
reasonably determined by the Administrative Agent, (vi) any gain from
extraordinary items and any other non-recurring gain, (vii) any aggregate net
gain from the Transfer of property (other than accounts (as defined in the
applicable UCC) and inventory) out of the ordinary course of business by the
Borrowers, (viii) any other non-cash gain, including any reversal of a charge
referred to in clause (b)(viii) above by reason of a decrease in the value of
any Equity Interest or Equity Equivalent, and (vi) any other cash payment in
respect of expenditures, charges and losses that have been added to Consolidated
EBITDA pursuant to clause (b)(viii) above in any prior period; provided,
however, if the actual occupancy of all of the Facilities, taken as a whole,
exceeds 95%, Consolidated EBITDA shall be proportionately reduced assuming an
occupancy of 95%.
 
“Consolidated Excess Cash Flow” means, for any period, (a) Consolidated EBITDA
for such period, minus (b) without duplication, (i) any principal payments made
in cash on the Loans during such period other than any mandatory prepayment
required pursuant to Section 2.4 because of the existence of Excess Cash Flow
paid during such period but applicable to the prior
 

 
6

--------------------------------------------------------------------------------

 


period, (ii) any scheduled or other cash principal payment made by any Borrower
during such period on any Indebtedness, (iii) any Capital Expenditure made by
any Borrower during such period to the extent permitted by this Agreement,
excluding any long-term Indebtedness other than the Obligations, (iv) the
Consolidated Interest Expense for such period, (v) any cash losses from
extraordinary items, (vi) any cash payment made during such period by any
Borrower to satisfy obligations for United States federal income taxes or other
taxes measured by net income and (vii) any increase in the Working Capital of
the Borrowers during such period (measured on a Consolidated basis as the excess
of such Working Capital at the end of such period over such Working Capital at
the beginning of such period) and plus (c) without duplication, (i) to the
extent included in the calculation of Consolidated EBITDA pursuant to clause
(b)(i) of the definition thereof, any provision for United States federal income
taxes or other taxes measured by net income, (ii) any decrease in the Working
Capital of the Borrowers during such period (measured on a Consolidated basis as
the excess of such Working Capital at the beginning of such period over such
Working Capital at the end thereof), and (iii) provided no Event of Default as
set forth in Section 9.1 shall have occurred and is continuing, management fees,
which for the purposes of this definition shall be deemed to be an amount per
annum equal to five percent (5%) of the aggregate total operating revenue
generated from the Facilities for the full twelve (12) month period immediately
preceding the date of determination.
 
“Consolidated Interest Coverage Ratio” means, for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
 
“Consolidated Interest Expense” means, for any period, (a) Consolidated total
interest expense of the Borrowers for such period and including, in any event,
(i) interest capitalized during such period and net costs under Interest Rate
Contracts for such period and (ii) all fees, charges, commissions, discounts and
other similar obligations (other than reimbursement obligations) with respect to
letters of credit, bank guarantees, banker’s acceptances, surety bonds and
performance bonds (whether or not matured) payable by such Person and its
Subsidiaries during such period minus (b) the sum of (i) Consolidated net gains
of the Borrowers under Interest Rate Contracts for such period and (ii)
Consolidated interest income of the Borrowers for such period.
 
“Consolidated Project Yield” means, for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) the Consolidated Total Debt for such
period.
 
“Consolidated Net Income” means, for any period, the Consolidated net income (or
loss) of the Borrowers for such period; provided, however, that the following
shall be excluded:  (a) the net income of any other Person in which any Borrower
has a joint interest with a third-party (which interest does not cause the net
income of such other Person to be Consolidated into the net income of such
Borrower), except to the extent of the amount of dividends or distributions paid
to such Person, and (b) the net income of any other Person arising prior to such
other Person becoming a Subsidiary of any Borrower or merging or consolidating
into any Borrower.
 
“Consolidated Rent Expense” means the Consolidated rent expense of the Borrowers
for such period.
 

 
7

--------------------------------------------------------------------------------

 



“Consolidated Total Debt” of any Person means all Indebtedness of a type
described in clause (a), (b), (c)(i), (d) or (f) of the definition thereof and
all Guaranty Obligations with respect to any such Indebtedness, in each case of
such Person and its Subsidiaries on a Consolidated basis.
 
“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or certificate of
formation of such Person, (b) the bylaws, operating agreement or joint venture
agreement of such Person, (c) any other constitutive, organizational or
governing document of such Person, whether or not equivalent, and (d) any other
document setting forth the manner of election or duties of the directors,
officers or managing members of such Person or the designation, amount or
relative rights, limitations and preferences of any Equity Interest of such
Person.
 
“Contractual Obligation” means with respect to any Person, any provision of any
Security issued by such Person or of any document or undertaking to which such
Person is a party or by which it or any of its property is bound or to which any
of its property is subject, in each case, other than a Loan Document.
 
“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.
 
“Corporate Chart” means a document in form reasonably acceptable to the
Administrative Agent, and the form delivered to Administrative Agent prior to
the date hereof and attached as Exhibit D hereto, setting forth, as of a date
set forth therein, for each Person that is a Borrower, any Subsidiary of a
Borrower, Emeritus and any direct or indirect Subsidiary of Emeritus that owns
or holds any Equity Interest in any Borrower, (a) the full legal name of such
Person, (b) the jurisdiction of organization and any organizational number and
tax identification number of such Person, and (c) the number of shares or
percentage, as the case may be, of each class of Equity Interests of such
Person, and the authorized, number outstanding and number and percentage of such
outstanding shares for each such class owned, directly or indirectly, by any
Borrower, any Subsidiary of any Borrower, Emeritus or any direct or indirect
Subsidiaries of Emeritus.
 
“Customary Permitted Liens” means, with respect to any Person, any of the
following:
 
(a)           Liens (i) with respect to the payment of taxes, assessments or
other governmental charges or (ii) of suppliers, carriers, materialmen,
warehousemen, workmen or mechanics and other similar Liens, in each case imposed
by law or arising in the ordinary course of business, and, for each of the Liens
in clauses (i) and (ii) above for amounts that are not yet due or that are being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which, if being contested, adequate reserves or other appropriate
provisions are maintained on the books of such Person in accordance with GAAP;
 

 
8

--------------------------------------------------------------------------------

 



(b)           (b)           Liens of a collection bank on items in the course of
collection arising under Section 4-208 of the UCC as in effect in the State of
New York or any similar section under any applicable UCC or any similar
Requirement of Law of any foreign jurisdiction;
 
(c)           pledges or cash deposits made in the ordinary course of business
(i) in connection with workers’ compensation, unemployment insurance or other
types of social security benefits (other than any Lien imposed by ERISA), (ii)
to secure the performance of bids, tenders, leases (other than Capital Leases)
sales or other trade contracts (other than for the repayment of borrowed money)
or (iii) made in lieu of, or to secure the performance of, surety, customs,
reclamation or performance bonds (in each case not related to judgments or
litigation);
 
(d)           judgment liens (other than for the payment of taxes, assessments
or other governmental charges) securing judgments and other proceedings not
constituting an Event of Default under Section 9.1(e) and pledges or cash
deposits made in lieu of, or to secure the performance of, judgment or appeal
bonds in respect of such judgments and proceedings;
 
(e)           Liens (i) arising by reason of zoning restrictions, easements,
licenses, reservations, restrictions, covenants, rights-of-way, encroachments,
minor defects or irregularities in title (including leasehold title) and other
similar encumbrances on the use of real property or (ii) consisting of leases,
licenses or subleases granted by a lessor, licensor or sublessor on its property
(in each case other than Capital Leases) otherwise permitted under Section
8.4(b) that, for each such Liens, do not, in the aggregate, materially (x)
impair the value or marketability of such real property or (y) interfere with
the ordinary conduct of the business conducted and proposed to be conducted at
such real property; and
 
(f)           the title and interest of a lessor or sublessor in and to personal
property leased or subleased (other than through a Capital Lease), in each case
extending only to such personal property.
 
“Debt Service” means for any fiscal period of any Person and its Subsidiaries on
a Consolidated basis, an amount equal to the sum of (a) Consolidated Interest
Expense for such period and (b) the scheduled amortization of any outstanding
Indebtedness during such period.
 
“Debt Service Coverage Ratio” means for any period, the ratio of Consolidated
EBITDA to Debt Service.
 
“Default” means any Event of Default and any event that, with the passing of
time or the giving of notice or both, would become an Event of Default.
 
“Disclosure Documents” means, collectively, (a) all confidential information
memoranda and related materials prepared in connection with the syndication of
the Facilities and (b) all other documents filed by any Borrower with the United
States Securities and Exchange Commission.
 
“Dollars” and the sign “$” each mean the lawful money of the United States of
America.
 
“Domestic Person” means any “United States person” under and as defined in
Section 770l(a)(30) of the Code.
 

 
9

--------------------------------------------------------------------------------

 


“Electronic Fax” means any system used to receive or transmit faxes
electronically.
 
“Electronic Signature” means the process of attaching to or logically
associating with an Electronic Transmission an electronic symbol, encryption,
digital signature or process (including the name or an abbreviation of the name
of the party transmitting the Electronic Transmission) with the intent to sign,
authenticate or accept such Electronic Transmission.
 
“Electronic System” means any electronic system, including Intralinks® and any
other Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Administrative Agent, any of its Related Persons or
any other Person, providing for access to data protected by passcodes or other
security system.
 
“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by electronic mail or Electronic Fax, or otherwise to or from an
Electronic System or other equivalent service.
 
“Emerimesa” has the meaning specified in the preamble hereto.
 
“Emeritus” means Emeritus Corporation, a Washington corporation.
 
“Environmental Indemnity” means one or more agreements pursuant to which
Emeritus and the Borrowers provide an environmental indemnity.
 
“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the environment and natural resources,
including CERCLA, the SWDA, the Hazardous Materials Transportation Act (49
U.S.C. §§ 5101 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. §§ 136 et seq.), the Toxic Substances Control Act (15 U.S.C. §§ 2601
et seq.), the Clean Air Act (42 U.S.C. §§ 7401 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.), the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.), the Safe Drinking Water Act (42 U.S.C.
§§ 300(f) et seq.), all regulations promulgated under any of the foregoing, all
analogous Requirements of Law and Permits and any environmental transfer of
ownership notification or approval statutes, including the Industrial Site
Recovery Act (N.J. Stat. Ann. §§ 13:1K-6 et seq.).
 
“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against any
Borrower as a result of, or related to, any claim, suit, action, investigation,
proceeding or demand by any Person, whether based in contract, tort, implied or
express warranty, strict liability, criminal or civil statute or common law or
otherwise, arising under any Environmental Law or in connection with any Release
and resulting from the ownership, lease, sublease or other operation or
occupation of property by any Borrower, whether on, prior or after the date
hereof.
 
“Equity Equivalents” means all securities convertible into or exchangeable for
any Equity Interest or any other Equity Equivalent and all warrants, options or
other rights to purchase,
 

 
10

--------------------------------------------------------------------------------

 



subscribe for or otherwise acquire any Equity Interest or any other Equity
Equivalent, whether or not presently convertible, exchangeable or exercisable.
 
“Equity Interest” means all shares of capital stock (whether denominated as
common stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting.
 
“ERISA” means the United States Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means, collectively, any Borrower, and any Person under common
control, or treated as a single employer, with any Borrower, within the meaning
of Section 414(b), (c), (m) or (o) of the Code.
 
“ERISA Event” means any of the following:  (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan, (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA, (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan, (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA, (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA, (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC, (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due, (h)
the imposition of a lien under Section 412 of the Code or Section 302 or 4068 of
ERISA on any property (or rights to property, whether real or personal) of any
ERISA Affiliate, (i) the failure of a Benefit Plan or any trust thereunder
intended to qualify for tax exempt status under Section 401 or 501 of the Code
or other Requirements of Law to qualify thereunder and (j) any other event or
condition that might reasonably be expected to constitute grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of any
liability upon any ERISA Affiliate under Title IV of ERISA other than for PBGC
premiums due but not delinquent.
 
“Event of Default” has the meaning specified in Section 9.1.
 
“Facilities” means, collectively, all long term care facilities, nursing homes,
rehabilitation facilities, assisted living facilities, independent living
facilities, hospice facilities or other healthcare facilities owned and operated
by any Borrower, as listed on Schedule 4.16 hereto.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as determined by the Administrative
Agent in its sole discretion.
 

 
11

--------------------------------------------------------------------------------

 



“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System and any successor thereto.
 
“Financial Statement” means each financial statement delivered pursuant to
Section 4.4 or 6.1.
 
“Fiscal Quarter” means each 3 calendar month period ending on March 31, June 30,
September 30 or December 31.
 
“Fiscal Year” means the twelve month period ending on December 31.
 
“Florida Borrowers” has the meaning specified in the preamble hereto.
 
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination.  Subject to Section 1.3, all references to “GAAP” shall be to
GAAP applied consistently with the principles used in the preparation of the
Financial Statements described in Section 4.4(a).
 
“GE Capital” has the meaning specified in the preamble hereto.
 
“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority lawfully exercising executive, legislative,
taxing, judicial, regulatory or administrative functions of or pertaining to
government, including any central bank, stock exchange, regulatory body,
arbitrator, public sector entity, supra-national entity (including the European
Union and the European Central Bank) and any self-regulatory organization
(including the National Association of Insurance Commissioners).
 
“Guaranty” means that certain Amended, Restated and Consolidated Guaranty
Agreement, dated as of the Restatement Date, between Emeritus and Administrative
Agent, as it may be amended, restated or modified from time to time.
 
“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person for any Indebtedness, lease,
dividend or other obligation (the “primary obligation”) of another Person (the
“primary obligor”), if the purpose or intent of such Person in incurring such
liability, or the economic effect thereof, is to guarantee such primary
obligation or provide support, assurance or comfort to the holder of such
primary obligation or to protect or indemnify such holder against loss with
respect to such primary obligation, including (a) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of any primary obligation, (b) the incurrence of reimbursement
obligations with respect to any letter of credit or bank guarantee in support of
any primary obligation, (c) the existence of any Lien, or any right, contingent
or otherwise, to receive a Lien, on the property of such Person securing any
part of any primary obligation and (d) any liability
 

 
12

--------------------------------------------------------------------------------

 



of such Person for a primary obligation through any Contractual Obligation
(contingent or otherwise) or other arrangement (i) to purchase, repurchase or
otherwise acquire such primary obligation or any security therefor or to provide
funds for the payment or discharge of such primary obligation (whether in the
form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency, working capital, equity capital or any balance
sheet item, level of income or cash flow, liquidity or financial condition of
any primary obligor, (iii) to make take-or-pay or similar payments, if required,
regardless of non-performance by any other party to any Contractual Obligation,
(iv) to purchase, sell or lease (as lessor or lessee) any property, or to
purchase or sell services, primarily for the purpose of enabling the primary
obligor to satisfy such primary obligation or to protect the holder of such
primary obligation against loss or (v) to supply funds to or in any other manner
invest in, such primary obligor (including to pay for property or services
irrespective of whether such property is received or such services are
rendered); provided, however, that “Guaranty Obligations” shall not include (x)
endorsements for collection or deposit in the ordinary course of business and
(y) product warranties given in the ordinary course of business.  The
outstanding amount of any Guaranty Obligation shall equal the outstanding amount
of the primary obligation so guaranteed or otherwise supported or, if lower, the
stated maximum amount for which such Person may be liable under such Guaranty
Obligation.
 
“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.
 
“HC3 Ft. Myers” has the meaning specified in the preamble hereto.
 
“HC3 Orlando” has the meaning specified in the preamble hereto.
 
“HC3 Sunrise” has the meaning specified in the preamble hereto.
 
“Healthcare Laws” has the meaning specified in Section 7.2.
 
“Hedging Agreement” means any Interest Rate Contract, foreign exchange, swap,
option or forward contract, spot, cap, floor or collar transaction, any other
derivative instrument and any other similar speculative transaction and any
other similar agreement or arrangement designed to alter the risks of any Person
arising from fluctuations in any underlying variable.
 
“HIPAA” has the meaning specified in Section 7.2.
 
“HIPAA Compliance Date” has the meaning specified in Section 7.2.
 
“HIPAA Compliance Plan” has the meaning specified in Section 7.2.
 
“HIPAA Compliant” has the meaning specified in Section 7.2.
 
“Indebtedness” of any Person means, without duplication, any of the following,
whether or not matured:  (a) all indebtedness for borrowed money, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments, (c)
all reimbursement and all obligations with respect
 

 
13

--------------------------------------------------------------------------------

 



to (i) letters of credit, bank guarantees or bankers’ acceptances or (ii)
surety, customs, reclamation or performance bonds (in each case not related to
judgments or litigation) other than those entered into in the ordinary course of
business, (d) all obligations to pay the deferred purchase price of property or
services, other than trade payables incurred in the ordinary course of business,
(e) all obligations created or arising under any conditional sale or other title
retention agreement, regardless of whether the rights and remedies of the seller
or lender under such agreement in the event of default are limited to
repossession or sale of such property, (f) all obligations, whether or not
contingent, to purchase, redeem, retire, defease or otherwise acquire for value
any of its own Equity Interests or Equity Equivalents (or any Equity Interest or
Equity Equivalent of a direct or indirect parent entity thereof) prior to the
date that is 180 days after the Scheduled Maturity Date, valued at, in the case
of redeemable preferred Equity Interest, the greater of the voluntary
liquidation preference and the involuntary liquidation preference of such Equity
Interest plus accrued and unpaid dividends, (g) all payments that would be
required to be made in respect of any Hedging Agreement in the event of a
termination (including an early termination) on the date of determination and
(h) all Guaranty Obligations for obligations of any other Person constituting
Indebtedness of such other Person; provided, however, that the items in each of
clauses (a) through (h) above shall constitute “Indebtedness” of such Person
solely to the extent, directly or indirectly, (x) such Person is liable for any
part of any such item, (y) any such item is secured by a Lien on such Person’s
property or (z) any other Person has a right, contingent or otherwise, to cause
such Person to become liable for any part of any such item or to grant such a
Lien.
 
“Indemnified Matter” has the meaning specified in Section 11.4.
 
“Indemnitee” has the meaning specified in Section 11.4.
 
“Independent Manager”, or “Independent Member” shall mean a Person who is not
and will not be while serving and has never been (i) a member, Partner, Equity
Interest holder, manager, director, employee, attorney, or counsel of any
Borrower or its Affiliates, (ii) a customer, supplier or other Person who
derives more than 1% of its purchases or revenues from its activities with any
Borrower or its Affiliates, (iii) a direct or indirect legal or beneficial owner
in such entity or any of its Affiliates, (iv) a member of the immediate family
of any member, manager, employee, attorney, customer, supplier or other Person
referred to above, or (v) a person Controlling or under the Common Control of
anyone listed in (i) through (iv) above.  A Person that otherwise satisfies the
foregoing shall not be disqualified from serving as an Independent Manager or
Independent Member if such individual is at the time of initial appointment, or
at any time while serving as such, is an Independent Manager or Independent
Member, as applicable, of a Single Purpose Entity affiliated with any
Borrower.  Additionally, a natural person who satisfies the foregoing definition
other than clause (ii) above shall not be disqualified from serving as an
Independent Manager or Independent Manager if such individual is an independent
director, manager or member provided by a nationally-recognized company that
provides professional independent directors, managers and members and that also
provides other corporate services in the ordinary course of its business.  For
the purpose of this definition, “Control” shall mean (i) the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
interests, by contract or otherwise and (ii) the ownership, direct or indirect,
of no less than 51%
 

 
14

--------------------------------------------------------------------------------

 


of the voting interests of such Person, and the terms Controlled, Controlling
and Common Control shall have correlative meanings.
 
“Initial Projections” means those financial Projections, dated June 1, 2007,
covering the Fiscal Years ending in 2007 through 2010 and delivered to the
Administrative Agent by the Borrowers prior to the date hereof.
 
“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.
 
“Interest Period” means, any of (a) the period commencing on the Restatement
Date and ending the last day of such month, (b) the period commencing on the
first day of the month of the Scheduled Maturity Date and ending on the
Scheduled Maturity Date, and (c) except for the periods described in clauses (a)
and (b) above, any period prior to the Scheduled Maturity Date commencing on the
first day of each month and ending on the last day of each month.  There shall
be no Interest Periods following the Scheduled Maturity Date.
 
“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.
 
“Internet Domain Names” means all rights, title and interests (and all related
IP Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.
 
“Investment” means, with respect to any Person, directly or indirectly, (a) to
own, purchase or otherwise acquire, in each case whether beneficially or
otherwise, any investment in, including any interest in, any Security of any
other Person (other than any evidence of any Obligation), (b) to purchase or
otherwise acquire, whether in one transaction or in a series of transactions,
all or a significant part of the property of any other Person or a business
conducted by any other Person or all or substantially all of the assets
constituting the business of a division, branch, brand or other unit operation
of any other Person, (c) to incur, or to remain liable under, any Guaranty
Obligation for Indebtedness of any other Person, to assume the Indebtedness of
any other Person or to make, hold, purchase or otherwise acquire, in each case
directly or indirectly, any deposit, loan, advance, commitment to lend or
advance, or other extension of credit (including by deferring or extending the
date of, in each case outside the ordinary course of business, the payment of
the purchase price for Transfers of property or services to any other Person, to
the extent such payment obligation constitutes Indebtedness of such other
Person), excluding deposits with financial institutions available for withdrawal
on demand, prepaid expenses, accounts receivable and similar items created in
the ordinary course of business, (d) to make, directly or indirectly, any
contribution to the capital of any other Person or (e) to Transfer any property
for less than fair market value (including a disposition of cash or Cash
Equivalents in exchange for consideration of lesser value); provided, however,
that such Investment shall be valued at the difference between the value of the
consideration for such Transfer and the fair market value of the property
Transferred.
 

 
15

--------------------------------------------------------------------------------

 



“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.
 
“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right title and interest in or
relating to any Intellectual Property.
 
“IRS” means the Internal Revenue Service of the United States and any successor
thereto.
 
“Leases” means all leases and subleases or similar document affecting the use,
enjoyment or occupancy of the Real Property, including without limitation,
resident care agreements and service agreements that include an occupancy
agreement, whether now existing or hereafter arising.
 
“Lender” means any financial institution or other Person that (a) is listed on
the signature pages hereof as a “Lender” or (b) from time to time becomes a
party hereto by execution of an Assignment, in each case together with its
successors.
 
“Liabilities” means all claims, actions, suits, judgments, actual damages (not
consequential damages), actual losses, liability, obligations, responsibilities,
fines, penalties, sanctions, costs, fees, taxes, commissions, charges,
disbursements and expenses, in each case of any kind or nature (including
interest accrued thereon or as a result thereto and fees, charges and
disbursements of financial, legal and other advisors and consultants), whether
joint or several, whether or not indirect, contingent, consequential, actual,
punitive, treble or otherwise.
 
“LIBOR Business Day” means a Business Day on which banks in the City of London
are generally open for interbank or foreign exchange transactions.
 
“LIBOR Interest Period” means each period commencing on the first day of a
calendar month and ending on the last day of the month that is one month
thereafter; provided, any Libor Interest Period that would otherwise extend
beyond the Maturity Date of the Floating Rate Funding shall end on the Maturity
Date.
 
“LIBOR Rate” means the greater of (a) one (1.00%) per annum or (b) for each
Libor Interest Period, a rate of interest determined by the Agent equal to:
 
(i)           with respect to any Libor Interest Period, the rate determined by
the Agent to be the offered rate for deposits in Dollars for a 90-day period
appearing on the Reuters Screen LIBOR01 page as of 11:00 a.m. (London time) on
the second full Libor Business Day next preceding the first day of each Libor
Interest Period.  In the event that such rate does not appear on the Reuters
Screen LIBOR01 page at such time, the “Libor Rate” shall be determined by
reference to such other comparable publicly available service for
 

 
16

--------------------------------------------------------------------------------

 

displaying the offered rate for deposit in Dollars in the London interbank
market as may be selected by the Agent and, in the absence of availability, such
other comparable method to determine such offered rate as may be selected by the
Agent in its sole discretion; divided by
 
(ii)           a number equal to 1.0 minus the aggregate (but without
duplication) of the rates (expressed as a decimal fraction) of reserve
requirements in effect on the day that is two (2) Libor Business Days prior to
the beginning of such Libor Interest Period (including basic, supplemental,
marginal and emergency reserves under any regulations of the Federal Reserve
Board or other Governmental Authority having jurisdiction with respect thereto,
as now and from time to time in effect) for Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Federal Reserve
Board that are required to be maintained by a member bank of the Federal Reserve
System.
 
If at any time the remaining term of the 2011 Floating Rate Funding or 2007
Floating Rate Funding, as extended, is less than a full Libor Interest Period,
then the Libor Rate during such remaining term shall be equal to the rate
reasonably determined by Administrative Agent in a manner consistent with
paragraphs (a) and (b), above with respect to such remaining term.
 
“Licenses” has the meaning specified in Section 7.2.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement (or other Agreement granting
rights or restricting the use of any Real Property or Facility), lien (statutory
or other), security interest or other security arrangement and any other
preference, priority or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a Capital Lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.
 
“Loan” has the meaning specified in Section 2.1(b).
 
“Loan Documents” means, collectively, this Agreement, any Notes, the Security
Agreement, the Assignment of Membership Interests, the Mortgages, the Secured
Hedging Agreements, the Guaranty, Environmental Indemnities and, when executed,
each document executed by a Borrower and delivered to the Administrative Agent,
any Lender in connection with or pursuant to any of the foregoing or the
Obligations, together with any modification of any term, or any waiver with
respect to, any of the foregoing.
 
“Management Agreement” means each property management agreement, dated on or
before the date hereof, between the applicable Borrower, as owner, and Emeritus
or a replacement Qualified Manager (or an interim manager with respect to any
Facility acquired pursuant to a sale/leaseback or similar temporary
arrangement), as manager, in form and substance reasonably acceptable to the
Administrative Agent, as it may be amended, supplemented, restated or otherwise
modified from time to time with the prior consent of the Administrative Agent.
 

 
17

--------------------------------------------------------------------------------

 



“Management Fee” means any and all fees, expenses and other monies due and
payable (other than reimbursement of reasonable out-of-pocket third party
expenses as contemplated by the applicable Management Agreement), from time to
time, by any Borrower to the manager under the applicable Management Agreement,
which shall not, in the aggregate, exceed 5% of the gross operating revenue of
the Facilities per Fiscal Year.
 
“Master Lease” means, as applicable, (a) with respect to the Facility owned by
Arbor Place, that certain Lease Agreement dated as of July 1, 2006 between Arbor
Place and Master Tenant and (b) with respect to the Mesa Facility, that certain
Lease Agreement dated as of the Restatement Date between Mesa and Master Tenant.
 
“Master Tenant” means (a) with respect to the Facility owned by Arbor Place,
Silver Lake Assisted Living LLC, a Washington limited liability company and (b)
with respect to the Mesa Facility, Emeritus.
 
“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a material adverse change in any
of (a) the condition (financial or otherwise), business, performance, prospects,
operations or property of the Borrowers, taken as a whole, (b) the ability of
any Borrower to perform its obligations in any material respect under any Loan
Document and (c) the validity or enforceability of any Loan Document or the
rights and remedies of the Administrative Agent, the Lenders and the other
Secured Parties under any Loan Document.
 
“Material Environmental Liabilities” means Environmental Liabilities exceeding
$12,500 in the aggregate.
 
“Material Non-Residential Lease” means any non-residential Lease of space at a
Facility with respect to which base rent is equal to or greater than
$2,500/month or $30,000/per annum.
 
“Maturity Date” means, subject to certain extension options set forth in Section
2.2(b), the earlier to occur of (i) Scheduled Maturity Date, (ii) the date on
which the Obligations otherwise become due as a result of acceleration of the
Obligations as provided for under this Agreement or any other Loan Document, and
(iii) the effective date of any earlier termination of this Agreement in
accordance with its terms.
 
“Mesa Facility” means the Facility acquired by Emerimesa pursuant to the
Acquisition Agreement.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Mortgage” means any mortgage, deed of trust or other document executed or
required herein to be executed by any Borrower and granting a security interest
over real property in favor of the Administrative Agent as security for the
Obligations and any amendments thereof.
 
“Mortgage Supporting Documents” means, with respect to any Mortgage for a parcel
of real property, each document (including assignments of leases and rents,
subordination agreements, title policies or marked-up unconditional insurance
binders (in each case, together with copies of all documents referred to
therein), maps, ALTA (or TLTA, if applicable),
 

 
18

--------------------------------------------------------------------------------

 


environmental assessments, As-Built Surveys, and evidence regarding recording
and payment of fees, insurance premium and taxes) that the Administrative Agent
may reasonably request, to create, register, perfect, maintain, evidence the
existence, substance, form or validity of or enforce a valid lien on such parcel
of real property in favor of the Administrative Agent for the benefit of the
Secured Parties, subject only to such Liens as the Administrative Agent may
approve.
 
“Multiemployer Plan” means any multiemployer plan, as defined in Section
400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability.
 
“Net Cash Proceeds” means proceeds received in cash from any Transfer of, or
Property Loss Event with respect to, any real or personal property, net of (a)
actual third-party out-of-pocket costs, fees and expenses paid or required to be
paid in connection therewith and (b) taxes paid or reasonably estimated to be
payable as a result thereof .
 
“Non-U.S. Lender Party” means each of the Administrative Agent, each Lender,
each SPV and each participant, in each case that is not a Domestic Person.
 
“Note” means, that certain Promissory Note of the Borrowers, in substantially
the form of Exhibit E.
 
“Obligations” means, with respect to any Borrower, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Borrower to the Administrative Agent, any Lender, any other Indemnitee, any
participant, any SPV or any Secured Hedging Counterparty, arising out of, under,
or in connection with, any Loan Document, whether direct or indirect (regardless
of whether acquired by assignment), absolute or contingent, due or to become
due, whether liquidated or not, now existing or hereafter arising and however
acquired, and whether or not evidenced by any instrument or for the payment of
money, including, without duplication, (a) if such Borrower is the Borrower, all
Loans, (b) all interest, whether or not accruing after the filing of any
petition in bankruptcy or after the commencement of any insolvency,
reorganization or similar proceeding, and whether or not a claim for post-filing
or post-petition interest is allowed in any such proceeding, and (c) all other
fees, expenses (including fees, charges and disbursement of counsel), interest,
commissions, charges, costs, disbursements, indemnities and reimbursement of
amounts paid and other sums chargeable to such Borrower under any Loan Document.
 
“Other Taxes” has the meaning specified in Section 2.11(c).
 
“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.
 
“PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.
 
“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate (including certificates of need and
certificates of occupancy), concession, grant, franchise, variance or permission
from, and any other Contractual Obligations with, any Governmental Authority, in
each case whether or not having the force of law and applicable to or
 

 
19

--------------------------------------------------------------------------------

 



binding upon such Person or any of its property or to which such Person or any
of its property is subject.
 
“Permitted Investors” means Emeritus or any of its direct or indirect
Subsidiaries.
 
“Permitted Indebtedness” means any Indebtedness of any Borrower that is not
prohibited by Section 8.1 or any other provision of any Loan Document.
 
“Permitted Investment” means any Investment of any Borrower that is not
prohibited by Section 8.3 or any other provision of any Loan Document.
 
“Permitted Lien” means any Lien on or with respect to the property of any
Borrower that is not prohibited by Section 8.2 or any other provision of any
Loan Document.
 
“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Permitted Indebtedness that (a) has an aggregate outstanding
principal amount not greater than the aggregate principal amount of such
Permitted Indebtedness outstanding at the time of such refinancing or extension,
(b) has a weighted average maturity (measured as of the date of such refinancing
or extension) and maturity no shorter than that of such Permitted Indebtedness,
(c) is not secured by any property or any Lien other than those securing such
Permitted Indebtedness and (d) is otherwise on terms no less favorable to the
Borrowers, taken as a whole, than those of such Permitted Indebtedness;
provided, however, that, notwithstanding the foregoing, (x) the terms of such
Permitted Indebtedness may be modified as part of such Permitted Refinancing if
such modification would have been permitted pursuant to Section 8.11 and (y) no
Guaranty Obligation for such Indebtedness shall constitute part of such
Permitted Refinancing unless similar Guaranty Obligations with respect to such
Permitted Indebtedness existed and constituted Permitted Indebtedness prior to
such refinancing or extension.
 
“Permitted Reinvestment” means, with respect to the Net Cash Proceeds of any
Transfer or Property Loss Event, to acquire (or make Capital Expenditures to
finance the acquisition, repair, improvement or construction of), to the extent
otherwise permitted hereunder, property useful in the business of any Borrower
or, if such Property Loss Event involves loss or damage to property, to repair
such loss or damage.
 
“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.
 
“Pro Forma Basis” means, with respect to any determination for any period and
any Pro Forma Transaction, that such determination shall be made by giving pro
forma effect to each such Pro Forma Transaction, as if each such Pro Forma
Transaction had been consummated on the first day of such period, based on
historical results accounted for in accordance with GAAP and, to the extent
applicable, reasonable assumptions that are specified in detail in the relevant
Compliance Certificate, Financial Statement or other document provided to the
Administrative Agent or any Lender in connection herewith in accordance with
Regulation S-X of the Securities Act of 1933.
 

 
20

--------------------------------------------------------------------------------

 



“Pro Forma Transaction” means any transaction consummated as part of the
Acquisition, together with each other transaction relating thereto and
consummated in connection therewith, including any incurrence or repayment of
Indebtedness.
 
“Projections” means, collectively, the Initial Projections and any document
delivered pursuant to Section 6.1(f).
 
“Property Loss Event” means, with respect to any property, any loss of or damage
to such property or any taking of such property or condemnation thereof.
 
“Pro Rata Outstandings”, of any Lender at any time, means the outstanding
principal amount of the Loans owing to such Lender.
 
“Pro Rata Share” means, with respect to any Lender at any time, the percentage
obtained by dividing (a) the sum of the Commitments (or, if such Commitments are
terminated, the Pro Rata Outstandings therein) of such Lender then in effect by
(b) the sum of the Commitments (or, if such Commitments are terminated, the Pro
Rata Outstandings therein) of all Lenders then in effect; provided, however,
that, if there are no Commitments and no Pro Rata Outstandings, such Lender’s
Pro Rata Share shall be determined based on the Pro Rata Share most recently in
effect, after giving effect to any subsequent assignment and any subsequent
non-pro rata payments of any Lender pursuant to Section 2.12.
 
“Qualified Manager” means a reputable and experienced professional management
organization that (a) manages, together with its affiliates, at least ten (10)
senior housing facilities and with no less than an aggregate of 1500 units in
such senior housing facilities of similar quality to the applicable Facility in
the State in which the applicable Facility is located and (b) is approved by the
Lenders in accordance with their reasonable standards with respect to (i)
previous relationships between such Lender and the proposed manager and its
principals, (ii) the reputation for integrity, honesty and veracity of the
proposed manager and its principals, owners, officers and directors, and (ii)
OFAC, money-laundering, anti-terrorism, SEC, healthcare laws and regulations,
and other similar regulations and activities, which approval shall not be
unreasonably withheld, conditioned or delayed (provided that the Borrowers
provide timely information reasonably requested by Lenders with respect to such
proposed manager), it being understood that Emeritus shall be deemed to be a
Qualified Manager.
 
“Real Property” means any “property” (including improvements thereon) subject
to, and described in, a Mortgage from any Borrower in favor of the
Administrative Agent.
 
“Register” has the meaning specified in Section 2.8(b).
 
“Reinvestment Prepayment Amount” means, with respect to any Net Cash Proceeds on
the Reinvestment Prepayment Date therefor, the amount of such Net Cash Proceeds
less any amount paid or required to be paid by any Borrower to make Permitted
Reinvestments with such Net Cash Proceeds pursuant to a Contractual Obligation
entered into prior to such Reinvestment Prepayment Date with any Person that is
not an Affiliate of any Borrower.
 
“Reinvestment Prepayment Date” means, with respect to any portion of any Net
Cash Proceeds of any Transfer or Property Loss Event, the earliest of (a) the
180th day after the
 

 
21

--------------------------------------------------------------------------------

 



completion of the portion of such Transfer or Property Loss Event corresponding
to such Net Cash Proceeds, (b) the date that is 5 Business Days after the date
on which any Borrower shall have notified the Administrative Agent of such
Borrower’s determination not to make Permitted Reinvestments with such Net Cash
Proceeds, (c) the occurrence of any Event of Default set forth in Section
9.1(e)(ii) and (d) 5 Business Days after the delivery of a notice by the
Administrative Agent to the Borrowers during the continuance of any other Event
of Default.
 
“Related Documents” means, collectively, the Acquisition Agreement, each
document executed in connection with the Required Investors’ Equity Investment
and each other document executed with respect to the foregoing.
 
“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article III) and other
consultants and agents of or to such Person or any of its Affiliates, together
with, if such Person is the Administrative Agent, each other Person or
individual designated, nominated or otherwise mandated by or helping the
Administrative Agent pursuant to and in accordance with Section 10.4 or any
comparable provision of any Loan Document.
 
“Related Transactions” means, collectively, the consummation of the Acquisition,
the consummation of the Required Investors’ Equity Investment, the execution and
delivery of all Related Documents and the payment of all related fees, costs and
expenses.
 
“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.
 
“Release Price” has the meaning specified in Section 8.4(e).
 
“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.
 
“Required Investors’ Equity Investment” means the cash equity contribution from
the Permitted Investors and certain co-investors disclosed to the Administrative
Agent and the Lenders to Emerimesa in Dollars in an aggregate amount equal to
$3,000,000.
 
“Required Lenders” means, at any time, Lenders having at such time in excess of
66 2/3% of the aggregate Loan Commitments (or, if such Commitments are
terminated, the Pro Rata Outstandings) then in effect, ignoring, in such
calculation, the Commitments and Pro Rata Outstandings of any Non-Funding
Lender.
 
“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties,
 

 
22

--------------------------------------------------------------------------------

 


standards, rules and regulations, guidelines, ordinances, orders, judgments,
writs, injunctions, decrees (including administrative or judicial precedents or
authorities) and the interpretation or administration thereof by, and other
determinations, directives, requirements or requests of, any Governmental
Authority published or otherwise publicly-announced or of which Borrowers have
received notice or have actual knowledge, in each case whether or not having the
force of law and that are applicable to or binding upon such Person or any of
its property or to which such Person or any of its property is subject.
 
“Responsible Officer” means, with respect to any Person, any of the president,
chief executive officer, treasurer, assistant treasurer, controller, managing
member or general partner of such Person, or its member or general partner, or
its member’s or general partner’s member or general partner, as the case may be,
but, in any event, with respect to financial matters, any such natural person
that is responsible for preparing and approving the Financial Statements
delivered hereunder and, with respect to the Corporate Chart and other documents
delivered pursuant to Section 6.1(e), documents delivered on the Restatement
Date and documents delivered pursuant to Section 7.10, the secretary or
assistant secretary of such Person or any other such natural person responsible
for maintaining the corporate and similar records of such Person.
 
“Restatement Date” means January 31, 2011.
 
“Restricted Payment” means (a) any dividend, return of capital, distribution or
any other payment or Transfer of property for less than fair market value,
whether direct or indirect (including through the use of Hedging Agreements, the
making, repayment, cancellation or forgiveness of Indebtedness and similar
Contractual Obligations) and whether in cash, securities or other property, on
account of any Equity Interest or Equity Equivalent of any Borrower, in each
case now or hereafter outstanding, including with respect to a claim for
rescission of a Transfer of such Equity Interest or Equity Equivalent and (b)
any redemption, retirement, termination, defeasance, cancellation, purchase or
other acquisition for value, whether direct or indirect (including through the
use of Hedging Agreements, the making, repayment, cancellation or forgiveness of
Indebtedness and similar Contractual Obligations), of any Equity Interest or
Equity Equivalent of any Borrower, now or hereafter outstanding, and any payment
or other transfer setting aside funds for any such redemption, retirement,
termination, cancellation, purchase or other acquisition, whether directly or
indirectly and whether to a sinking fund, a similar fund or otherwise.
 
“S&P” means Standard & Poor’s Rating Services.
 
“Scheduled Maturity Date” means January 31, 2014.
 
“Secondary Market Transactions” has the meaning specified in Section 11.2(g).
 
“Secured Hedging Agreement” means any Hedging Agreement that (a) has been
entered into with a Secured Hedging Counterparty, (b) in the case of a Hedging
Agreement not entered into with or provided or arranged by the Administrative
Agent or an Affiliate of the Administrative Agent, is expressly identified as
being a “Secured Hedging Agreement” hereunder in a joint notice from any
Borrower or Emeritus and such Person delivered to the
 

 
23

--------------------------------------------------------------------------------

 



Administrative Agent reasonably promptly after the execution of such Hedging
Agreement and (c) meets the requirements of Section 8.1(d).
 
“Secured Hedging Counterparty” means (a) a Person who has entered into a Hedging
Agreement with any Borrower or Emeritus if such Hedging Agreement was provided
or arranged by the Administrative Agent or an Affiliate of the Administrative
Agent, and any assignee of such Person or (b) a Lender or an Affiliate of a
Lender who has entered into a Hedging Agreement with any Borrower or Emeritus
(or a Person who was a Lender or an Affiliate of a Lender at the time of
execution and delivery of the Hedging Agreement).
 
“Secured Parties” means the Lenders, the Administrative Agent, any Secured
Hedging Party, each other Indemnitee and any other holder of any Obligation of
any Borrower.
 
“Security” means all Equity Interests, Equity Equivalents, voting trust
certificates, bonds, debentures, instruments and other evidence of Indebtedness,
whether or not secured, convertible or subordinated, all certificates of
interest, share or participation in, all certificates for the acquisition of,
and all warrants, options and other rights to acquire, any Security.
 
“Security Agreement” means that certain Amended, Restated and Consolidated
Security Agreement, dated as of the Restatement Date, among the Administrative
Agent and each Borrower from time to time party thereto as it may be amended,
restated or otherwise modified from time to time.
 
“Security Documents” means, collectively, the Security Agreement, the Mortgages,
the Assignment of Membership Interests and any other documents now or hereafter
entered into securing the Obligations.
 
“Single Purpose Entity” shall mean a Person, other than an individual, which (i)
is formed or organized solely for the purpose of owning, holding, developing,
using, operating and financing, directly a Facility, (ii) does not engage in any
business unrelated to such Facility, (iii) has not and will not have any assets
other than those related to its interest in such Facility, (iv) except if
Consolidated with other Borrowers, maintains its own separate books and records
and its own accounts, in each case, which are separate and apart from the books
and records and accounts of any other Person, (v) holds itself out as being a
Person, separate and apart from any other Person, (vi) does not and will not
commingle its funds or assets with those of any other Person, (vii) conducts its
own business in its own name, (viii) except if Consolidated with other
Borrowers, maintains separate financial statements, (ix) pays its own
liabilities out of its own funds, (x) observes all limited liability company
formalities, (xi) pays the salaries of its own employees, if any, and maintains
a sufficient number of employees, if any, in light of its contemplated business
operations, (xii) except as expressly permitted under the Loan Documents, or to
the other Borrowers with respect to the Loan, does not guarantee or otherwise
obligate itself with respect to the debts of any other Person (other than by
endorsements of negotiable instruments for deposit or collection in the ordinary
course of business) or hold out its credit as being available to satisfy the
obligations of any other Person, (xiii) does not acquire obligations or
securities of its partners, members or shareholders, (xiv) allocates fairly and
reasonably shared expenses, including, without limitation, any overhead for
shared office space, if any, (xv) uses separate stationery, invoices, and
checks, (xvi) maintains an arm’s length
 

 
24

--------------------------------------------------------------------------------

 



relationship with its Affiliates, (xvii) other than pursuant to the Loan
Documents does not and will not pledge its assets for the benefit of any other
Person or make any loans or advances to any other Person, (xviii) does and will
continue to use commercially reasonable efforts to correct any known
misunderstanding regarding its separate identity, (xix) maintains adequate
capital in light of its contemplated business operations; provided, however,
this provision shall not require any member of any Borrower, or any other party,
to make any capital contributions to any Borrower, and (xx) has not and will not
engage in, seek, or consent to the dissolution, winding up, liquidation,
consolidation or merger and except as otherwise permitted in this Agreement, has
not and will not engage in, seek or consent to any asset sale, transfer or
partnership, membership or shareholder interests, or amendments of its
Constituent Documents.  In addition, if such Person is a partnership, (1) all
general partners of such Person shall be Single Purpose Entities (owning nothing
other than its general partnership interests); and (2) if such Person has more
than one general partner, then the Constituent Documents shall provide that such
Person shall continue (and not dissolve) for so long as a solvent general
partner exists.  In addition, the Constituent Documents of such Person shall
provide that such Person without the unanimous consent of all of the partners,
managers, directors or members, as applicable, shall not with respect to itself
or to any other Person in which it has a direct or indirect legal or beneficial
interest (A) seek or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator, custodian or other similar official for the
benefit of the creditors of such Person or all or any portion of such Person’s
properties, (B) take any action that could reasonably be expected to cause such
Person to become insolvent, petition or otherwise institute insolvency
proceedings or otherwise seek any relief under any laws relating to the relief
from debts or the protection of debtors generally, “or” (C) take any action that
would cause such Person not to satisfy the requirements set forth herein for a
Single Purpose Entity.
 
“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay its aggregate liabilities of such Person, as such
liabilities mature and (c) such Person does not have unreasonably small capital
in light of its intended operations.  In computing the amount of contingent or
unliquidated liabilities at any time, such liabilities shall be computed at the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
 
“Springtree Facility” means the Facility owned by HC3 Sunrise located in
Sunrise, Florida.
 
 “SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to the Administrative Agent.
 
“Subordinated Debt” means any Indebtedness that is subordinated to the payment
in full of the Obligations on terms and conditions satisfactory to the
Administrative Agent.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than 50% of the
 

 
25

--------------------------------------------------------------------------------

 



outstanding Voting Interest is, at the time, owned or controlled directly or
indirectly by, such Person or one or more Subsidiaries of such Person.
 
“Substitute Lender” has the meaning specified in Section 2.12(a).
 
“SWDA” means the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.).
 
“Tax Affiliate” means, (a) any Borrower and (b) any Affiliate of any Borrower
with which any Borrower files or is eligible to file consolidated, combined or
unitary tax returns.
 
“Tax Return” has the meaning specified in Section 4.8.
 
“Taxes” has the meaning specified in Section 2.11(a).
 
“Terrorism” has the meaning specified in Section 7.5(b).
 
“Third-Party Payor Program” has the meaning specified in Section 4.1(b).
 
“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability.
 
“Trademarks” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.
 
“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.
 
“Transfer” means, with respect to any property, to sell, convey, transfer,
assign, license, lease or otherwise dispose of, any interest therein or to
permit any Person to acquire any such interest, including, in each case, through
a sale, factoring at maturity, collection of or other disposal, with or without
recourse, of any notes or accounts receivable.  Conjugated forms thereof and the
noun “Transfer” have correlative meanings.
 
“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.
 
“United States” means the United States of America.
 
“U.S. Lender Party” means each of the Administrative Agent, each Lender, each
SPV and each participant, in each case that is a Domestic Person.
 
“Voting Interest” means Equity Interests of any Person having ordinary power to
vote in the election of members of the board of directors, managers, trustees or
other controlling
 

 
26

--------------------------------------------------------------------------------

 



Persons, of such Person (irrespective of whether, at the time, Equity Interests
of any other class or classes of such entity shall have or might have voting
power by reason of the occurrence of any contingency).
 
“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.
 
“Working Capital” means, for any Person at any date, its Consolidated Current
Assets at such date minus its Consolidated Current Liabilities at such date.
 
Section 1.2                      UCC Terms.  The following terms have the
meanings given to them in the applicable UCC:  “commodity account”, “commodity
contract”, “commodity intermediary”, “deposit account”, “entitlement holder”,
“entitlement order”, “equipment”, “financial asset”, “general intangible”,
“goods”, “instruments”, “inventory”, “securities account”, “securities
intermediary” and “security entitlement”.
 
Section 1.3                      Accounting Terms and Principles.  (a)
GAAP.  All accounting determinations required to be made pursuant hereto shall,
unless expressly otherwise provided herein, be made in accordance with GAAP.  No
change in the accounting principles used in the preparation of any Financial
Statement hereafter adopted by the Borrowers shall be given effect if such
change would affect a calculation that measures compliance with any provision of
Article V or VIII unless the Borrowers, the Administrative Agent and the
Required Lenders agree to modify such provisions to reflect such changes in GAAP
and, unless such provisions are modified, all Financial Statements, Compliance
Certificates and similar documents provided hereunder shall be provided together
with a reconciliation between the calculations and amounts set forth therein
before and after giving effect to such change in GAAP.
 
Section 1.4                      Payments.  The Administrative Agent may set up
standards and procedures to determine or redetermine the equivalent in Dollars
of any amount expressed in any currency other than Dollars and otherwise may,
but shall not be obligated to, rely on any determination made by any
Borrower.  Any such determination or redetermination by the Administrative Agent
shall be conclusive and binding for all purposes, absent manifest error.  No
determination or redetermination by any Secured Party or Borrower and no other
currency conversion shall change or release any obligation of any Borrower or of
any Secured Party (other than the Administrative Agent and its Related Persons)
under any Loan Document, each of which agrees to pay separately for any
shortfall remaining after any conversion and payment of the amount as
converted.  The Administrative Agent may round up or down to the nearest
1,000th, and may set up appropriate mechanisms to round up or down to the
nearest 1,000th.
 
Section 1.5                      Interpretation.
 
(a)           Certain Terms.  Except as set forth in any Loan Document, all
accounting terms not specifically defined herein shall be construed in
accordance with GAAP (except for the term “property”, which shall be interpreted
as broadly as possible, including, in any case, cash, securities, other assets,
rights under Contractual Obligations and Permits and any right or interest in
any property).  The terms “herein”, “hereof” and similar terms refer to this
Agreement as a
 

 
27

--------------------------------------------------------------------------------

 



whole.  In the computation of periods of time from a specified date to a later
specified date in any Loan Document, the terms “from” means “from and including”
and the words “to” and “until” each mean “to but excluding” and the word
“through” means “to and including.”  In any other case, the term “including”
when used in any Loan Document means “including without limitation.”  The term
“documents” means all writings, however evidenced and whether in physical or
electronic form, including all documents, instruments, agreements, notices,
demands, certificates, forms, financial statements, opinions and reports.  The
term “incur” means incur, create, make, issue, assume or otherwise become
directly or indirectly liable in respect of or responsible for, in each case
whether directly or indirectly, and the terms “incurrence” and “incurred” and
similar derivatives shall have correlative meanings.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  The
definitions in this Agreement shall apply equally to singular and plural forms
of the defined terms and, whenever the context may require, any pronoun shall
include the corresponding masculine feminine and neuter forms.
 
(b)           Certain References.  Unless otherwise expressly indicated,
references (i) in this Agreement to an Exhibit, Schedule, Article, Section or
clause refer to the appropriate Exhibit or Schedule to, or Article, Section or
clause in, this Agreement and (ii) in any Loan Document, to (A) any agreement
shall include, without limitation, all exhibits, schedules, appendixes and
annexes to such agreement and, unless the prior consent of any Secured Party
required therefor is not obtained, any modification to any term of such
agreement, (B) any statute shall be to such statute as modified from time to
time and to any successor legislation thereto, in each case as in effect at the
time any such reference is operative and (C) any time of day shall be a
reference to New York time.  Titles of articles, sections, clauses, exhibits,
schedules and annexes contained in any Loan Document are without substantive
meaning or content of any kind whatsoever and are not a part of the agreement
between the parties hereto.  Unless otherwise expressly indicated, the meaning
of any term defined (including by reference) in any Loan Document shall be
equally applicable to both the singular and plural forms of such term.
 
ARTICLE II
 
 
THE FACILITIES
 
Section 2.1                      Disbursements.
 
(a)           Loans outstanding on the Restatement Date.  As of the Restatement
Date, the Administrative Agent and the Lender have previously made loan advances
to certain of the Borrowers in an aggregate amount equal to $13,256,795.15
(excluding the Remaining Florida Note), comprised of the following: (i) a ‘Loan’
in the amount of $8,000,000 made under the 2006 Loan Agreement, and (ii) a
‘Loan’ in the amount of $5,256,795.15 (other than with respect to the Remaining
Florida Note) made under the 2007 Loan Agreement (collectively, the “Existing
Loans”). As of the Restatement Date, the aggregate amount of Existing Loans
remaining outstanding on the Restatement Date is $7,440,347.44 comprised of the
following: (i) $7,440,347.44 made under the 2006 Loan Agreement, and (ii) $0.00
made under the 2007 Loan Agreement.  The Borrowers hereby acknowledge that all
Obligations in respect of the Existing Loans outstanding under, pursuant to and
as defined in the Prior Loan Agreements shall be deemed to have been made to the
Borrowers as ’Loans’ under this Agreement, and shall
 

 
28

--------------------------------------------------------------------------------

 



constitute a portion of the Obligations hereunder. On the Restatement Date, the
aggregate amount outstanding under the Remaining Florida Note is $14,383,204.85
(the “Florida Loan Amount”).  The Borrowers hereby acknowledge that all
Obligations in respect of the Florida Loan Amount outstanding under and pursuant
to the Remaining Florida Note shall remain in full force and effect, and
Borrowers and each other Loan Party hereby ratifies, confirms and approves each
of the Remaining Florida Note and all of the terms and provisions thereof, and
agrees that the each of the Remaining Florida Note constitutes a valid and
binding obligation of Borrowers enforceable by the Administrative Agent and
Lenders in accordance with its terms.
 
(b)           Loan Amount.  The balance of the total “Loan” in the original
principal amount  of THIRTY-ONE MILLION EIGHT HUNDRED TWENTY-THREE THOUSAND FIVE
HUNDRED FIFTY-TWO AND 29/100 DOLLARS ($31,823,552.29) in excess of the sum of
(i) the Existing Loans and (ii) the Remaining Florida Note, shall be funded in
one advance and repaid in accordance with this Agreement and the other Loan
Documents.  On the Restatement Date, and subject to the terms, provisions and
conditions of this Agreement (including, without limitation the Borrowers’
satisfaction of the conditions to the Restatement Date described in Section 3.1)
and the other Loan Documents, the Lenders severally agree to disburse to the
Borrowers, the proceeds of the balance of the Loan in the original principal
amount of TEN MILLION AND 00/100 DOLLARS ($10,000,000).  Once repaid, the Loan
may not be reborrowed.
 
(c)           Amendment and Restatement; No Novation. This Agreement constitutes
an amendment and restatement of the Prior Loan Agreements (excluding the
Remaining Florida Note) effective from and after the Restatement Date.  The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby are not intended by the parties to be, and
shall not constitute, a novation or an accord and satisfaction of the
Indebtedness, the Obligations, or any other obligations owing to the Lender or
the Agent under the Prior Loan Agreements (excluding the Remaining Florida Note)
or any other Loan Documents (as defined in the Prior Loan Agreements).  On the
Restatement Date, the credit facilities and the terms and conditions thereof
described in the Prior Loan Agreements (excluding the Remaining Florida Note)
shall be amended and replaced by the credit facilities and the terms and
conditions thereof described herein, and all Indebtedness, Obligations and other
obligations of the Borrowers and any other Person outstanding as of such date
under the Prior Loan Agreements (excluding the Remaining Florida Note) shall be
deemed to be Indebtedness and Obligations outstanding hereunder without further
action by any Person.
 
(d)           Remaining Florida Note.  On February 28, 2011, and subject to the
terms, provisions and conditions of this Agreement and the other Loan Documents,
each Lender severally agrees to automatically disburse on behalf of the
Borrowers, the Florida Loan Amount to the holders of the Remaining Florida Note
which shall be used soley to repay in full the amounts outstanding under the
Remaining Florida Note.  Upon such repayment, such Remaining Florida Note shall
be paid in full, canceled hereunder and shall no longer constitute Obligations
hereunder.
 

 
29

--------------------------------------------------------------------------------

 



(e)           Reserves and Escrows.
 
(i)           Replacement Reserve.  At the time of and in addition to the
monthly installments of interest and, if applicable, principal, due under the
Notes, Borrower shall pay to Agent for the benefit of Administrative Agent and
Lender an amount equal to THIRTY DOLLARS ($30) per bed (the “Monthly Replacement
Reserve Deposit”), and shall thereafter make a deposit equal to the Monthly
Replacement Reserve Deposit each month, contemporaneously with its payment of
interest due hereunder, provided, however, at such time as the amount in such
replacement reserve is equal to or greater than 12 times the Monthly Replacement
Reserve Deposit (the “Maximum Reserve Amount”), the Borrowers shall not be
obligated to make any further Monthly Replacement Reserve Deposits until such
time as the amount in such reserve is less than the Maximum Reserve
Amount.  Administrative Agent shall release funds from this reserve to reimburse
the Borrowers, or pay directly if a request is made for an amount in excess of
$20,000, for capital expenditures for, and replacement of furniture, fixtures
and equipment used in connection with, the Facilities, promptly following the
Borrowers’ request therefore, which request shall be accompanied by invoices or
other reasonable evidence of the payment or obligations for which a release is
being requested.
 
(ii)           Tax Escrow.  The Borrowers shall deposit monthly with the
Administrative Agent or the Administrative Agent’s designee, a sum of money
equal to equal to one twelfth (1/12th) of the annual charges for real estate
taxes, assessments and impositions relating to the Facilities as reasonably
estimated by Administrative Agent.  On the Restatement Date, the Borrowers shall
deposit with the Administrative Agent a sum of money which together with such
monthly installments will be sufficient to make such tax payments thirty (30)
days prior to the date any delinquency or penalty becomes due.  Provided
sufficient funds are available in the foregoing tax reserve, Administrative
Agent shall use such funds to pay real estate taxes, assessments and impositions
relating to the Facilities prior to the date same are due, and any obligations
of the Borrowers hereunder to pay same shall be deemed satisfied if sufficient
funds to pay same are in such reserve.
 
(iii)           Insurance Escrow.  To the extent non-captive insurance is
utilized and a third party collects a premium for such insurance coverage, the
Borrowers shall deposit monthly with the Administrative Agent or Administrative
Agent’s designee, a sum of money equal to equal to one twelfth (1/12th) of the
annual charges for insurance premiums relating to the insurance coverages
required by this Agreement as reasonably estimated by Administrative Agent.  On
the Restatement Date, the Borrowers shall deposit with the Administrative Agent
a sum of money which together with such monthly installments will be sufficient
to make such insurance payments thirty (30) days prior to the date any
delinquency or penalty becomes due.  Provided sufficient funds are available in
the foregoing insurance reserve, Administrative Agent shall use such funds to
pay insurance premiums relating to the Facilities prior to the date same are
due, and any obligations of the Borrowers hereunder to pay same shall be deemed
satisfied if sufficient funds to pay same are in such reserve.  Notwithstanding
the foregoing, provided that Borrowers have (i) provided evidence of payment of
the insurance premiums for twelve (12) months in advance, (ii) no Default or
Event of Default exists and is continuing and
 

 
30

--------------------------------------------------------------------------------

 


(iii) Borrowers are otherwise in compliance with Section 7.5, the Administrative
Agent will waive the requirement for the insurance escrow set forth in this
Section 2.1(d)(iii).
 
(iv)           Disbursement.  After the Restatement Date, deposits in respect of
the escrows described in clauses (ii) – (iii) above shall be made on the basis
of the Administrative Agent’s reasonable estimate from time to time of the
charges for the current year (or other applicable period).  All funds deposited
pursuant to clause (ii) – (iii) shall be held by the Administrative
Agent.  These sums may be commingled with the general funds of the
Administrative Agent and shall not be deemed to be held in trust for the benefit
of the Borrowers.  The Borrowers hereby grant to the Administrative Agent for
the benefit of Lender and the Administrative Agent a security interest in all
funds so deposited with the Administrative Agent for the purpose of securing the
Obligations.  While an Event of Default exists, the funds deposited may be
applied in payment of the charges for which such funds have been deposited, or
to the payment of the Obligations or any other charges affecting the security of
the Administrative Agent, as the Administrative Agent may elect, but no such
application shall be deemed to have been made by operation of law or otherwise
until actually made by the Administrative Agent.  The Borrowers shall furnish
the Administrative Agent with bills for the charges for which such escrows are
required promptly upon the Borrowers’ receipt thereof.  If at any time the
amount in escrow with the Administrative Agent, together with amounts to be
deposited by the Borrowers before such charges are payable, is insufficient to
pay such charges, the Borrowers shall deposit any deficiency with the
Administrative Agent immediately upon demand.  The Administrative Agent shall
promptly pay such charges, when the amount in escrow with the Administrative
Agent is sufficient to pay such charges and the Administrative Agent has
received a bill for such charges, if applicable.
 
Section 2.2                      Maturity Date and Repayment of Loans.
 
(a)           Interest Rate.  Unless otherwise specified to the contrary in this
Agreement, the Loans and the outstanding amount of all other Obligations (other
than pursuant to Secured Hedging Agreements) at the following rates:
 
(i)           $10,000,000 of the Loan (the “2011 Floating Rate Funding”) at a
floating rate of interest equal to four and ninety-five one hundredths percent
(4.95%) per annum in excess of the Libor Rate (the “2011 Floating Rate”); and
 
(ii)           $14,383,204.85 of the Loan (the “2007 Floating Rate Funding”) at
a floating rate of interest equal to four and one-fourth percent (4.25%) per
annum in excess of the LIBOR Rate (the “2007 Floating Rate”); and
 
(iii)           $7,440,347.44 of the Loan (the “2006 Fixed Rate Funding”) at a
fixed rate of interest equal to seven and two hundred twenty-nine one hundredths
percent (7.229%) per annum (the “2006 Fixed Rate”); provided, that on and after
June 30, 2013, the 2006 Fixed Rate Funding shall thereafter bear interest at the
2011 Floating Rate.
 
The 2011 Floating Rate, 2007 Floating Rate and 2006 Fixed Rate shall be referred
to herein collectively as the “Interest Rates.”
 

 
31

--------------------------------------------------------------------------------

 


 
(b)           Terms of Payment.
 
(i)           Commencing on March 1, 2011, and on the first day each month
thereafter until the Maturity Date, the Borrowers shall pay interest for the
Loan in arrears on the first day of each month until all amounts due under the
Loan Documents are paid in full at the applicable Interest Rate.
 
(ii)           Commencing on February 1, 2011 for the 2006 Fixed Rate Funding
and the 2007 Floating Rate Funding and on March 1, 2011 for the 2011 Floating
Rate Funding and continuing on the first (1st) day of each month thereafter
until all amounts due under the Loan Documents are paid in full (each, a
“Payment Date”), Borrowers shall make monthly principal amortization payments in
accordance with Parts A, B and C of Schedule 2.2 attached hereto.
 
(c)           Payment in Full of Outstanding Principal and Interest and Other
Obligations.  On the Scheduled Maturity Date, the Borrowers shall pay all
outstanding principal, accrued and unpaid interest, default interest, other
Obligations and any and all other amounts due under any Loan Document.
 
(d)           Payment Dates When First (1st) is not a Business Day.  If the
first day of the month is not a Business Day, then the applicable payment due
hereunder shall be made on the first Business Day of such month.  All payments
described in this Section 2.2 shall be made to the Administrative Agent in
accordance with Section 2.7.
 
Section 2.3                      Optional Prepayments.
 
(a)           Lock-Out Period.  On or after January 31, 2012, the 2011 Floating
Rate Portion may be prepaid in whole or in part in accordance with the release
provisions in Section 2.13 provided the Borrowers pay to Administrative Agent
with such prepayment all accrued interest and all other outstanding amounts then
due and unpaid under the Loan Documents.
 
(b)           Prepayment.  The 2007 Floating Rate Portion may be prepaid at any
time, in whole or in part, in accordance with the release provisions in Section
2.13 provided the Borrowers pay to Administrative Agent with such prepayment all
accrued interest and all other outstanding amounts then due and unpaid under the
Loan Documents.  The Fixed Rate Funding may be prepaid in whole or in part, in
accordance with the release provisions in Section 2.13 provided the Borrowers
pay to Administrative Agent with such prepayment all accrued interest and all
other outstanding amounts then due and unpaid under the Loan Documents,
including, without limitation, the Breakage Amount.
 
(c)           Involuntary Prepayment” If the Loan is accelerated by the
Administrative Agent in accordance with the terms of this Agreement for any
reason, the Borrowers shall pay the Administrative Agent, in addition to the
other amounts due hereunder, and, if applicable, the Breakage Amount.
 

 
32

--------------------------------------------------------------------------------

 



Section 2.4                      Mandatory Payments.
 
(a)           Asset Sales and Property Loss Events.  Upon receipt on or after
the Restatement Date by any Borrower of (i) Net Cash Proceeds arising from any
Transfer by any Borrower of any of its property other than Transfers of its own
Equity Interests and Transfers of property permitted hereunder in reliance upon
any of clauses (a) through (c) of Section 8.4, (ii) Net Cash Proceeds or
Allocated Loan Amount Proceeds arising from any Facility permitted pursuant to
Section 2.13, or (iii) Net Cash Proceeds arising from any Property Loss Event
with respect to any property of any Borrower to the extent resulting, in the
aggregate with all other such Property Loss Events, in the receipt by any of
them of Net Cash Proceeds in excess of $10,000, such Borrower shall immediately
pay or cause to be paid to the Administrative Agent an amount equal to 100% of
such Net Cash Proceeds or Allocated Loan Amount Proceeds as applicable;
provided, however, that, in the case of clause (iii) above, upon any such
receipt, as long as no Event of Default shall be continuing, any Borrower may
make Permitted Reinvestments with such Net Cash Proceeds and such Borrower shall
not be required to make or cause such payment to the extent (x) such Net Cash
Proceeds are intended to be or are actually used to make Permitted Reinvestments
and (y) on each Reinvestment Prepayment Date for such Net Cash Proceeds, such
Borrower shall pay or cause to be paid to the Administrative Agent an amount
equal to the Reinvestment Prepayment Amount applicable to such Reinvestment
Prepayment Date.
 
(b)           Application of Payments.  Any payments made to the Administrative
Agent pursuant to this Section 2.4 shall be applied to the Obligations in
accordance with Section 2.6(b).
 
Section 2.5                      Default Interest; Fees.
 
(a)           [Reserved].
 
(b)           Default Interest.  Notwithstanding the rates of interest specified
in Section 2.2 above or elsewhere in any Loan Document, effective immediately
upon (A) the occurrence of any Event of Default under Section 9.1(e)(ii) or (B)
the delivery of a notice by the Administrative Agent at the direction of the
Required Lenders to any Borrower during the continuance of any other Event of
Default and, in each case, for as long as such Event of Default shall be
continuing, the principal balance of all Obligations (including any Obligation
that bears interest by reference to the rate applicable to any other Obligation)
then due and payable shall bear interest at a rate that is 4% per annum in
excess of the interest rate applicable to such Obligations from time to time,
payable on demand or, in the absence of demand, on the date that would otherwise
be applicable.
 
(c)           Additional Fees.  The Borrowers shall pay to the Administrative
Agent and its Related Persons the following fees:
 
(i)           its reasonable and customary fees and expenses in connection with
any payments made pursuant to Section 2.10(a) (Breakage Costs);
 
(ii)           a collateral monitoring fee of $150 per Facility per month; and
 

 
33

--------------------------------------------------------------------------------

 



(iii)           a loan origination fee of $100,000, due and payable on or before
the Restatement Date.
 
The fees set forth in subparagraphs (ii) and (iii) above are fully earned when
due and non-refundable when paid.
 
Section 2.6                      Application of Payments.
 
(a)           Application of Voluntary Prepayments.  Unless otherwise provided
in this Section 2.6 or elsewhere in any Loan Document, all payments and any
other amounts received by the Administrative Agent from or for the benefit of
the Borrowers shall be applied to repay the Obligations the Borrowers designate,
and shall be paid pro rata by the Administrative Agent to the Lenders.
 
(b)           Application of Mandatory Prepayments.  Subject to the provisions
of clause (c) below with respect to the application of payments during the
continuance of an Event of Default, any payment made by any Borrower to the
Administrative Agent pursuant to Section 2.4 or any other prepayment of the
Obligations required to be applied in accordance with this clause (b) shall be
applied to repay the outstanding principal balance of the Loans; provided, that
in the case of payments made pursuant to clause (ii) of Section 2.4, any amount
of Allocated Loan Amount Proceeds remaining after the payment of the Allocated
Loan Amount of such Facility shall be applied by the Administrative Agent, in
its sole discretion, to other expenses and fees, including without limitation
the interest due and payable on the Loan.
 
(c)           Application of Payments During an Event of Default.  Each Borrower
hereby irrevocably waives, and agrees to cause each other Borrower and each
other Borrower to waive, the right to direct the application during the
continuance of an Event of Default of any and all payments in respect of any
Obligation and any proceeds of Collateral and agrees that, during the
continuance of an Event of Default, notwithstanding the provisions of clause (a)
above, the Administrative Agent may, and, upon either (A) the direction of the
Required Lenders or (B) the termination of any Commitment or the acceleration of
any Obligation pursuant to Section 9.2 as a result of such Event of Default,
shall, apply all payments in respect of any Obligation, all funds on deposit in
any escrow established pursuant to Section 2.1(b) and all other proceeds of
Collateral (i) first, to pay Obligations in respect of any cost or expense
reimbursements, fees or indemnities then due to the Administrative Agent, (ii)
second, to pay Obligations in respect of any cost or expense reimbursements,
fees or indemnities then due to the Lenders, (iii) third, to pay interest then
due and payable in respect of the Loans, and (iv) fourth, ratably to repay the
outstanding principal amounts of the Loans, and to pay amounts owing with
respect to Secured Hedging Agreements and (v) fifth, to the ratable payment of
all other Obligations.
 
(d)           Application of Payments Generally.  All repayments of Loans shall
be applied to repay such Loans outstanding as LIBOR Rate Loans.  All repayments
of Loans shall be applied to reduce the remaining installments of such
outstanding principal amounts of the Loans in the inverse order of their
maturities.  Any priority level set forth in this Section 2.6 that includes
interest shall include all such interest, whether or not accruing after the
filing of any petition in bankruptcy or the commencement of any insolvency,
reorganization or similar proceeding, and whether or not a claim for post-filing
or post-petition interest is allowed in any such proceeding.
 

 
34

--------------------------------------------------------------------------------

 



Section 2.7                      Payments and Computations.
 
(a)           Procedure.  The Borrowers shall make each payment under any Loan
Document not later than 2:00 p.m. on the day when due to the Administrative
Agent by wire transfer to the following account (or at such other account or by
such other means to such other address as the Administrative Agent shall have
notified the Borrowers in writing within a reasonable time prior to such
payment) in immediately available Dollars and without setoff or counterclaim:
 
ABA No. 021 001 033
                                Account Number 50-256-477
                                Deutsche Bank Trust Company Americas, New York,
New York
                                Account Name:  GECC Healthcare
                                Reference:  Emeritus 07-0004315, 07-0004265 and
07-0004371
 
The Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
Section 2.6.  The Lenders shall make any payment under any Loan Document in
immediately available Dollars and without setoff or counterclaim.
 
(b)           Computations of Interests and Fees.  All computations of interest
and of fees shall be made by the Administrative Agent  on the basis of a year of
360 days (or, in the case of Base Rate Loans whose interest rate is calculated
based on the rate set forth in clause (a) of the definition of “Base Rate”,
365/366 days), in each case for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such interest
and fees are payable.  Each determination of an interest rate or the amount of a
fee hereunder shall be made by the Administrative Agent (including
determinations of a LIBOR Rate or Base Rate in accordance with the definitions
of “LIBOR Rate” and “Base Rate”, respectively) and shall be conclusive, binding
and final for all purposes, absent manifest error.
 
(c)           Payment Dates.  Whenever any payment hereunder shall be stated to
be due on a day other than a Business Day, the due date for such payment shall
be extended to the next succeeding Business Day without any increase in such
payment as a result of additional interest or fees; provided, however, that such
interest and fees shall continue accruing as a result of such extension of time
as provided for herein.
 
(d)           Advancing Payments.  Unless the Administrative Agent shall have
received notice from the Borrowers to the Lenders prior to the date on which any
payment is due hereunder that such Borrower will not make such payment in full,
the Administrative Agent may assume that the Borrowers have made such payment in
full to the Administrative Agent on such date and the Administrative Agent may,
in reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent that the Borrowers shall not have made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent on
demand such amount distributed to such Lender together with interest thereon (at
the Federal Funds Rate for the first Business Day and thereafter, at the rate
applicable to Base Rate Loans) for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent.
 

 
35

--------------------------------------------------------------------------------

 



Section 2.8                      Evidence of Debt.
 
(a)           Records of Lenders.  Each Lender shall maintain in accordance with
its usual practice accounts evidencing Indebtedness of the Borrowers to such
Lender resulting from each Loan of such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.  In addition, each Lender having sold a participation
in any of its Obligations or having identified an SPV as such to the
Administrative Agent, acting as agent of the Borrowers solely for this purpose
and solely for tax purposes, shall establish and maintain at its address
referred to in Section 11.11 (or at such other address as such Lender shall
notify the Borrowers) a record of ownership, in which such Lender shall register
by book entry (A) the name and address of each such participant and SPV (and
each change thereto, whether by assignment or otherwise) and (B) the rights,
interest or obligation of each such participant and SPV in any Obligation, in
any Commitment and in any right to receive any payment hereunder.
 
(b)           Records of Administrative Agent.  The Administrative Agent, acting
as agent of the Borrowers solely for tax purposes and solely with respect to the
actions described in this Section 2.8, shall establish and maintain at its
address referred to in Section 11.11 (or at such other address as the
Administrative Agent may notify the Borrowers) (A) a record of ownership (the
“Register”) in which the Administrative Agent agrees to register by book entry
the interests (including any rights to receive payment hereunder) of the
Administrative Agent, each Lender and any assignment of any such interest,
obligation or right and (B) accounts in the Register in accordance with its
usual practice in which it shall record (1) the names and addresses of the
Lenders (and each change thereto pursuant to Section 2.12 (Substitution of
Lenders) and Section 11.2 (Assignments and Participations; Binding Effect)), (2)
the Commitments of each Lender, (3) the amount of each Loan and each funding of
any participation described in clause (A) above, (4) the amount of any principal
or interest due and payable or paid, and (5) any other payment received by the
Administrative Agent from the Borrowers and its application to the Obligations.
 
(c)           Registered Obligations.  Notwithstanding anything to the contrary
contained in this Agreement, the Loans (including any Notes evidencing such
Loans) are registered obligations, the right, title and interest of the Lenders
and their assignees in and to such Loans shall be transferable only upon
notation of such transfer in the Register and no assignment thereof shall be
effective until recorded therein.  This Section 2.8 and Section 11.2 shall be
construed so that the Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related regulations (and any successor provisions).
 
(d)           Prima Facie Evidence.  The entries made in the Register and in the
accounts maintained pursuant to clauses (a) and (b) above shall, to the extent
permitted by applicable Requirements of Law, be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided, however,
that no error in such account and no failure of any Lender or the Administrative
Agent to maintain any such account shall affect the obligations of any Borrower
to repay the Loans in accordance with their terms.  In addition, the Borrowers,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register as a Lender, as applicable, for all purposes of this
Agreement.  Information contained in the Register with respect to any Lender
shall be available for access by each Borrower, the
 

 
36

--------------------------------------------------------------------------------

 



Administrative Agent, and such Lender at any reasonable time and from time to
time upon reasonable prior notice.  No Lender shall, in such capacity, have
access to or be otherwise permitted to review any information in the Register
other than information with respect to such Lender unless otherwise agreed by
the Administrative Agent.
 
(e)           Notes.  Upon any Lender’s request, made through the Administrative
Agent, the Borrowers shall promptly execute and deliver Notes to such Lender
evidencing the Loans of such Lender and substantially in the form of Exhibit E;
provided, however, that only one Note shall be issued to each Lender, except (i)
to an existing Lender exchanging existing Notes to reflect changes in the
Register relating to such Lender, in which case the new Notes delivered to such
Lender shall be dated the date of the original Notes and the Note being replaced
shall be voided and returned to the Borrowers, and (ii) in the case of loss,
destruction or mutilation of existing Notes and similar circumstances, provided
that such Lender provides Borrowers with a lost note affidavit and indemnity
related thereto.  Each Note, if issued, shall only be issued as means to
evidence the right, title or interest of a Lender or a registered assignee in
and to the related Loan, as set forth in the Register, and in no event shall any
Note be considered a bearer instrument or obligation.
 
Section 2.9                      Suspension of LIBOR Rate.  Notwithstanding any
provision to the contrary in this Article II, the following shall apply:
 
(a)           Interest Rate Unascertainable, Inadequate or Unfair.  In the event
that (A) the Administrative Agent determines that adequate and fair means do not
exist for ascertaining the applicable interest rates by reference to which the
LIBOR Rate is determined or (B) the Required Lenders notify the Administrative
Agent that the LIBOR Rate for any Interest Period will not adequately reflect
the cost to the Lenders of making or maintaining such Loans for such Interest
Period, the Administrative Agent shall promptly so notify the Borrowers and the
Lenders, whereupon the obligation of each Lender to make or to continue LIBOR
Rate Loans shall be suspended as provided in clause (c) below until the
Administrative Agent shall notify the Borrowers that the Required Lenders have
reasonably determined that the circumstances causing such suspension no longer
exist.
 
(b)           Illegality.  If any Lender determines that the introduction of, or
any change in or in the interpretation of, any Requirement of Law after the date
of this Agreement shall make it unlawful, or any Governmental Authority shall
assert that it is unlawful, for any Lender or its applicable lending office to
make LIBOR Rate Loans or to continue to fund or maintain LIBOR Rate Loans, then,
on notice thereof and demand therefor by such Lender to the Borrowers through
the Administrative Agent, the obligation of such Lender to make or to continue
LIBOR Rate Loans shall be suspended as provided in clause (c) below until such
Lender shall, through the Administrative Agent, notify the Borrowers that it has
determined that it may lawfully make LIBOR Rate Loans.
 
(c)           Effect of Suspension.  If the obligation of any Lender to make or
to continue LIBOR Rate Loans is suspended, (A) such Lender shall make a Base
Rate Loan at any time such Lender would otherwise be obligated to make a LIBOR
Rate Loan and (B) each existing LIBOR Rate Loan of such Lender shall
automatically and immediately (or, in the case of any suspension
 

 
37

--------------------------------------------------------------------------------

 



pursuant to clause (a) above, on the last day of the current Interest Period
thereof) be converted into a Base Rate Loan.
 
Section 2.10                      Breakage Costs; Increased Costs; Capital
Requirements.
 
(a)           Breakage Costs.  The Borrowers shall compensate each Lender, upon
demand from such Lender to the Borrowers (with copy to the Administrative
Agent), for all Liabilities (including, in each case, those incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by such
Lender to prepare to fund, to fund or to maintain the LIBOR Rate Loans of such
Lender to the Borrowers but excluding any loss of the Applicable Margin on the
relevant Loans) that such Lender may incur (A) to the extent any LIBOR Rate Loan
is paid (whether through a scheduled, optional or mandatory prepayment) or
converted to a Base Rate Loan (including because of Section 2.09) on a date that
is not the last day of the applicable Interest Period or (B) as a consequence of
any failure by the Borrowers to repay LIBOR Rate Loans when required by the
terms hereof.  For purposes of this clause (a), each Lender shall be deemed to
have funded each LIBOR Rate Loan made by it using a matching deposit or other
borrowing in the London interbank market.
 
(b)           Increased Costs.  If at any time any Lender reasonably determines
that, after the date hereof, the adoption of, or any change in or in the
interpretation, application or administration of, or compliance with, any
Requirement of Law (other than any imposition or increase of Eurodollar Reserve
Requirements) from any Governmental Authority shall have the effect of (i)
increasing the cost to such Lender of making, funding or maintaining any LIBOR
Rate Loan or to agree to do so or of participating, or agreeing to participate,
in extensions of credit or (ii) imposing any other cost to such Lender with
respect to compliance with its obligations under any Loan Document, then, upon
demand by such Lender (with copy to the Administrative Agent), the Borrowers
shall pay to the Administrative Agent for the account of such Lender amounts
sufficient to compensate such Lender for such increased cost; provided that
notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
change in a Requirement of Law, regardless of the date enacted, adopted or
issued.
 
(c)           Increased Capital Requirements.  If at any time any Lender
determines that, after the date hereof, the adoption of, or any change in or in
the interpretation, application or administration of, or compliance with, any
Requirement of Law (other than any imposition or increase of Eurodollar Reserve
Requirements) from any Governmental Authority, regarding capital adequacy,
reserves, special deposits, compulsory loans, insurance charges against property
of, deposits with or for the account of, Obligations owing to, or other credit
extended or participated in by, any Lender or any similar requirement (in each
case other than any imposition or increase of Eurodollar Reserve Requirements)
shall have the effect of reducing the rate of return on the capital of such
Lender as a consequence of its obligations under or with respect to any Loan
Document to a level below that which, taking into account the capital adequacy
policies of such Lender, such Lender could have reasonably achieved but for such
adoption or change, then, upon demand from time to time by such Lender (with a
copy of such demand to the Administrative Agent), the Borrowers shall pay to the
Administrative Agent for the account of such Lender amounts sufficient to
compensate such Lender for such reduction; provided that
 

 
38

--------------------------------------------------------------------------------

 



notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
change in a Requirement of Law, regardless of the date enacted, adopted or
issued..
 
(d)           Compensation Certificate.  Each demand for compensation under this
Section 2.10 shall be accompanied by a certificate of the Lender claiming such
compensation, setting forth the amounts to be paid hereunder, which certificate
shall be conclusive, binding and final for all purposes, absent manifest
error.  In determining such amount, such Lender may use any reasonable averaging
and attribution methods.
 
Section 2.11                      Taxes.
 
(a)           Payments Free and Clear of Taxes.  Except as otherwise provided in
this Section 2.11, each payment by any Borrower under any Loan Document shall be
made free and clear of all present or future taxes, levies, imposts, deductions,
charges or withholdings and all liabilities with respect thereto (and without
deduction for any of them) (collectively, but excluding the taxes set forth in
clauses (i) and (ii) below, the “Taxes”) other than for (i) taxes measured by
net income (including branch profits taxes) and franchise taxes imposed in lieu
of net income taxes, in each case imposed on any Secured Party as a result of a
present or former connection between such Secured Party and the jurisdiction of
the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than such connection arising solely
from any Secured Party having executed, delivered or performed its obligations
or received a payment under, or enforced, any Loan Document) or (ii) taxes that
are directly attributable to either (a) the failure (other than as a result of a
change in any Requirement of Law that occurs after the date a Secured Party
becomes a “Secured Party” under this Agreement) by any Secured Party to deliver
the documentation required to be delivered by a Non-U.S. Lending Party claiming
to be exempt from, or subject to a reduced rate for, United States withholding
tax, pursuant to clause (f) below or (b) if the Non-U.S. Lender indicates in the
documentation that they are only claiming a reduced rate for United States
withholding, taxes up to the claimed rate of withholding with respect to the
type of income for which the reduced rate is claimed.
 
(b)           Gross-Up.  If any Taxes shall be required by law to be deducted
from or in respect of any amount payable under any Loan Document (other than any
Secured Hedging Agreement) to any Secured Party (i) such amount shall be
increased as necessary to ensure that, after all required deductions for Taxes
are made (including deductions applicable to any increases to any amount under
this Section 2.11), such Secured Party receives the amount it would have
received had no such deductions been made, (ii) the Borrowers shall make such
deductions, (iii) the Borrowers shall timely pay the full amount deducted to the
relevant taxing authority or other authority in accordance with applicable
Requirements of Law and (iv) within thirty (30) days after such payment is made,
the Borrowers shall deliver to the Administrative Agent an original or certified
copy of a receipt evidencing such payment; provided, however, that no such
increase shall be made with respect to, and no Borrower shall be required to
indemnify any such Secured Party pursuant to clause (d) below for, withholding
taxes to the extent that the obligation to withhold amounts existed on the date
that such Secured Party became a “Secured Party” under this Agreement in the
capacity under which such Secured Party makes a claim under this clause (b),
except in each case to the extent such Secured Party is a direct or indirect
assignee (other
 

 
39

--------------------------------------------------------------------------------

 



than pursuant to Section 2.12 (Substitution of Lenders)) of any other Secured
Party that was entitled, at the time the assignment of such other Secured Party
became effective, to receive additional amounts under this clause (b).
 
(c)           Other Taxes.  In addition, the Borrowers agree to pay, and
authorize the Administrative Agent to pay in their names, any stamp,
documentary, excise or property tax, transfer, mortgage, recording charges or
similar levies imposed by any applicable Requirement of Law or Governmental
Authority and all Liabilities with respect thereto (including by reason of any
delay in payment thereof), in each case arising from the execution, delivery or
registration of, or otherwise with respect to, any Loan Document or any
transaction contemplated therein (collectively, “Other Taxes”).  Within 30 days
after the date of any payment of Taxes or Other Taxes by any Borrower, such
Borrower shall furnish to the Administrative Agent, at its address referred to
in Section 11.11, the original or a certified copy of a receipt evidencing
payment thereof.
 
(d)           Indemnification.  The Borrowers shall reimburse and indemnify,
within thirty (30) days after receipt of demand therefor from the Administrative
Agent, each Secured Party for all Taxes and Other Taxes (including any Taxes and
Other Taxes imposed by any jurisdiction on amounts payable under this Section
2.11) actually paid by such Secured Party and any Liabilities arising therefrom
or with respect thereto.  A certificate of the Secured Party (or of the
Administrative Agent on behalf of such Secured Party) claiming any compensation
under this clause (d), setting forth the amounts to be paid thereunder and
delivered to the Borrowers with copy to the Administrative Agent, shall be
conclusive, binding and final for all purposes, absent manifest error.
 
(e)           Mitigation.  Any Lender claiming any additional amounts payable
pursuant to this Section 2.11 shall use its reasonable efforts (consistent with
its internal policies and Requirements of Law) to change the jurisdiction of its
lending office if such a change would reduce any such additional amounts (or any
similar amount that may thereafter accrue) and would not, in the reasonable
determination of such Lender, be otherwise disadvantageous to such Lender.
 
(f)           Tax Forms.  (i) Each Non-U.S. Lender Party shall (w) on or prior
to the date such Non-U.S. Lender Party becomes a “Non-U.S. Lender Party”
hereunder, (x) on or prior to the date on which any such form or certification
expires or becomes obsolete, (y) after the occurrence of any event requiring a
change in the most recent form or certification previously delivered by it
pursuant to this clause (i) and (z) from time to time if requested by any
Borrower or the Administrative Agent (or, in the case of a participant or SPV,
the relevant Lender), provide the Administrative Agent and the Borrowers (or, in
the case of a participant or SPV, the relevant Lender) with two completed
originals of each of the following, as applicable:  (A) Forms W-8ECI (claiming
exemption from U.S. withholding tax because the income is effectively connected
with a U.S. trade or business), W-8BEN (claiming exemption from U.S. withholding
tax under an income tax treaty) and/or W-8IMY (claiming exemption from U.S.
withholding tax for any portion of any sums paid or payable to such Non-U.S.
Lender Party under any of the Loan Documents for which it does not act or ceases
to act for its own account with respect to thereto) or any successor forms, (B)
in the case of a Non-U.S. Lender Party claiming exemption under Sections 871(h)
or 881(c) of the Code, Form W-8BEN (claiming exemption from U.S.
 

 
40

--------------------------------------------------------------------------------

 



withholding tax under the portfolio interest exemption) or any successor form
and a certificate in form and substance acceptable to the Administrative Agent
and the Borrowers that such Non-U.S. Lender Party is not (1) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of
any Borrower within the meaning of Section 881(c)(3)(B) of the Code or (3) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
or (C) any other applicable document prescribed by the IRS certifying as to the
entitlement of such Non-U.S. Lender Party to such exemption from United States
withholding tax with respect to all payments to be made to such Non-U.S. Lender
Party under the Loan Documents.  Unless the Borrowers and the Administrative
Agent have received forms or other documents satisfactory to them indicating
that payments under any Loan Document to or for a Non-U.S. Lender Party are not
subject to United States withholding tax, the Borrowers and the Administrative
Agent shall withhold amounts required to be withheld by applicable Requirements
of Law from such payments at the applicable statutory rate.
 
(i)           Each U.S. Lender Party shall (A) on or prior to the date such U.S.
Lender Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the
date on which any such form or certification expires or becomes obsolete, (C)
after the occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and (D)
from time to time if requested by any Borrower or the Administrative Agent (or,
in the case of a participant or SPV, the relevant Lender), provide the
Administrative Agent and the Borrowers (or, in the case of a participant or SPV,
the relevant Lender) with two completed originals of Form W-9 (certifying that
such U.S. Lender Party is entitled to an exemption from U.S. backup withholding
tax) or any successor form.
 
(ii)           Each Lender having sold a participation in any of its Obligations
or identified an SPV as such to the Administrative Agent shall collect from such
participant or SPV the documents described in this clause (f) and provide them
to the Administrative Agent.
 
Section 2.12                      Substitution of Lenders.
 
(a)           Substitution Right.  In the event that any Lender that is not an
Affiliate of the Administrative Agent (an “Affected Lender”) (i) makes a claim
under clause (b) (Increased Costs) or (c) (Increased Capital Requirements) of
Section 2.10, (ii) notifies the Borrowers pursuant to Section 2.9(b)
(Illegality) that it becomes illegal for such Lender to continue to fund or make
any LIBOR Rate Loan, (iii) makes a claim for payment pursuant to Section 2.11(b)
(Taxes), (iv) becomes a Non-Funding Lender or (v) does not consent to any
amendment, waiver or consent to any Loan Document for which the consent of the
Required Lenders is obtained but that requires the consent of other Lenders, the
Borrowers may either pay in full such Affected Lender without premium or penalty
with respect to amounts due with the consent of the Administrative Agent or
substitute for such Affected Lender any Lender or any Affiliate or Approved Fund
of any Lender or any other Person acceptable (which acceptance shall not be
unreasonably withheld or delayed) to the Administrative Agent (in each case, a
“Substitute Lender”).  Upon Borrowers’ request, the Administrative Agent shall
solicit and obtain a Substitute Lender.
 

 
41

--------------------------------------------------------------------------------

 



(b)           Procedure.  To substitute such Affected Lender or pay in full the
Obligations owed to such Affected Lender, the Borrowers shall deliver a notice
to the Administrative Agent and such Affected Lender.  The effectiveness of such
payment or substitution shall be subject to the delivery to the Administrative
Agent by the Borrowers (or, as may be applicable in the case of a substitution,
by the Substitute Lender) of (i) payment for the account of such Affected
Lender, of, to the extent accrued through, and outstanding on, the effective
date for such payment or substitution, all Obligations owing to such Affected
Lender (including interest through the end of the applicable Interest Period
that will be owed because of such payment), and (ii) in the case of a
substitution, (A) except in the event the Affected Lender is a Non-Funding
Lender, payment of the assignment fee set forth in Section 11.2(c) and (B) an
assumption agreement in form and substance reasonably satisfactory to the
Administrative Agent whereby the Substitute Lender shall, among other things,
agree to be bound by the terms of the Loan Documents and assume the Commitment
of the Affected Lender.
 
(c)           Effectiveness.  Upon satisfaction of the conditions set forth in
clause (b) above, the Administrative Agent shall record such substitution or
payment in the Register, whereupon (i) in the case of any payment in full, such
Affected Lender’s Commitments shall be terminated and (ii) in the case of any
substitution, (A) the Affected Lender shall sell and be relieved of, and the
Substitute Lender shall purchase and assume, all rights and claims of such
Affected Lender under the Loan Documents, except that the Affected Lender shall
retain such rights expressly providing that they survive the repayment of the
Obligations and the termination of the Commitments, (B) the Substitute Lender
shall become a “Lender” hereunder having a Commitment in the amount of such
Affected Lender’s Commitment and (C) the Affected Lender shall execute and
deliver to the Administrative Agent an Assignment to evidence such substitution
and deliver any Note in its possession; provided, however, that the failure of
any Affected Lender to execute any such Assignment or deliver any such Note
shall not render such sale and purchase (or the corresponding assignment)
invalid.
 
Section 2.13                      Release of Collateral.  Subject to the
conditions set forth below, Borrowers may obtain from Administrative Agent the
release (each of the following shall be referred to herein as a “Facility
Release”) from the lien of the Security Documents (and the release of all other
collateral exclusively relating to such Release Facility (as defined below))
with respect to individual Facilities (any such Facility for which a Release is
obtained being referred to herein as a “Release Facility” and collectively, the
“Release Facilities”) and the Release Facility(s) shall not be included in the
Collateral for any period thereafter for purposes of the Loan Documents.  The
Borrowers may obtain a release of a Release Facility so long as: (i) no such
Release under this Section 2.13 is obtained more often than two (2) times in any
six (6) month period, (ii) no less than two (2) Facilities must remain as
security for the Loan after each such Release and (iii) upon satisfaction of the
below conditions:
 
(a)           The amount to be paid by Borrowers to Administrative Agent for
such Release Facility (any such amount a “Release Price”) shall be an amount
equal to one hundred percent (100%) of the Allocated Loan Amount for each such
Release Facility plus the pro rata portion of any Breakage Amount or other fee
due with respect to such Release Facility(s);
 
(b)           As of the date of such proposed Release, the Loan to Value Ratio,
measured with respect to the Facilities after giving effect to the proposed
Release is (i) on or prior to January 31,
 

 
42

--------------------------------------------------------------------------------

 



2013, equal to or greater than eighty percent (80%) and (ii) thereafter, equal
or greater than seventy-five percent (75%);
 
(c)           As of the date of such proposed Release, no Material Adverse
Change has occurred (other than a Material Adverse Change related solely to the
applicable Release Facility(s) such that, after giving effect to the requested
Release, no Material Adverse Change would exist with respect to the remaining
Facilities);
 
(d)           As of the date of such proposed Release of any Release Facility,
(i) no Default or Event of Default shall have occurred and shall be continuing
under any of the Loan Documents (other than a Default or Event of Default
related solely to the applicable Release Facility(s) such that the requested
Release would have the effect of curing the Potential Default or Event of
Default, as applicable, with respect to the remaining Facilities following such
Release) and (ii) the Borrowers shall be in compliance with Article 5 hereof
both before and after giving effect to such proposed Release;
 
(e)           Borrowers shall have paid Administrative Agent the applicable
Release Price to be applied pursuant to Section 2.6(b) hereof first, to the 2007
Floating Rate Funding until fully prepaid and second to the 2011 Floating Rate
Funding until fully prepaid;
 
(f)           Borrowers shall have paid Administrative Agent all of
Administrative Agent’s reasonable out-of-pocket fees and expenses, including
reasonable attorneys’ fees and expenses, incurred in connection with such
Release;
 
(g)           Any Release under this Section 2.13 shall be subject to the
Borrowers’ satisfaction of the following:
 
(i)           not less than thirty (30) days prior written notice to
Administrative Agent specifying the first day of a calendar month (or if not a
Business Day, the first Business Day of such calendar month) (the “Release
Date”) on which the Release is to occur;
 
(ii)           the payment to Administrative Agent of interest accrued and
unpaid on the principal balance of the Loan to and including the Release Date;
 
(iii)           the payment to Administrative Agent of all other sums, not
including scheduled interest or principal payments, due under the Note, the
Security Documents and the other Loan Documents; and
 
(iv)           the delivery by the Borrowers to Administrative Agent at the
Borrowers’ sole cost and expense of releases of such Release Facility from the
lien of the Security Documents (for execution by Administrative Agent) in a form
appropriate for the jurisdiction in which each such Release Facility is located
and otherwise reasonably acceptable to Administrative Agent.
 

 
43

--------------------------------------------------------------------------------

 



ARTICLE III
 
CONDITIONS TO LOANS
 
Section 3.1                      Conditions Precedent to Funding.  The
obligation of each Lender to  fund its Pro Rata Share of the unfunded Loan is
subject to the satisfaction or due waiver by Administrative Agent and each
Lender of each of the following conditions precedent on or before the
Restatement Date:
 
(a)           Certain Documents.  The Administrative Agent shall have received
on or prior to the Restatement Date (unless otherwise specified below), each of
the following, each dated the Restatement Date, unless otherwise agreed by the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent and each Lender:
 
(i)           this Agreement duly executed by each Borrower and, for the account
of each Lender having requested the same by notice to the Administrative Agent
and the Borrowers received by each at least 1 Business Day prior to the
Restatement Date (or such later date as may be agreed to by the Borrowers),
Notes conforming to the requirements set forth in Section 2.8(e);
 
(ii)           the Security Documents, duly executed by each Borrower, together
with (A) copies of UCC, Intellectual Property and other appropriate search
reports and of all effective prior filings listed therein, together with
evidence of the termination of such prior filings and other documents with
respect to the priority of the security interest of the Administrative Agent in
the Collateral, in each case as may be reasonably requested by the
Administrative Agent and (B) all documents representing all Equity Interests
being pledged pursuant to such Security Agreement and related undated powers or
endorsements duly executed in blank, each duly executed by, in addition to the
applicable Borrower, the applicable financial institution
 
(iii)           the Assignment of Membership Interests, duly executed by
Emeritus, together with all documents representing all Equity Interests being
pledged pursuant to such Assignment of Membership Interests and related undated
powers or endorsements duly executed in blank, each duly executed by each
Borrower as issuer;
 
(iv)           Mortgages, and/or amendments thereto, duly executed by each
respective Borrower, for each Facility (except as may be otherwise agreed to by
the Administrative Agent), together with all Mortgage Supporting Documents
relating thereto;
 
(v)           The Guaranty, duly executed by Emeritus;
 
(vi)           One or more Environmental Indemnities, duly executed by Emeritus
and the Borrowers;
 
(vii)           The state of title to the Real Property shall be satisfactory to
the Administrative Agent and the Mortgages shall be insured by a mortgagee title
insurance policy (or binding commitment therefor) in form and substance and from
a title insurer, all reasonably acceptable to the Administrative Agent.  Except
for variances approved by
 

 
44

--------------------------------------------------------------------------------

 


 the Administrative Agent prior to the Restatement Date (which approval shall be
evidenced by the Administrative Agent’s execution and delivery of this
Agreement), on or before the Restatement Date, such title insurance policy shall
be on an American Land Title Association (“ALTA”) form designated by the
Administrative Agent, but subject to the local customs in the jurisdiction in
which such Real Property exists, shall specifically contain no exception as to
survey matters or creditors rights, must contain affirmative coverage against
mechanics’, contractors’, suppliers’ and/or materialmen’s liens, filed or
unfiled, must affirmatively insure that the security instrument is a valid first
lien against the fee simple, marketable estate, insuring the Administrative
Agent for the benefit of Lenders for a sum not less than the maximum principal
amount of all financing hereunder and must contain such endorsements as may be
required by the Administrative Agent (including, but not limited to and subject
to availability in the jurisdiction in which the Real Property is located,
endorsements covering zoning (ALTA 3.1 with parking), variable interest rates,
no violations of covenants, conditions and restrictions of record, street
address, no usury violation, environmental liens, tie-in, access, contiguity,
encroachment, tax parcel, doing business, mortgage tax, first loss and last
dollar).  Fee simple title to the Real Property and to the fixtures, equipment,
furniture and personal property encumbered by the Loan Documents shall be
marketable, and free and clear of all defects, liens, encumbrances, security
interests, assessments, restrictions and easements which are not acceptable to
the Administrative Agent, in the Administrative Agent’s reasonable
discretion.  If access to the Real Property is by means of easements or leases,
said easements or leases shall be reasonably satisfactory in form and substance
to the Administrative Agent, shall be insured under the mortgagee’s title
insurance policy issued to the Administrative Agent as part of the insured
estate and shall not be subject to any prior liens or encumbrances.  A search of
the state and local public records shall disclose no conditional sales
contracts, chattel mortgages, leases of personalty, financing statements or
title retention agreements filed and/or recorded against any Borrower or the
property other than liens which are expressly permitted under this Agreement.
 
(viii)           The Administrative Agent shall have received the following for
the Mesa Facility, all in form and substance reasonably satisfactory to the
Administrative Agent in its sole and absolute discretion:
 
(A)           such property appraisals, property As-Built Surveys, environmental
reports, physical and structural inspection reports and other third party
reports as the Administrative Agent shall deem necessary or appropriate;
 
(B)           evidence, in the form of letters from municipalities, if
available, As-Built Surveys, or other reasonable evidence, that the Real
Property and all improvements thereon comply in all material respects with
applicable codes, regulations and ordinances, are zoned for their current use,
are adequately served by public utilities, are completed free of mechanics and
materialmen’s liens, are not the subject to any pending litigation, are not the
subject of any pending condemnation proceeding and have not been materially
damaged by fire or other casualty;
 
(C)           copies of all Leases pertaining to the Real Property;
 
 
 
45

--------------------------------------------------------------------------------

 



(D)           copies of all recent real estate tax bills, with proof of payment
if due, together with evidence that each parcel of Real Property is a separately
identifiable tax lot; and
 
(E)           evidence, which evidence may be provided in the form of surveys
required under clause (A) above, reasonably satisfactory to the Administrative
Agent that the improvements on the Real Property, other than with respect to the
Springfield Facility, are not within a special flood hazard area and is not
eligible for flood insurance under the U. S. Flood Disaster Protection Act of
1973, as amended.
 
(ix)           duly executed favorable opinions of counsel to the Borrowers
including local counsel in each state in which a Facility being acquired is
located, each addressed to the Administrative Agent and the Lenders and
addressing such matters as the Administrative Agent may reasonably request;
 
(x)           a copy of each Constituent Document of each Borrower that is on
file with any Governmental Authority in any jurisdiction, certified as of a
recent date by such Governmental Authority or a Responsible Officer, together
with, if applicable, certificates from such Governmental Authority attesting to
the good standing of such Borrower in such jurisdiction and each other
jurisdiction where such Borrower is qualified to do business as a foreign entity
or where such qualification is necessary (and, if appropriate in any such
jurisdiction, related tax certificates);
 
(xi)           a certificate of a Responsible Officer of each Borrower in charge
of maintaining books and records of such Borrower certifying as to (A) the names
and signatures of each Responsible Officer of such Borrower authorized to
execute and deliver any Loan Document, (B) the Constituent Documents of such
Borrower attached to such certificate are complete and correct copies of such
Constituent Documents as in effect on the date of such certification (or, for
any such Constituent Document delivered pursuant to clause (v) above, that there
have been no changes from such Constituent Document so delivered) and (C) if
applicable, the resolutions of such Borrower’s board of directors or other
appropriate governing body approving and authorizing the execution, delivery and
performance of each Loan Document to which such Borrower is a party;
 
(xii)           a certificate of a Responsible Officer of each Borrower to the
effect that (A) after giving effect to the Loan made on the Restatement Date,
(1) the representations and warranties set forth in any Loan Document are true
and correct in all material respects as of the Restatement Date, and (2) no
Event of Default shall be continuing, and (B) the Borrowers taken as a whole are
Solvent after giving effect to the Loan, the application of the proceeds thereof
in accordance with Section 7.9 and the payment of all estimated legal,
accounting and other fees and expenses related hereto and thereto;
 
(xiii)           insurance certificates in form and substance satisfactory to
the Administrative Agent demonstrating that the insurance policies required by
Section 7.5 are in full force and effect and have all endorsements required by
such Section 7.5; and

 
46

--------------------------------------------------------------------------------

 



 
(xiv)           such other documents and information with respect to the
Facilities or the Borrowers as any Lender through the Administrative Agent may
reasonably request.
 
(b)           Escrows, Reserves, Fees and Expenses.  Borrowers shall have funded
all escrows and reserves and paid to the Administrative Agent, for the account
of the Administrative Agent, its Related Persons or any Lender, as the case may
be, all fees and all reimbursements of costs or expenses, in each case due and
payable under any Loan Document.
 
(c)           Consents.  Each Borrower shall have received all consents and
authorizations required pursuant to any material Contractual Obligation with any
other Person and shall have obtained all Permits of, and effected all notices to
and filings with, any Governmental Authority, in each case, as may be necessary
in connection with the consummation of the transactions contemplated in any Loan
Document or Related Document.
 
(d)           Related Transactions.  The Administrative Agent shall be satisfied
that, (i) subject only the funding of the Loans hereunder and the use of
proceeds thereof, (A) as certified to the Administrative Agent, all conditions
precedent to the consummation of the applicable Acquisition will have been
satisfied or duly waived with the consent of the Administrative Agent and such
Acquisition will have been consummated in accordance with the Acquisition
Agreement and (B) the applicable Collateral shall be free and clear of all Liens
other than Liens permitted pursuant to Section 8.2, and (ii) the Required
Investors’ Equity Investment will have been made.
 
Section 3.2                      Determinations of Initial Borrowing
Conditions.  For purposes of determining compliance with the conditions
specified in Section 3.1, each Lender shall be deemed to be satisfied with each
document and each other matter required to be satisfactory to such Lender
unless, prior to the Restatement Date, the Administrative Agent receives notice
from such Lender specifying such Lender’s objections and such Lender has not
made available its Pro Rata Share of the Loan to be made on such date.
 
ARTICLE IV
 
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Lenders and the Administrative Agent to enter into the Loan
Documents, each Borrower represents and warrants to each of them each of the
following on and as of the Restatement Date, the following:
 
Section 4.1                      Corporate Existence; Compliance with Law. (a)
Each of Emeritus and the Borrowers (i) is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, (ii) is
duly qualified to do business as a foreign entity and in good standing under the
laws of each jurisdiction where such qualification is necessary, except where
the failure to be so qualified or in good standing would not, in the aggregate,
have a Material Adverse Effect, (iii) has all requisite power and authority and
the legal right to own, pledge,  mortgage and operate its property, to lease or
sublease any property it operates under lease or sublease and to conduct its
business as now or currently proposed to be conducted, (iv) is in compliance
with its Constituent Documents, (v) is in compliance with all applicable
 

 
47

--------------------------------------------------------------------------------

 



 Requirements of Law, except, in each case, where the failure to be in
compliance would not have a Material Adverse Effect, (vi) with respect to any
Facility then being acquired, has, or upon completion of the Acquisition and
completion of any required post closing procedures which are preconditions
thereto shall have, all necessary Permits from or by, has made all necessary
filings with, and has given all necessary notices to, each Governmental
Authority having jurisdiction, to the extent required for such ownership, lease,
sublease, operation, occupation or conduct of business, except where the failure
to obtain such Permits, make such filings or give such notices would not, in the
aggregate, have a Material Adverse Effect, and (vii) is not a foreign person
within the meaning of § 1445(f)(3) of the Code.
 
(b)           With respect to any Facility then being acquired, each Facility
(i) is being operated as an assisted living, skilled nursing, independent senior
housing or Alzheimer’s facility, having the number of licensed beds/units as set
forth on Schedule 4.16, attached hereto (as modified from time to time with
Administrative Agent’s consent), (ii) is in conformance in all material respects
with all insurance, reimbursement and cost reporting requirements, and, if
applicable, has a current provider agreement that is in full force and effect
under Medicare and Medicaid, and (iii) is in compliance with all applicable
Requirements of Law, except, in each case, where the failure to be in compliance
would not materially (x) impair the value or marketability of such Facility or
(y) interfere with the ordinary conduct of the business conducted and proposed
to be conducted at such Facility.  There is no threatened in writing, existing
or pending revocation, suspension, termination, probation, restriction,
limitation, or nonrenewal proceeding by any third-party payor, including
Medicare, Medicaid, Blue Cross, Blue Shield or any other private commercial
insurance managed care and employee assistance program (such programs, the
“Third-Party Payor Programs”), to which any Borrower may presently be subject
with respect to any Facility.
 
(c)           With respect to any Facility then being acquired, all Licenses
necessary or desirable for using and operating the Facilities for the uses
described in clause (a), above, are held by, or will be held by, Borrowers, in
the name of the applicable Borrower, as required under applicable law, and are
in full force and effect, or upon completion of the Acquisition and completion
of any required post closing procedures which are preconditions to the issuance
of such Licenses, provided, however, that if such Facility is being acquired
pursuant to a sale/leaseback or similar arrangement, such Licenses may be held
in the names of the prior owners or operators of the Facility and used by the
Borrowers pursuant to such sale/leaseback or similar arrangement.
 
(d)           To the Borrowers’ knowledge, with respect to any Facility then
being acquired, there are no proceedings by any Governmental Authority or
notices thereof that would, directly or indirectly, or with the passage of time
(i) have a material adverse impact on Borrowers’ ability to accept and/or retain
patients or residents or operate such Facility for its current use or result in
the imposition of a fine, a sanction, a lower rate certification or a lower
reimbursement rate for services rendered to eligible patients or residents, (ii)
modify, limit or result in the transfer, suspension, revocation or imposition of
probationary use of any of the Licenses, other than a transfer of such License
to the Borrowers if such License is not already held by such Borrowers; or (iii)
affect any Borrower’s continued participation in the Medicaid or Medicare
programs or any other Third-Party Payors Programs, or any successor programs
thereto.
 

 
48

--------------------------------------------------------------------------------

 

 
(e)           With respect to any Facility then being acquired, except as
reviewed and approved by Administrative Agent, no Facility has received a
violation, and no statement of charges or deficiencies has been made or penalty
enforcement action has been undertaken against any Facility, Borrower or against
any officer, director, partner, member or stockholder of any Borrower, by any
Governmental Authority during the last five calendar years, and there have been
no violations over the past five years which have threatened any Facility’s, or
any Borrower’s certification for participation in Medicare or Medicaid or the
other Third-Party Payor Programs.
 
(f)           With respect to any Facility then being acquired, there are no
current, pending or outstanding Third-Party Payor Programs reimbursement audits,
appeals or recoupment efforts pending at any Facility, and there are no years
that are subject to audit in respect of any Third-Party Payor Program that
would, in each case, adversely affect any Borrower, other than audit rights
pursuant to Medicare and Medicaid programs.
 
(g)           No Borrower is a participant in any federal program whereby any
Governmental Authority may have the right to recover funds by reason of the
advance of federal funds, including those authorized under the Hill-Burton Act
(42 U.S.C. 291, et seq.), as it may be amended.
 
(h)           With respect to any Facility then being acquired, substantially
all of the patient and resident care agreements conform in all material respects
with the form patient or resident care agreements that have been delivered to
Administrative Agent
 
(i)           Emeritus’ principal place of business is at 3131 Elliot Avenue,
Suite 500, Seattle, Washington 98121.  Emeritus is the manager and sole member
of each Borrower and owns one hundred percent (100%) of the membership interests
in Borrower free and clear of all liens, claims and encumbrances.  Emeritus has
the authority to make all material decisions for each of the Borrowers.
 
Section 4.2                      Loan and Related Documents.
 
(a)           Power and Authority.  The execution, delivery and performance by
Emeritus and each Borrower of the Loan Documents and Related Documents to which
it is a party (i) are within the corporate or similar powers of Emeritus and
each Borrower and, at the time of execution thereof, have been duly authorized
by all necessary corporate and similar action (including, if applicable, consent
of holders of its Equity Interests), (ii) do not (A) contravene the Constituent
Documents of any Borrower or Emeritus, (B) violate any applicable Requirement of
Law, (C) conflict with, contravene, constitute a default or breach under, or
result in or permit the termination or acceleration of, any material Contractual
Obligation of Emeritus or any Borrower (including other Related Documents or
Loan Documents) other than those that would not, in the aggregate, have a
Material Adverse Effect and are not created or caused by, or constitute a
conflict, breach, default or termination or acceleration event under, any Loan
Document or (D) result in the imposition of any Lien (other than a Permitted
Lien) upon any property of any  Borrower or any of its Subsidiaries or any other
Collateral and (iii) to any Borrower’s knowledge, do not require any Permit of,
or filing with, any Governmental Authority or any consent of, or notice to, any
Person, other than (A) with respect to the Loan Documents, the
 

 
49

--------------------------------------------------------------------------------

 



 filings required to perfect the Liens created by the Loan Documents, (B) those
listed on Schedule 4.2 and that have been, or will be prior to the Restatement
Date, obtained or made, copies of which have been, or will be prior to the
Restatement Date, delivered to the Administrative Agent, and each of which on
the Restatement Date will be in full force and effect and (C) with respect to
the Acquisition, those that, (1) if not obtained, would not, in the aggregate,
have a Material Adverse Effect, or (2) will be obtained upon completion of the
Acquisition and completion of any required post closing procedures or
undertakings that are preconditions thereto.
 
(b)           Due Execution, Delivery and Enforceability.  From and after its
delivery to the Administrative Agent, each Loan Document and Related Document
has been duly executed and delivered to the other parties thereto by Emeritus
and each Borrower party thereto, as applicable, and is the legal, valid and
binding obligation of Emeritus and each Borrower as applicable and is
enforceable against such Person in accordance with its terms.
 
(c)           Related Documents.  Each representation and warranty in each
Related Document is true and correct in all material respects and no default, or
event that, with the giving of notice or lapse of time or both, would constitute
a default, has occurred thereunder.  As of the Restatement Date, all applicable
waiting periods in connection with the Acquisition have expired or have been
terminated without any action being taken by any Governmental Authority
(including any requisite waiting period (and any extension thereof) under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976).
 
(d)           Emeritus.  Emeritus has full right, power and authority to execute
the Loan Documents on its own behalf and on behalf of each Borrower.
 
Section 4.3                      Ownership of the Borrowers.  The information
set forth on the Corporate Chart is complete and accurate as of the Restatement
Date.  All outstanding Equity Interests of each Person listed thereon have been
validly issued, are fully paid and non-assessable (to the extent
applicable).  The Equity Interests of each Borrower are free and clear of all
Liens other than the security interests created by the Loan Documents and, in
the case of joint ventures, Permitted Liens.  There are no Equity Equivalents
with respect to the Equity Interests of any Borrower as of the Restatement Date,
except as set forth on Schedule 4.3.  There are no Contractual Obligations or
other understandings to which any Borrower is a party with respect to (including
any restriction on) the issuance, voting, Transfer or pledge of any Equity
Interest or Equity Equivalent of any Borrower.
 
Section 4.4                      Financial Statements.  ii) To Emerimesa’s
knowledge each of (i) the audited Consolidated balance sheet of the Mesa Seller
as at December 31, 2009 and the related Consolidated statements of income,
retained earnings and cash flows of the Mesa Seller for the Fiscal Year then
ended and (ii) subject to the absence of footnote disclosure and normal
recurring year end audit adjustments, the unaudited Consolidated balance sheets
of the Mesa Seller as at September 30, 2010 and the related Consolidated
statements of income, retained earnings and cash flows of the Mesa Seller for
the 3 months then ended, copies of each of which have been furnished to the
Administrative Agent, fairly present in all material respects the Consolidated
financial position, results of operations and cash flow of the Mesa Seller as at
the dates indicated and for the periods indicated in accordance with GAAP.  Each
of (i) the audited Consolidated balance sheet of the Borrowers as at
December 31, 2009 and the related
 

 
50

--------------------------------------------------------------------------------

 



Consolidated statements of income, retained earnings and cash flows of the
Borrowers for the Fiscal Year then ended and (ii) subject to the absence of
footnote disclosure and normal recurring year end audit adjustments, the
unaudited Consolidated balance sheets of the Borrowers as at September 30, 2010
and the related Consolidated statements of income, retained earnings and cash
flows of the Borrowers for the 3 months then ended, copies of each of which have
been furnished to the Administrative Agent, fairly present in all material
respects the Consolidated financial position, results of operations and cash
flow of the Borrowers as at the dates indicated and for the periods indicated in
accordance with GAAP.
 
(b)           Prior to the Restatement Date, the Borrowers had no property,
liabilities or Contractual Obligations other than the Loan Documents and the
Related Documents and no Borrower had any Subsidiary.
 
(c)           The Initial Projections have been prepared by the Borrowers in
light of the past operations of the business of the Seller and its Subsidiaries
and reflect Projections for the 3 year period beginning July, 2007 on a
quarterly basis for the first year and on a year by year basis thereafter.  As
of the Restatement Date, the Initial Projections are based upon estimates and
assumptions stated therein, all of which the Borrowers believe to be reasonable
and fair in light of conditions and facts known to the Borrowers as of the
Restatement Date and reflect the good faith, reasonable and fair estimates by
the Borrowers of the future Consolidated financial performance of the Borrowers
and the other information Projections therein for the periods set forth therein.
 
Section 4.5                      Material Adverse Effect.  Since the Restatement
Date, to any Borrower’s knowledge, there have been no events, circumstances,
developments or other changes in facts with respect to the Facilities, Emeritus
or the Borrowers that would, in the aggregate, have a Material Adverse Effect.
 
Section 4.6                      Solvency.  Both before and after giving effect
to (a) the Loan made on or prior to the date this representation and warranty is
made, (b) the disbursement of the proceeds of such Loan, (c) the consummation of
the Related Transactions, and (d) the payment and accrual of all transaction
costs in connection with the foregoing, the Borrowers, taken as a whole, are
Solvent.
 
Section 4.7                      Litigation.  There are no pending (or, to the
knowledge of any Borrower, threatened) actions, investigations, suits,
proceedings, audits, claims, demands, orders or disputes affecting Emeritus or
any Borrower with, by or before any Governmental Authority other than those that
cannot reasonably be expected to affect the Obligations, the Loan Documents, the
Related Documents and would not, in the aggregate, have a Material Adverse
Effect.
 
Section 4.8                      Taxes.  All federal, state, local and foreign
income and franchise and other material tax returns, reports and statements
(collectively, the “Tax Returns”) required to be filed by any Tax Affiliate have
been filed with the appropriate Governmental Authorities in all jurisdictions in
which such Tax Returns are required to be filed, all such Tax Returns are true
and correct in all material respects, and all taxes, charges and other
impositions reflected therein or otherwise due and payable have been paid prior
to the date on which any Liability may be added thereto for non-payment thereof
except for those contested in good faith by appropriate
 

 
51

--------------------------------------------------------------------------------

 



proceedings diligently conducted and for which adequate reserves are maintained
on the books of the appropriate Tax Affiliate in accordance with GAAP.  No Tax
Return is under audit or examination by any Governmental Authority and no notice
of such an audit or examination or any assertion of any claim for Taxes has been
given or made by any Governmental Authority.  Proper and accurate amounts have
been withheld by each Tax Affiliate from their respective employees for all
periods in full and complete compliance with the tax, social security and
unemployment withholding provisions of applicable Requirements of Law and such
withholdings have been timely paid to the respective Governmental
Authorities.  No Tax Affiliate has participated in a “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4(b) or has been a
member of an affiliated, combined or unitary group other than the group of which
a Tax Affiliate is the common parent.
 
All Other Taxes required to be paid in connection with the transfer of the Real
Property to Borrower and the granting of the security interest under the Loan
Documents (including recording of the Mortgage, Mortgage Supporting Documents,
and other Loan Documents required to be filed in connection with the Loan) have
been paid or will be paid on the Restatement Date, as applicable.
 
Section 4.9                      Margin Regulations.  No Borrower is engaged in
the business of extending credit for the purpose of, and no proceeds of any Loan
or other extensions of credit hereunder will be used for the purpose of, buying
or carrying margin stock (within the meaning of Regulation U of the Federal
Reserve Board) or extending credit to others for the purpose of purchasing or
carrying any such margin stock, in each case in contravention of Regulation T, U
or X of the Federal Reserve Board.
 
Section 4.10                     No Burdensome Obligations; No
Defaults.  Neither Emeritus or any  Borrower is a party to any Contractual
Obligation, neither Emeritus nor any Borrower has Constituent Documents
containing obligations, and, to the knowledge of any Borrower, there are no
applicable Requirements of Law, in each case the compliance with which would
have, in the aggregate, a Material Adverse Effect.  Neither Emeritus nor
Borrower (and, to the knowledge of each Borrower, no other party thereto) is in
default under or with respect to any Contractual Obligation of any Borrower,
other than those that would not, in the aggregate, have a Material Adverse
Effect.
 
Section 4.11                      Single Purpose Entity.  Each Borrower is and
has at all times since its formation been a Single Purpose Entity.  All of the
assumptions made in the opinion delivered on the Restatement Date, including,
but not limited to, any exhibits attached thereto, are true and correct in all
respects.  Each Borrower has complied with all of the assumptions made with
respect to it in such opinion.
 
Section 4.12                      Labor Matters.  There are no strikes, work
stoppages, slowdowns or lockouts existing, pending (or, to the knowledge of any
Borrower, threatened) against or involving any Borrower, except, for those that
would not, in the aggregate, have a Material Adverse Effect.  Except as set
forth on Schedule 4.12, as of the Restatement Date, (a) there is no collective
bargaining or similar agreement with any union, labor organization, works
council or similar representative covering any employee of any Borrower, (b) no
petition for certification or election of any such representative is existing or
pending with respect to any employee of any
 

 
52

--------------------------------------------------------------------------------

 



 Borrower and (c) no such representative has sought certification or recognition
with respect to any employee of any Borrower.
 
Section 4.13                      ERISA.  Except for those that would not, in
the aggregate, have a Material Adverse Effect, each Benefit Plan, and each trust
thereunder, intended to qualify for tax exempt status under Section 401 or 501
of the Code has been maintained in compliance with the requirements
thereof.  Except for those that would not, in the aggregate, have a Material
Adverse Effect, (x) each Benefit Plan is in compliance with applicable
provisions of ERISA, the Code and other Requirements of Law, (y) there are no
existing or pending (or to the knowledge of any Borrower, threatened) claims
(other than routine claims for benefits in the normal course), sanctions,
actions, lawsuits or other proceedings or investigation involving any Benefit
Plan to which any Borrower incurs or otherwise has or could have an obligation
or any Liability and (z) no ERISA Event is reasonably expected to occur.  On the
Restatement Date, no ERISA Event has occurred in connection with which
obligations and liabilities remain outstanding that could reasonably be expected
to have a Material Adverse Effect.  No ERISA Affiliate would have any Withdrawal
Liability as a result of a complete withdrawal from any Multiemployer Plan on
the date this representation is made that could reasonably be expected to have a
Material Adverse Effect.
 
Section 4.14                      Environmental Matters.  Except as set forth on
Schedule 4.14, (a) the operations of each Facility and each Borrower are and
have been in compliance with all applicable Environmental Laws, including
obtaining, maintaining and complying with all Permits required by any applicable
Environmental Law, other than non-compliances that, in the aggregate, would not
have a reasonable likelihood of resulting in Material Environmental Liabilities,
(b) no Borrower is party to, and no Borrower and no real property currently (or
to the knowledge of any Borrower previously) owned, leased, subleased, operated
or otherwise occupied by or for any Borrower is subject to or the subject of,
any pending (or, to the knowledge of any Borrower, threatened) order, action,
investigation, suit, proceeding, audit, claim, demand, dispute or notice of
violation or of potential liability or similar notice under or pursuant to any
Environmental Law other than those that, in the aggregate, are not reasonably
likely to result in Material Environmental Liabilities, (c) no Lien in favor of
any Governmental Authority securing, in whole or in part, Environmental
Liabilities has attached to any property of any Borrower and, to the knowledge
of any Borrower, no facts, circumstances or conditions exist that could
reasonably be expected to result in any such Lien attaching to any such
property, (d) no Borrower has caused or suffered to occur a Release of Hazardous
Materials at, to or from any real property of any Borrower and, to the knowledge
of any Borrower, each such real property is free of contamination by any
Hazardous Materials except for such Release or contamination that could not
reasonably be expected to result, in the aggregate, in Material Environmental
Liabilities, (e) no Borrower (i) is or has been engaged in, or has permitted any
current or former tenant to engage in, operations, or (ii) knows of any facts,
circumstances or conditions, including receipt of any information request or
notice of potential responsibility under CERCLA or similar Environmental Laws,
that, in the aggregate, would have a reasonable likelihood of resulting in
Material Environmental Liabilities and (f) each Borrower has made available to
the Administrative Agent copies of all existing environmental reports, reviews
and audits and all documents pertaining to actual or potential Environmental
Liabilities, in each case to the extent such reports, reviews, audits and
documents are in their possession, custody or control.
 

 
53

--------------------------------------------------------------------------------

 



 
Section 4.15                      Intellectual Property.  Each Borrower owns or
licenses, or uses pursuant to a Management Agreement, all Intellectual Property
that is necessary for the operations of its businesses.  To the knowledge of
each Borrower, (a) the conduct and operations of the businesses of each Borrower
does not infringe, misappropriate, dilute, violate or otherwise impair any
Intellectual Property owned by any other Person and (b) no other Person has
contested any right, title or interest of any Borrower in, or relating to, any
Intellectual Property, other than, in each case, as cannot reasonably be
expected to affect the Loan Documents and the transactions contemplated therein
and would not, in the aggregate, have a Material Adverse Effect.  In addition,
(x) there are no pending (or, to the knowledge of any Borrower, threatened)
actions, investigations, suits, proceedings, audits, claims, demands, orders or
disputes affecting any Borrower with respect to, (y) no judgment or order
regarding any such claim has been rendered by any competent Governmental
Authority, no settlement agreement or similar Contractual Obligation has been
entered into by any Borrower, with respect to and (z) no Borrower knows or has
any reason to know of any valid basis for any claim based on, any such
infringement, misappropriation, dilution, violation or impairment or contest,
other than, in each case, as cannot reasonably be expected to affect the Loan
Documents and the transactions contemplated therein and would not, in the
aggregate, have a Material Adverse Effect.
 
Section 4.16                      Title; Real Property.  (a) Set forth on
Schedule 4.16 is, as of the Restatement Date, (i) a complete and accurate list
of all real property owned in fee simple by any Borrower or in which any
Borrower owns a leasehold interest setting forth, for each such real property,
the current street address (including, where applicable, county, state and other
relevant jurisdictions), the record owner thereof and, where applicable, each
lessee and sublessee thereof, (ii) any lease, sublease, license or sublicense of
such real property by any Borrower and (iii) for each such real property that
the Administrative Agent has requested be subject to a Mortgage or that is
otherwise material to the business of any Borrower, each Contractual Obligation
by any Borrower, whether contingent or otherwise, to Transfer such real
property.
 
(b)           Each Borrower has good and marketable fee simple title to all
owned real property and valid leasehold interests in all leased real property,
and owns all personal property, in each case that is purported to be owned or
leased by it, including those reflected on the most recent Financial Statements
delivered by the Borrower, and none of such property is subject to any Lien
except Permitted Liens.  All such real and personal property represents all of
the property used in the operation of the business located on the Real Property.
 
(c)           No condemnation has been commenced or, to the Borrowers’
knowledge, is contemplated with respect to all or any portion of any Facility or
for the relocation of roadways providing access to any Facility.
 
(d)           Each Facility has adequate rights of access to public ways and is
served by adequate water, sewer sanitary sewer and storm drain facilities.  All
public utilities necessary or convenient to the full use and enjoyment of each
Facility is located in the public right-of-way abutting each Facility or in a
duly recorded easement, and all such utilities are connected so as to serve such
Facility without passing over other property, except to the extent such other
property is subject to a recorded easement for such utility.  Except as shown on
the As-Built Surveys, all roads necessary for the full utilization of each
Facility for its current purpose have been completed and dedicated to public use
and accepted by all government authorities.
 
 

 
54

--------------------------------------------------------------------------------

 



(e)           All real estate taxes and assessments, special or otherwise, which
are due and payable with respect to each parcel of Real Property has been paid
in full and there are no pending or, to Borrowers’ knowledge, proposed special
or other assessments for public improvements or otherwise affecting the Real
Property, nor are there any contemplated improvements to the Real Property that
may result in such special or other assessments.
 
(f)           No improvements on any parcel of Real Property is within a special
flood hazard area nor is eligible for flood insurance under the U. S. Flood
Disaster Protection Act of 1973, as amended or as a wetlands area by any
governmental entity having jurisdiction over any Real Property.
 
(g)           The Real Property for each Facility is comprised of one (1) or
more contiguous parcels that constitute a separate tax lot or lots and does not
constitute or include a portion of any other tax lot not a part of such Real
Property.
 
(h)           To Borrower’s knowledge and except as expressly disclosed in any
report addressing the physical condition of the Real Property, such Real
Property, including, without limitation, all buildings, improvements, parking
facilities, sidewalks, storm drainage systems, roofs, plumbing systems, HVAC
systems, fire protection systems, electrical systems, equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems and all structural
components, are in good condition, order and repair in all material respects; to
Borrower’s knowledge and except as disclosed in such report, there exists no
structural or other material defects or damages in or to the Real Property,
whether latent or otherwise, and Borrower has not received any written notice
from any insurance company or bonding company of any defects or inadequacies in
the Property, or any part thereof, which would adversely affect the insurability
of the same or cause the imposition of extraordinary premiums or charges thereon
or of any termination or threatened termination of any policy of insurance or
bond.
 
Section 4.17                      Full Disclosure.  The information prepared or
furnished by or on behalf of any Borrower in connection with any Loan Document
or Related Document (including the information contained in any Financial
Statement or Disclosure Document), does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein, in light of the circumstances when made, not misleading;
provided, however, that Projections contained therein are not to be viewed as
factual and that actual results during the periods covered thereby may differ
from the results set forth in such Projections by a material amount.  All
Projections that are part of such information (including those set forth in any
Projections delivered subsequent to the Restatement Date) are based upon good
faith estimates and stated assumptions believed to be reasonable and fair as of
the date made in light of conditions and facts then known and, as of such date,
reflect good faith, reasonable and fair estimates of the information projected
for the periods set forth therein.  All facts known to any
Borrower and material to an understanding of the financial condition, business,
property or prospects of the Borrower taken as one enterprise have been
disclosed to the Lenders.  The foregoing representation shall be limited to the
Borrowers’ knowledge with respect to any reports or information furnished by a
third party unless such third party has been engaged by the Borrowers to prepare
such information for or on behalf of the Borrowers.
 

 
55

--------------------------------------------------------------------------------

 



 
Section 4.18                      Operation.  Each Borrower shall, and shall
cause the manager under any Management Agreement to, (i) promptly perform and/or
observe all of the covenants and agreements required to be performed and
observed by it under the applicable Management Agreement in all material
respects and do all things necessary to preserve and to keep unimpaired its
material rights thereunder; (ii) promptly notify the Administrative Agent of any
“event of default” under the applicable Management Agreement of which it is
aware; (iii) promptly deliver to the Administrative Agent a copy of each
financial statement, capital expenditures plan, property improvement plan and
any other accounting report received by it under the applicable Management
Agreement; and (iv) enforce in a commercially reasonable manner the performance
and observance of all of the material covenants and agreements required to be
performed and/or observed by such Manager under the applicable Management
Agreement.
 
Section 4.19                      Estoppel Certificates.  Borrowers shall, from
time to time, upon thirty (30) days’ prior written request from the
Administrative Agent, execute, acknowledge and deliver to the Administrative
Agent, an Officer’s Certificate, stating that this Agreement and the other Loan
Documents are unmodified and in full force and effect (or, if there have been
modifications, that this Agreement and the other Loan Documents are in full
force and effect as modified and setting forth such modifications), stating the
amount of accrued and unpaid interest and the outstanding principal amount of
the Note and containing such other information with respect to the Borrowers,
the Property and the Loan as the Administrative Agent shall reasonably
request.  The estoppel certificate shall also state either that to any
Borrower’s knowledge no Default exists hereunder or, if any Default shall exist
hereunder, specify such Default and the steps being taken to cure such Default.
 
Section 4.20                      Representations and Warranties on Leases.
 
(a)           Each Borrower represents and warrants to Administrative Agent with
respect to Leases of any Facility that, to its knowledge: (i) the occupancy
certificate separately delivered to Administrative Agent at or prior to the
Restatement Date, if any, is true and correct as of the date hereof, and the
Leases are valid and in and full force and effect; (ii) the Leases (including
amendments) are in writing, and there are no oral agreements with respect
thereto; (iii) the copies of the Leases delivered to Administrative Agent are
true and complete; (iv) neither the landlord nor any tenant is in default under
any of the non-residential Leases; (v) Borrower has no knowledge of any notice
of termination or default with respect to any non-residential Lease;
(vi) Borrower has not assigned or pledged (and has not permitted Master Tenant
or Guarantor to assign or pledge) any of the Leases, the rents or any interests
therein, except to Administrative Agent; (vii) no non-residential tenant or
other party has an option to purchase all or any portion of any Facility;
(viii) no tenant has the right to terminate its Lease prior to expiration of the
stated term of such Lease (unless due to casualty or condemnation of any
Facility); and (ix) no tenant has prepaid more than one month's rent in advance
(except for bona fide security deposits not in excess of an amount equal to two
month's rent).
 
(b)           The Arbor Place Facility shall at all times be master leased to
Master Tenant pursuant to the Master Lease.  The Master Lease shall, at all
times during the term of the Loan, be subordinated to the lien of the Mortgage
on the Arbor Place Facility pursuant to the terms of the ML Subordination
Agreement.

 
 
56

--------------------------------------------------------------------------------

 



Section 4.21                      Approval Rights.
 
(a)           No Borrower shall nor shall it permit Master Tenant or Guarantor
to, without Administrative Agent's prior written consent, enter into or amend
(in any material respect) any Lease or other rental or occupancy agreement or
concession agreement with respect to any Facility except as expressly permitted
hereunder.
 
(b)           The Borrowers shall have the right to enter into or to permit
Master Tenant or Guarantor to enter into, amend and/or modify non-residential
Leases without Administrative Agent's consent provided (i) the economic terms of
the Lease conform to those of the market, (ii) the form of the non-residential
Lease is that of the standard lease form approved by Administrative Agent, with
no material modifications, (iii) the initial term is not longer than one (1)
year or if longer such Lease shall be terminable by Guarantor as landlord upon
not greater than 30 days prior written notice to the applicable tenant, and
(iv) such Lease is not a Material Non-Residential Lease.
 
(c)           Borrowers, Guarantor and Master Tenant shall have the right to
enter into or amend any residential Lease which has a term of no more than one
(1) month and all such residential Leases shall be at market rates on the form
previously approved by Administrative Agent without any material modifications.
 
(d)           Except for the expiration of the Master Lease by its terms
pursuant to Section 2 thereof,  Borrower shall not suffer or permit an amendment
or termination of the Master Lease.
 
Section 4.22                      Lease Covenants.
 
Each Borrower shall and shall cause Master Tenant and Guarantor to: (a)  perform
the obligations which Borrower and Master Tenant are required to perform under
the Leases; (b) enforce the material obligations to be performed by the tenants
under the Leases; (c) promptly furnish to Administrative Agent any notice of
default or termination received by Borrower or Guarantor or Master Tenant from
any non-residential tenant, and any notice of default or termination given by
Borrower or Master Tenant or Guarantor to any non-residential tenant; (d) not
collect any rents for more than one month in advance of the time when the same
shall become due, except for bona fide security deposits not in excess of an
amount equal to two months rent; (e) not enter into any ground lease or master
lease of any part of the Project other than the Master Lease; (f) not further
assign or encumber any Lease; (g) not, except with Agent's prior written
consent, cancel or accept surrender or termination of any Material
Non-Residential Lease; and (h) not, except with Agent's prior written consent,
modify or amend any Material Non-Residential Lease, and any action in violation
of clauses (e), (f), (g), and (h) of this Section 4.3 shall be void at the
election of Administrative Agent.  Borrower will not suffer or permit any breach
or default to occur in any of Borrower's or Guarantor's or Master Tenant's
obligations under any of the Leases nor suffer or permit the same to terminate
by reason of any failure of Borrower or Guarantor or Master Tenant to meet any
requirement of any Lease.
 
Section 4.23                      Tenant Estoppels.
 
At Agent's request, Borrowers shall obtain and furnish to Administrative Agent,
written estoppels in form and substance satisfactory to Administrative Agent,
executed by non-

 
57

--------------------------------------------------------------------------------

 



 
residential tenants under Leases in the Facilities (including the Master Tenant
under the Master Lease) and confirming the term, rent, and other provisions and
matters relating to the non-residential Leases.
 
Section 4.24                      Security Deposits.
 
No Borrower nor Guarantor nor Master Tenant has collected or is in receipt of
any security deposit from any tenant of the Project, except as described on the
occupancy summary previously provided to Administrative Agent at or prior to
closing.  All resident trust funds shall be held in separate personal allowance
funds (not commingled) for the sole use of the applicable resident, and such
funds shall be recorded on the applicable Facility's financial records as
independent accounts.
 
ARTICLE V
 
FINANCIAL COVENANTS
 
Each Borrower agrees with the Lenders and the Administrative Agent to the
following, as long as any Obligation or any Commitment remains outstanding:
 
Section 5.1                      Minimum Consolidated Project Yield.  Commencing
on January 1, 2012 and continuing thereafter, the Borrowers shall have as of the
last day of each Fiscal Quarter for the two Fiscal Quarter period then ended
during each period set forth below a Consolidated Project Yield of not less than
the percentage set forth opposite such period:
 
PERIOD
MINIMUM FACILITY YIELD
From January 1, 2012 to December 31, 2012
7.5%
From January 1, 2013 and thereafter
9.5%



In the event that, the Consolidated Project Yield is not satisfied on any date
tested the Borrowers shall repay the Loan by the amount of Consolidated Excess
Cash Flow shown on the most recently delivered Compliance Certificate within 5
Business Days. In the event such Default continues for any 2 consecutive Fiscal
Quarters, the Borrowers shall take one or more of the below actions in order to
satisfy such Default within 5 Business Days:
 
(i)           prepay the Loan in part pursuant to the requirements set forth in
this Agreement in an amount sufficient to comply with the Consolidated Project
Yield; and/or
 


(ii)           deposit cash collateral with the Administrative Agent in an
amount sufficient (for calculation purposes such deposited cash collateral shall
be deemed to reduce the outstanding balance of the Loan on such date) to comply
with the Consolidated Project Yield; provided, that so long as no Default has
occurred and is continuing, the Administrative Agent shall release such cash
collateral upon the Borrowers obtaining a Consolidated Project Yield for 2
consecutive Fiscal Quarters that meets the requirements of Section 5.1  above;
provided, further, that if a Event of Default

 
 
58

--------------------------------------------------------------------------------

 


has occurred and is continuing, the Administrative Agent may (A) hold such cash
collateral even if the Borrowers obtain a Consolidated Project Yield that meets
the requirements of Section 5.1  above, and/or (B) apply such cash collateral to
prepay the Loan.
 
ARTICLE VI
 
REPORTING COVENANTS
 
Each Borrower agrees with the Lenders and the Administrative Agent to each of
the following, as long as any Obligation or any Commitment remains outstanding:
 
Section 6.1                      Financial Statements.  The Borrowers shall
deliver to the Administrative Agent each of the following:
 
(a)           Monthly Reports.  (1) As soon as available, and in any event
within 30 days after the end of each of the first two fiscal months in each
Fiscal Quarter, the Consolidated  and consolidating unaudited balance sheet of
the Borrowers as of the close of such fiscal month and related Consolidated and
consolidating statements of income and cash flow for such fiscal month and that
portion of the Fiscal Year ending as of the close of such fiscal month, setting
forth in comparative form the figures for the corresponding period in the prior
Fiscal Year, in each case certified by a Responsible Officer of the Borrowers as
fairly presenting in all material respects the Consolidated financial position,
results of operations and cash flow of the Borrowers as at the dates indicated
and for the periods indicated in accordance with GAAP (subject to the absence of
footnote disclosure and normal year-end audit adjustments).
 
(ii)           As soon as available, and in any event within 30 days after the
end of each calendar month, for such calendar month, statements of the
operations of each Facility (including a current occupancy report, operating
statement) as of the last day of such calendar month; and aged accounts
receivable.
 
(b)           Quarterly Reports.  As soon as available, and in any event within
45 days after the end of each of the first three Fiscal Quarters of each Fiscal
Year, the Consolidated and consolidating unaudited balance sheet of the
Borrowers and Consolidated balance sheet of Emeritus and each Master Tenant as
of the close of such Fiscal Quarter and related Consolidated and consolidating
statements of income and cash flow for such Fiscal Quarter and that portion of
the Fiscal Year ending as of the close of such Fiscal Quarter, setting forth in
comparative form the figures for the corresponding period in the prior Fiscal
Year and the figures contained in the latest Projections, in each case certified
by a Responsible Officer of the Borrowers as fairly presenting in all material
respects the Consolidated financial position, results of operations and cash
flow of the Borrowers as at the dates indicated and for the periods indicated in
accordance with GAAP (subject to the absence of footnote disclosure and normal
year-end audit adjustments).
 
(c)           Annual Reports.  As soon as available, and in any event within 90
days after the end of each Fiscal Year, the Consolidated and consolidating
balance sheet of the Borrowers and Consolidated balance sheet of Emeritus and
each Master Tenant as of the end of such year and
 
 
 
59

--------------------------------------------------------------------------------

 




related Consolidated and consolidating statements of income, stockholders’
equity and cash flow for such Fiscal Year, each prepared in accordance with
GAAP, together with a certification by a Responsible Officer of the Borrowers
that such Consolidated Financial Statements fairly present in all material
respects the Consolidated financial position, results of operations and cash
flow of the Borrowers as the dates indicated and for the periods indicated
therein in accordance with GAAP.
 
(d)           Compliance Certificate.  Together with each delivery of any
Financial Statement pursuant to clause (b) or (c) above, a Compliance
Certificate duly executed by a Responsible Officer of the Borrowers that, among
other things, (i) shows in reasonable detail the calculations used in
determining the Consolidated Project Yield and Consolidated Excess Cash Flow,
(ii) demonstrates compliance, or failure to comply, if applicable, with each
financial covenant contained in Article V that is tested at least on a quarterly
basis and (iii) states that no Event of Default is continuing as of the date of
delivery of such Compliance Certificate or, if a Event of Default is continuing,
states the nature thereof and the action that the relevant Borrower proposes to
take with respect thereto.
 
(e)           Corporate Chart and Other Collateral Updates.  As part of the
Compliance Certificate delivered pursuant to clause (d) above, each in form and
substance reasonably satisfactory to the Administrative Agent, a certificate by
a Responsible Officer of the Borrowers that (i) the Corporate Chart attached
thereto (or the last Corporate Chart delivered pursuant to this clause (e)) is
correct and complete as of the date of such Compliance Certificate, (ii) the
Borrowers have delivered all documents (including updated schedules as to
locations of Collateral and acquisition of Intellectual Property or real
property) they are required to deliver pursuant to any Loan Document on or prior
to the date of delivery of such Compliance Certificate and (iii) complete and
correct copies of all documents modifying any term of any Constituent Document
of any Borrower or any Subsidiary or joint venture thereof on or prior to the
date of delivery of such Compliance Certificate have been delivered to the
Administrative Agent or are attached to such certificate.
 
(f)           Additional Projections.  As soon as available and in any event not
later than 30 days after the end of each Fiscal Year, any significant revisions
to, (i) the annual business plan of the Borrowers for the Fiscal Year next
succeeding such Fiscal Year and (ii) forecasts prepared by management of the
Borrowers (A) for each Fiscal Quarter in such next succeeding Fiscal Year and
(B) for each other succeeding Fiscal Year through the Fiscal Year containing the
Scheduled Maturity Date, in each case including in such forecasts (x) a
projected year-end Consolidated balance sheet, income statement and statement of
cash flows, (y) a statement of all of the material assumptions on which such
forecasts are based and (z) substantially the same type of financial information
as that contained in the Initial Projections.
 
(g)           Intercompany Loan Balances.  Together with each delivery of any
Compliance Certificate pursuant to clause (d) above, a summary of the
outstanding balances of all significant intercompany Indebtedness as of the last
day of the Fiscal Quarter covered by such Financial Statement, certified as
complete and correct by a Responsible Officer of the Borrowers as part of the
Compliance Certificate delivered in connection with such Financial Statements.

 
60

--------------------------------------------------------------------------------

 



 
(h)           Audit Reports, Management Letters, Etc.  Together with each
delivery of any Financial Statement for any Fiscal Year pursuant to clause (c)
above, copies of each management letter, audit report or similar letter or
report received by any Borrower from any independent registered certified public
accountant (including the Borrowers’ Accountants) in connection with such
Financial Statements or any audit thereof, each certified to be complete and
correct copies by a Responsible Officer of the Borrowers as part of the
Compliance Certificate delivered in connection with such Financial Statements.
 
(i)           Insurance.  Together with each delivery of any Financial Statement
for any Fiscal Year pursuant to clause (c) above, each in form and substance
satisfactory to the Administrative Agent and certified as complete and correct
by a Responsible Officer of the Borrowers as part of the Compliance Certificate
delivered in connection with such Financial Statements, to the extent that there
have been changes in any such material insurance coverage since last delivered
to the Administrative Agent, a summary of all changes to any material insurance
coverage maintained as of the date thereof by any Borrower, together with such
other related documents and information as the Administrative Agent may
reasonably require.
 
Section 6.2                      Other Events.  The Borrowers shall give the
Administrative Agent notice of each of the following (which may be made by
telephone if promptly confirmed in writing) promptly after any Responsible
Officer of any Borrower knows or has reason to know of it:  (a)(i) any Default
and (ii) any event that would have a material adverse impact on any Borrower or
any Facility, specifying, in each case, the nature and anticipated effect
thereof and any action proposed to be taken in connection therewith, (b) any
event (other than any event involving loss or damage to property) and any
material Property Loss Event reasonably expected to result in a mandatory
payment of the Obligations pursuant to Section 2.4, stating the material terms
and conditions of such transaction and estimating the Net Cash Proceeds thereof,
(c) the commencement of, or any material developments in, any action,
investigation, suit, proceeding, audit, claim, demand, order or dispute with, by
or before any Governmental Authority affecting any Borrower or any property of
any Borrower that (i) seeks injunctive or similar relief, (ii) in the reasonable
judgment of such Borrower, exposes any Borrower to liability in an aggregate
amount in excess of $100,000 or (iii) if adversely determined would have a
material adverse impact on any Borrower or any Facility, and (d) the acquisition
of any material real property or the entering into any material lease (and for
purposes hereof, resident care agreements shall not be deemed to be material
leases).
 
Section 6.3                      Copies of Notices and Reports.  The Borrowers
shall promptly deliver to the Administrative Agent copies of each of the
following:  (a) all reports that any Borrower transmits to its security holders
generally, (b) all documents that any Borrower files with the Securities and
Exchange Commission, the National Association of Securities Dealers, Inc., any
securities exchange or any Governmental Authority exercising similar functions,
(c) all press releases not made available directly to the general public, and
(d) any material document transmitted or received pursuant to, or in connection
with, the Related Transaction or any Contractual Obligation governing
Indebtedness of any Borrower.
 
Section 6.4                      Taxes.  The Borrowers shall give the
Administrative Agent notice of each of the following (which may be made by
telephone if promptly confirmed in writing) promptly after any Responsible
Officer of any Borrower knows or has reason to know of it:  (a) the
 
 
61

--------------------------------------------------------------------------------

 
creation, or filing with the IRS or any other Governmental Authority, of any
Contractual Obligation or other document extending, or having the effect of
extending, the period for assessment or collection of any taxes with respect to
any Tax Affiliate and (b) the creation of any Contractual Obligation of any Tax
Affiliate, or the receipt of any request directed to any Tax Affiliate, to make
any adjustment under Section 481(a) of the Code, by reason of a change in
accounting method or otherwise, which would have a Material Adverse Effect.
 
Section 6.5                      Labor Matters.  The Borrowers shall give the
Administrative Agent notice of each of the following (which may be made by
telephone if promptly confirmed in writing), promptly after, and in any event
within 30 days after any Responsible Officer of any Borrower knows or has reason
to know of it:  (a) the commencement of any material labor dispute to which any
Borrower is or may become a party, including any strikes, lockouts or other
disputes relating to any of such Person’s plants and other facilities and (b)
the incurrence by any Borrower of any Worker Adjustment and Retraining
Notification Act or related or similar liability incurred with respect to the
closing of any plant or other facility of any such Borrower (other than, in the
case of this clause (b), those that would not, in the aggregate, have a material
adverse impact on any Borrower or any Facility).
 
Section 6.6                      ERISA Matters.  In the event a Borrower knows
or has reason to know thereof, such Borrower shall give the Administrative Agent
(a) on or prior to any filing by any ERISA Affiliate of any notice of intent to
terminate any Title IV Plan, a copy of such notice and (b) promptly, and in any
event within 30 days, after any Responsible Officer of any ERISA Affiliate knows
or has reason to know that a request for a minimum funding waiver under Section
412 of the Code has been filed with respect to any Title IV Plan or
Multiemployer Plan, a notice (which may be made by telephone if promptly
confirmed in writing) describing such waiver request and any action that any
ERISA Affiliate proposes to take with respect thereto, together with a copy of
any notice filed with the PBGC or the IRS pertaining thereto.
 
Section 6.7                      Environmental Matters.  iv) The Borrowers shall
provide the Administrative Agent notice of each of the following (which may be
made by telephone if promptly confirmed by the Administrative Agent in writing)
promptly after any Responsible Officer of any Borrower knows or has reason to
know of it (and, upon reasonable request of the Administrative Agent, documents
and information in connection therewith):  (i)(A) unpermitted Releases, (B) the
receipt by any Borrower of any notice of violation of or potential liability or
similar notice under, or the existence of any condition that could reasonably be
expected to result in violations of or liabilities under, any Environmental Law
or (C) the commencement of, or any material change to, any action,
investigation, suit, proceeding, audit, claim, demand, dispute alleging a
violation of or liability under any Environmental Law, that, for each of clauses
(A), (B) and (C) above (and, in the case of clause (C), if adversely
determined), could reasonably be expected to result in Material Environmental
Liabilities, and (ii) the receipt by any Borrower of notification that any
property of any Borrower is subject to any Lien in favor of any Governmental
Authority securing, in whole or in part, Environmental Liabilities.
 
(b)           Upon request of the Administrative Agent, each Borrower, as
applicable, shall provide the Administrative Agent a report containing an update
as to the status of any environmental, health or safety compliance, hazard or
liability issue identified in any document, in each case, delivered to any
Secured Party pursuant to any Loan Document or as to any
 
 
62

--------------------------------------------------------------------------------

 
condition reasonably believed by the Administrative Agent to result in Material
Environmental Liabilities.
 
Section 6.8                      Other Information.  Each Borrower, as
applicable, shall provide the Administrative Agent with such other documents and
information with respect to the business, property, condition (financial or
otherwise), financial or corporate or similar affairs or operations of such
Borrower as the Administrative Agent or such Lender through the Administrative
Agent may from time to time reasonably request.
 
ARTICLE VII
 
AFFIRMATIVE COVENANTS
 
Each Borrower agrees with the Lenders and the Administrative Agent to each of
the following, as long as any Obligation or any Commitment remains outstanding:
 
Section 7.1                      Maintenance of Corporate Existence.  Each
Borrower shall (a) preserve and maintain its legal existence as a Single Purpose
Entity, except in the consummation of transactions expressly permitted by
Sections 8.4 and 8.7, and (b) preserve and maintain it rights (charter and
statutory), privileges, franchises and Permits necessary or desirable in the
conduct of its business, except, in the case of this clause (b), where the
failure to do so would not have a Material Adverse Effect on any Borrower or any
Facility.
 
Section 7.2                      Compliance with Laws and Healthcare Matters,
Etc.  (a) Each Borrower shall comply with all applicable Requirements of Law,
Contractual Obligations and Permits, except for such failures to comply that
would not have a material adverse impact on any Borrower or any Facility.
 
(b)           Without limiting the generality of the forgoing or any other
provision of this Agreement, each Borrower and their employees and contractors
(other than contracted agencies) in the exercise of their duties on behalf of
any Borrower (with respect to its operation of the Facilities) shall be in
compliance with all applicable Requirements of Law relating to patient
healthcare and/or patient healthcare information, including without limitation
(to the extent that any Borrower is a “covered entity” as defined therein) the
Health Insurance Portability and Accountability Act of 1996, as amended, and the
rules and regulations promulgated thereunder (“HIPAA”) (collectively,
“Healthcare Laws”)).  Each Borrower shall maintain in all material respects all
records required to be maintained by any Governmental Authority or otherwise
under the Healthcare Laws.  Each Borrower shall maintain all Governmental
Approvals necessary under applicable Requirements of Law to own and/or operate
the Facilities, as applicable (including such Governmental Approvals as are
required under such the Healthcare Laws).
 
(c)           Intentionally Omitted.
 
(d)           If required under applicable Requirements of Law, each Borrower
shall maintain in full force and effect a valid certificate of need or similar
certificate, license, or approval issued by the State Regulator for the
requisite number of licensed beds and units in the Facilities (as shown on
Schedule 4.16, attached hereto), and a provider agreement or other required
documentation of approved provider status for each provider payment or
reimbursement program
 
 
63

--------------------------------------------------------------------------------

 
listed in Schedule 7.2, attached hereto.  All required Government Approvals
necessary for operation of the Facilities are listed on Schedule 7.2 hereto
(collectively with all certificates of need, if applicable, the
“Licenses”).  Each Borrower shall operate the Facilities in accordance with and
shall maintain in full force and effect, all Licenses.  True and complete copies
of the Licenses have been delivered to Administrative Agent.
 
(e)           Each Facility has in full force and effect all necessary Medicare
and Medicaid provider agreements and similar agreements with other third party
payors and shall be operated in compliance with all requirements for
participation in all Medicare, Medicaid, Blue Cross and/or Blue Shield, and any
other private commercial insurance managed care and employee assistance program
(such programs, the “Third-Party Payor Programs”) Third-Party Payor Programs.
 
(f)           No Borrower, other than in the normal course of business, shall
change the terms of any Third-Party Payor Program now or hereinafter in effect
or their normal billing payment or reimbursement policies and procedures with
respect thereto (including the amount and timing of finance charges, fees and
write-offs).  All cost reports and financial reports submitted by any Borrower
to any third party payor will be materially accurate and complete and have not
been and will not be misleading in any material respects and all patient or
resident records, including patient or resident trust fund accounts, will remain
true and correct in all material respects.
 
(g)           Intentionally Omitted.
 
(h)           No patient or resident care agreements entered into after the
Restatement Date for such Facility, shall deviate in any material adverse
respect from the form patient or resident care agreements which have been
delivered to Administrative Agent, except to the extent necessary to comply with
applicable law.
 
Section 7.3                      Payment of Obligations.  Each Borrower shall
pay or discharge before they become delinquent (a) all material claims, taxes,
assessments, charges and levies imposed by any Governmental Authority and (b)
all other lawful claims that if unpaid would, by the operation of applicable
Requirements of Law, become a Lien upon any property of any Borrower, except, in
each case, for those whose amount or validity is being contested in good faith
by proper proceedings diligently conducted and for which adequate reserves are
maintained by the appropriate Borrower.
 
Section 7.4                      Maintenance of Property.  Each Borrower shall
maintain and preserve, in compliance with all Requirements of Law, (a) in good
working order and condition all of its property necessary in the conduct of its
business and (b) all rights, permits, licenses, approvals and privileges
(including all Permits) necessary, used or useful, whether because of its
ownership, lease, sublease or other operation or occupation of property or other
conduct of its business, and shall make all necessary or appropriate filings
with, and give all required notices to, Government Authorities, except for such
failures to maintain and preserve the items set forth in clauses (a) and (b)
above for each Facility, that would not materially (x) impair the value or
marketability of such Facility or (y) interfere with the ordinary conduct of the
business conducted and proposed to be conducted at such Facility.
 
 
64

--------------------------------------------------------------------------------

 
Section 7.5                      Maintenance of Insurance.
 
(a)           Property.  The Borrowers shall keep the Real Properties insured
against damage by fire and the other hazards covered by a standard extended
coverage and “special perils” insurance policy (including a separate policy for
broad form boiler and machinery coverage (without exclusion for explosion)) for
the full insurable value thereof, the term “full insurable value” to mean the
actual replacement cost of the improvements and the personal property (without
taking into account depreciation or co-insurance), and shall maintain such other
casualty insurance as reasonably required by the Administrative Agent,
including, without limitation, ordinance or law coverage, in amounts and in form
approved by the Administrative Agent as of the Restatement Date which amounts
and form shall not be changed without the prior written consent of the
Administrative Agent.  The Borrowers shall keep the Facilities insured against
loss by flood if any Facility is located in an area identified by the Federal
Emergency Management Agency as an area having special flood hazards and in which
flood insurance has been made available under the National Flood Insurance Act
of 1968, the Flood Disaster Protection Act of 1973 and the National Flood
Insurance Reform Act of 1994 (and any successor acts thereto) in an amount at
least equal to the amount approved by the Administrative Agent as of the
Restatement Date.  The proceeds of insurance paid on account of any damage or
destruction to any Facility shall be paid to the Administrative Agent to be
applied as provided in Section 2.6(b).
 
(b)           Liability.  The Borrowers shall maintain (i) commercial general
liability insurance with respect to the Facilities; (ii) worker’s compensation
insurance and employer’s liability insurance covering employees at the
Facilities employed by the Borrowers (to the extent required, and in the amounts
required by applicable laws); (iii) business interruption insurance, including
use and occupancy, rental income loss and extra expense, against all periods
covered by the Borrowers’ property insurance; (iv) umbrella liability, (v)
builder’s risk insurance, as applicable, and (vi) Terrorism insurance (subject
to the requirements of this Section 7.5).  All of the above shall be maintained
at all times during the term of the Loan with coverages, in the amounts and
forms and with limits approved by the Administrative Agent as of the Restatement
Date, which amounts, limits and form shall not be changed or reduced without the
prior written consent of the Administrative Agent.  Without limiting the
foregoing and notwithstanding anything to the contrary contained in this
Agreement, if on the Restatement Date, Terrorism is an exclusion from coverage
in any such insurance policy with respect to any Facility, then the Borrowers
shall, upon the Administrative Agent’s request, obtain a separate policy
insuring specifically against Terrorism; provided, that such coverage is (A)
customarily obtained by owners of property of similar size and quality of such
Facility and (B) readily available at a cost that, in Administrative Agent’s
reasonable opinion, is commercially reasonable.
 
(c)           Intentionally Omitted.
 
(d)           Form and Quality.  All insurance policies shall be endorsed in
form and substance acceptable to the Administrative Agent to name the
Administrative Agent as an additional insured, loss payee or mortgagee
thereunder, as its interest may appear, with loss payable to the Administrative
Agent, without contribution, under a standard New York (or local equivalent)
mortgagee clause.  All such insurance policies and endorsements shall be fully
paid for and contain such provisions and expiration dates and be in such form
and issued by such insurance
 
 
65

--------------------------------------------------------------------------------

 
companies licensed to do business in the State where each Facility is located,
with a rating of “A-IX” or better as established by Best’s Rating Guide (or an
equivalent rating approved in writing by the Administrative Agent).  Each policy
shall provide that such policy may not be cancelled or materially changed except
upon thirty (30) days’ prior written notice (or ten (10) days’ prior written
notice if for non-payment) of intention of non-renewal, cancellation or material
change to the Administrative Agent and that no act or thing done by the
Borrowers shall invalidate any policy as against the Administrative Agent.  The
Borrowers shall deliver copies of all original policies certified to the
Administrative Agent by the insurance company or authorized agent as being true
copies, together with the endorsements required hereunder.  The proceeds of
insurance policies coming into the possession of the Administrative Agent shall
be deemed trust funds, and the Administrative Agent shall be entitled to apply
such proceeds as herein provided.  The Borrowers shall not maintain any separate
or additional property insurance which is contributing in the event of loss
unless it is properly endorsed and otherwise satisfactory to the Administrative
Agent in all respects.
 
(e)           Adjustments.  The Borrowers shall give immediate written notice of
any loss to the insurance carrier and to the Administrative Agent.  During any
Event of Default, the Borrowers hereby irrevocably authorize and empower the
Administrative Agent, as attorney-in-fact for the Borrowers coupled with an
interest, to make proof of loss, to adjust and compromise any claim under
insurance policies, to appear in and prosecute any action arising from such
insurance policies, to collect and receive insurance proceeds, and to deduct
therefrom the Administrative Agent’s reasonable expenses incurred in the
collection of such proceeds.  Nothing contained in this Section 7.5, however,
shall require the Administrative Agent to incur any expense or take any action
hereunder, provided if the Administrative Agent commences to make proof of loss,
adjust or compromise any such claim, then it shall be obligated to complete
same.
 
(f)           The Administrative Agent’s Right to Purchase Insurance.  In the
event the Borrowers fail to provide the Administrative Agent with evidence of
the insurance coverage required by this Agreement, upon notice to Borrowers, the
Administrative Agent may purchase insurance at the Borrowers’ expense to protect
the Administrative Agent’s interests in the Facilities.  This insurance may, but
need not, protect the Borrowers’ interests.  The coverage purchased by the
Administrative Agent may not pay any claim made by any Borrower or any claim
that is made against any Borrower in connection with the Facilities.  The
Borrowers may later cancel, or request the Administrative Agent to cancel, which
the Administrative Agent shall promptly do, any insurance purchased by the
Administrative Agent, but only after providing the Administrative Agent with
evidence that the Borrowers have obtained insurance as required by this
Agreement.  If the Administrative Agent purchases insurance for the Facilities,
the Borrowers will be responsible for all out-of-pocket costs of such insurance
(regardless of whether or not Borrower is able to procure insurance at a lower
cost), including interest and other charges imposed by the Administrative Agent
in connection with the placement of the insurance, until the effective date of
the cancellation or expiration of the insurance.  The costs of the insurance may
be added to the Loan, and the Administrative Agent shall provide a copy of the
policy to the Borrowers.
 
Section 7.6                      Keeping of Books.  The Borrowers shall keep
proper books of record and account, in which full, true and correct entries
shall be made in accordance with GAAP and all
 
 
66

--------------------------------------------------------------------------------

 
other applicable Requirements of Law of all financial transactions and the
assets and business of each Borrower.
 
Section 7.7                      Access to Books and Property.  Each Borrower
shall permit the Administrative Agent, at any reasonable time during normal
business hours and with reasonable advance notice (except that, during the
continuance of an Event of Default, no such notice shall be required) to (a)
visit and, subject to the rights of the tenants under the Leases, inspect the
property of each Borrower including, without limitation, each Facility, and
examine and make copies of and abstracts from, the corporate (and similar),
financial, operating and other books and records of each Borrower, and (b)
discuss the affairs, finances and accounts of each Borrower with any officer or
director of any Borrower; provided, however, so long as no Default then exists,
the combined total of such visits and inspections by Administrative Agent shall
not exceed more than two (2) such visits or inspections in any 12 month period.
 
Section 7.8                      Environmental.  Each Borrower shall comply
with, and maintain its real property, whether owned, leased, subleased or
otherwise operated or occupied, in compliance with, all applicable Environmental
Laws (including by implementing any Remedial Action necessary to achieve such
compliance or that is required by orders and directives of any Governmental
Authority) except for failures to comply that would not, in the aggregate, have
a material adverse impact on any Borrower or any Facility.  Without limiting the
foregoing, if an Event of Default is continuing or if the Administrative Agent
at any time has a reasonable basis to believe that there exist violations of
Environmental Laws by any Borrower or that there exist any Environmental
Liabilities, in each case, that would have a material adverse impact on any
Borrower or any Facility, then such Borrower shall, promptly upon receipt of
request from the Administrative Agent, cause the performance of, and allow the
Administrative Agent and its Related Persons access to such Real Property for
the purpose of conducting, by reputable environmental consulting firms, such
environmental audits and assessments, including, if recommended by a phase I
environmental assessment, subsurface sampling of soil and groundwater, and cause
the preparation of such reports, in each case as the Administrative Agent may
from time to time reasonably request.  Such audits, assessments and reports
shall be conducted and prepared only by reputable environmental consulting firms
reasonably acceptable to the Administrative Agent and shall be in form and
substance reasonably acceptable to the Administrative Agent.
 
Section 7.9                      Use of Proceeds.  The proceeds of the Loan made
on the Restatement Date shall be used by the Borrowers solely (a) to consummate
the Acquisition and for the payment of related transaction costs, fees and
expenses, (b) for the payment of transaction costs, fees and expenses incurred
in connection with the Loan Documents and the transactions contemplated therein,
and (c) for the reserves and distribution thereof as contemplated by Section
2.1(d).
 
Section 7.10                      Additional Collateral, Subsidiaries and
Further Assurances.  To the extent not delivered to the Administrative Agent on
or before the Restatement Date (including in respect of any after-acquired
property and Persons that become Subsidiaries of any Borrower after the
Restatement Date), each Borrower shall, promptly, do each of the following,
unless otherwise agreed by the Administrative Agent:
 
 
67

--------------------------------------------------------------------------------

 
(a)           deliver to the Administrative Agent such modifications to the
terms of the Loan Documents (or, to the extent applicable as determined by the
Administrative Agent, such other documents), in each case in form and substance
reasonably satisfactory to the Administrative Agent and as the Administrative
Agent deems necessary or advisable in order to ensure the following:
 
(i)           each Subsidiary of any Borrower shall become a Borrower under this
Agreement and shall assume all of the Obligations hereunder and be bound as if
it had been an original signatory hereto; and
 
(ii)           each Borrower (including any Person required to become a Borrower
pursuant to clause (i) above) shall effectively grant to the Administrative
Agent, for the benefit of the Secured Parties, a valid and enforceable security
interest in all of its real and personal property, including all of its Equity
Interests and Equity Equivalents and other securities, as security for the
Obligations of such Borrower.
 
(b)           deliver to the Administrative Agent all documents, if any,
representing all Equity Interests, Equity Equivalents and other securities
pledged pursuant to the documents delivered pursuant to clause (a) above,
together with undated powers or endorsements duly executed in blank;
 
(c)           deliver to the Administrative Agent a Mortgage on any real
property owned or leased by any Borrower, together with all Mortgage Supporting
Documents relating thereto and shall comply with the conditions set forth in
Sections 3.1(a) with respect thereto;
 
(d)           to take all other actions, or cause the Permitted Investors to
take all actions, reasonably necessary or advisable to ensure the validity or
continuing validity of any guaranty for any Obligation or any Lien securing any
Obligation, to perfect, maintain, evidence or enforce any Lien securing any
Obligation or to ensure such Liens have the same priority as that of the Liens
on similar Collateral set forth in the Loan Documents executed on the
Restatement Date, including the filing of UCC financing statements in such
jurisdictions as may be required by the Loan Documents or applicable
Requirements of Law or as the Administrative Agent may otherwise reasonably
request; and
 
(e)           deliver to the Administrative Agent legal opinions similar to
those delivered to the Administrative Agent on the Restatement Date.
 
Section 7.11                      Springtree Capital Improvements.  On or before
July 31, 2012, Emeritus shall fund at least $1,000,000 in capital improvements
at the Springtree Facility and shall provide evidence satisfactory to
Administrative Agent of such investment.
 
ARTICLE VIII
 
NEGATIVE COVENANTS
 
Each Borrower agrees with the Lenders and the Administrative Agent to each of
the following, as long as any Obligation or any Commitment remains outstanding:
 
 
68

--------------------------------------------------------------------------------

 
Section 8.1                      Indebtedness.  No Borrower shall, directly or
indirectly, incur or otherwise remain liable with respect to or responsible for,
any Indebtedness except for the following:
 
(a)           the Obligations;
 
(b)           Indebtedness existing on the date hereof and set forth on Schedule
8.1, together with any Permitted Refinancing of any Indebtedness permitted
hereunder in reliance upon this clause (b);
 
(c)           intercompany loans owing to any Borrower and constituting
Permitted Investments of such Borrower;
 
(d)           obligations under Interest Rate Contracts entered into to comply
with Section 7.12;
 
(e)           unsecured trade payables and operational debt not evidenced by a
note, and equipment and vehicle lease obligations, and in an aggregate amount
per Borrower not exceeding $100,000; and
 
(f)           Guaranty Obligations of any Borrower with respect to Indebtedness
of any other Borrower (other than Indebtedness permitted hereunder in reliance
upon clause (b) above, for which Guaranty Obligations may be permitted to the
extent set forth in such clauses).
 
Section 8.2                      Liens.  No Borrower shall incur, maintain or
otherwise suffer to exist any Lien upon or with respect to any of its real or
personal property including all Licenses, whether now owned or hereafter
acquired, or assign any right to receive income or profits, except for the
following:
 
(a)           Liens created pursuant to any Loan Document;
 
(b)           Customary Permitted Liens of the Borrowers;
 
(c)           Liens existing on the date hereof and set forth on Schedule 8.2;
and
 
(d)           Liens on the property of any Borrower securing the Permitted
Refinancing of any Indebtedness secured by any Lien on such property permitted
hereunder in reliance upon clause (c) or this clause (d) without any change in
the property subject to such Liens.
 
Section 8.3                      Investments.  No Borrower shall make or
maintain, directly or indirectly, any Investment except for the following:
 
(a)           Investments existing on the date hereof and set forth on Schedule
8.3;
 
(b)           Investments in cash and Cash Equivalents; and
 
(c)           endorsements for collection or deposit in the ordinary course of
business.
 
 
69

--------------------------------------------------------------------------------

 
Section 8.4                      Transfers.  No Borrower shall Transfer any of
its real or personal property or issue or cause or permit a direct or indirect
Transfer or Lien upon its own direct or indirect Equity Interests, except for
the following:
 
(a)           In each case to the extent entered into in the ordinary course of
business and made to a Person that is not an Affiliate of any Borrower, (i)
Transfers of Cash Equivalents for property or services of equivalent value, (ii)
inventory or property that has become obsolete or worn out and (iii)
non-exclusive licenses of Intellectual Property;
 
(b)           (i) any Transfer of any personal property (other than their own
Equity Interests or Equity Equivalents) by any Borrower to any other Borrower to
the extent any resulting Investment constitutes a Permitted Investment, (ii) any
Restricted Payment by any Borrower permitted pursuant to Section 8.5, and (iii)
any transaction permitted pursuant to Section 8.9;
 
(c)           entering into, modifying, amending, renewing, terminating in the
ordinary course of business any resident care agreement or service agreement for
ancillary services;
 
(d)           entering into, modifying or amending any Lease (other than
resident care agreements and service agreements for ancillary services) in the
ordinary course on market terms; provided, however, the total square footage of
all such leases shall not exceed 2,500 square feet at any Facility without
Lender’s consent; and
 
(e)           a Transfer of all of the assets of any Facility in accordance with
Section 2.13.
 
Notwithstanding anything in any Loan Document to the contrary, the following
Transfers are permitted: (i) the trading or issuance of Equity Interests of
Emeritus in the public or private markets, (ii) issuance, transfer or sale of
Equity Interests of Emeritus in connection with the merger, reorganization or
consolidation of Emeritus, and (iii) any merger or consolidation of Emeritus
into or with, or a sale of substantially all of the asset of Emeritus to any
Person; provided, however, the managing member or manager, as the case may be,
shall not be transferred.
 
Section 8.5                      Restricted Payments.  No Borrower shall
directly or indirectly, declare, order, pay, make or set apart any sum for any
Restricted Payment except for the following:
 
(a)           Restricted Payments by any Borrower to any other Borrower; and
 
(b)           dividends and distributions declared and paid on the common (or
common equivalent) Equity Interests of the Borrowers ratably to the holders of
such common (or common equivalent) Equity Interests and payable only in common
(or common equivalent) Equity Interests of the Borrowers.
 
Section 8.6                      Prepayment of Indebtedness.  Subject to Section
2.3, no Borrower shall (x) prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof any Indebtedness, (y) set apart
any property for such purpose, whether directly or indirectly and whether to a
sinking fund, a similar fund or otherwise, or (z) make any payment in violation
of any subordination terms of any Indebtedness; provided, however, that each
Borrower may, to the extent otherwise permitted by the Loan Documents, do each
of the following:
 
 
70

--------------------------------------------------------------------------------

 
(a)           (i) prepay the Obligations, and (ii) consummate a Permitted
Refinancing;
 
(b)           prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof (or set apart any property for such purpose) any
Indebtedness owing to any other Borrower; and
 
(c)           make regularly scheduled or otherwise required repayments or
redemptions of Indebtedness but only, in the case of Subordinated Debt, to the
extent permitted by the subordination provisions thereof.
 
Section 8.7                      Fundamental Changes.  No Borrower shall (a)
merge, consolidate or amalgamate with any Person, (b) acquire all or
substantially all of the Equity Interests or Equity Equivalents of any Person or
(c) acquire any brand or all or substantially all of the assets of any Person or
all or substantially all of the assets constituting any line of business,
division, branch, operating division or other unit operation of any Person, in
each case, except for the following:  (i)  the merger, consolidation or
amalgamation of any Borrower into any other Borrower and (ii) the merger,
consolidation or amalgamation of any Borrower for the sole purpose, and with the
sole material effect, of changing its State of organization within the United
States; provided, however, that in the case of any merger, consolidation or
amalgamation involving any Borrower for the purpose of changing its State of
organization, all actions required to maintain the perfection of the Lien of the
Administrative Agent on the Equity Interests, or other real or personal property
of such Borrower shall have been made.
 
Section 8.8                      Change in Nature of Business.  No Borrower
shall carry on any business, operations or activities (whether directly, through
a joint venture) substantially different from those carried on, or intended to
be carried on, by such Borrowers as of the date hereof and business, operations
and activities reasonably related thereto.
 
Section 8.9                      Transactions with Affiliates.  No Borrower
shall, except as otherwise expressly permitted herein, enter into any other
transaction directly or indirectly with, or for the benefit of, any Affiliate of
any Borrower that is not a Borrower (including Guaranty Obligations with respect
to any obligation of any such Affiliate), except for (a) transactions in the
ordinary course of business on a basis no less favorable to such Borrower as
would be obtained in a comparable arm’s length transaction with a Person not an
Affiliate of any Borrower, (b) Restricted Payments, the proceeds of which, if
received by any Person other than any Borrower, are used as required by Section
8.5, (c) reasonable salaries and other reasonable director or employee
compensation to officers and directors of any Borrower, and (d) Management Fees,
provided that, in the case of this clause (d), such Management Fees shall be
paid last in priority and only after the payment of all other current operating
expenses of the Borrowers and the Facilities (including, all current debt
service and other interest payments on any Indebtedness permitted hereunder and
the funding of all escrows and reserved required hereunder).
 
Section 8.10                      Third-Party Restrictions on Indebtedness,
Liens, Investments or Restricted Payments.  No Borrower shall incur or otherwise
suffer to exist or become effective or remain liable on or responsible for any
Contractual Obligation limiting the ability of (a) any Borrower to make
Restricted Payments to, or Investments in, or repay Indebtedness to or otherwise
Transfer property to, any other Borrower or (b) any Borrower to incur or suffer
to exist any Lien upon any
 
 
71

--------------------------------------------------------------------------------

 
property of any Borrower, whether now owned or hereafter acquired, securing any
of its Obligations (including any “equal and ratable” clause and any similar
Contractual Obligation requiring, when a Lien is granted on any property,
another Lien to be granted on such property or any other property), except, in
each case (x) pursuant to the Loan Documents and (y) limitations on Liens (other
than those securing any Obligation) on any property whose acquisition or repair
is financed by purchase money Indebtedness or Permitted Refinancings permitted
hereunder in reliance upon Section (b) set forth in the Contractual Obligations
governing such Indebtedness or Permitted Refinancing or Guaranty Obligations
with respect thereto.
 
Section 8.11                      Modification of Certain Documents.  No
Borrower shall do any of the following:
 
(a)           waive or otherwise modify any term of any Related Document (other
than the terms of any Subordinated Debt) or any Constituent Document of, or
otherwise change the capital structure of, any Borrower (including the terms of
any of their outstanding Equity Interests or Equity Equivalents), in each case
except for those modifications and waivers that (x) do not elect, or permit the
election, to treat the Equity Interests or Equity Equivalents of any limited
liability company (or similar entity) as certificated, (y) do not materially
affect the rights and privileges of any Borrower and (z) do not materially
affect the interests of any Secured Party under the Loan Documents or in the
Collateral;
 
(b)           waive or otherwise modify any term of any Subordinated Debt if the
effect thereof on such Subordinated Debt is to (i) increase the interest rate,
(ii) change the due dates for principal or interest, other than to extend such
dates, (iii) modify any default or event of default, other than to delete it or
make it less restrictive, (iv) add any covenant with respect thereto, (v) modify
any subordination provision, (vi) modify any redemption or prepayment provision,
other than to extend the dates therefor or to reduce the premiums payable in
connection therewith or (vii) materially increase any obligation of any Borrower
or confer additional material rights to the holder of such Subordinated Debt in
a manner adverse to any Borrower or any Secured Party.
 
Section 8.12                      Accounting Changes; Fiscal Year.  No Borrower
shall change its (a) accounting treatment or reporting practices, except as
required by GAAP or any Requirement of Law, or (b) its fiscal year or its method
for determining fiscal quarters or fiscal months.
 
Section 8.13                      Margin Regulations.  No Borrower shall use all
or any portion of the proceeds of any credit extended hereunder to purchase or
carry margin stock (within the meaning of Regulation U of the Federal Reserve
Board) in contravention of Regulation U of the Federal Reserve Board.
 
Section 8.14                      Compliance with ERISA.  No ERISA Affiliate
shall cause or suffer to exist (a) any event that could result in the imposition
of a Lien on any asset of any Borrower with respect to any Title IV Plan or
Multiemployer Plan or (b) any other ERISA Event, that would, in the aggregate,
have a Material Adverse Effect.
 
Section 8.15                      Hazardous Materials.  No Borrower shall cause
or suffer to exist any Release of any Hazardous Material at, to or from any real
property owned, leased, subleased or otherwise operated or occupied by any
Borrower that would violate any Environmental Law,
 
 
72

--------------------------------------------------------------------------------

 
 form the basis for any Environmental Liabilities or otherwise adversely affect
the value or marketability of any real property (whether or not owned by any
Borrower), other than such violations, Environmental Liabilities and effects
that would not, in the aggregate, have a material adverse impact on any Borrower
or any Facility.
 
ARTICLE IX
 
EVENTS OF DEFAULT
 
Section 9.1                      Definition.  Each of the following shall be an
“Event of Default”:
 
(a)           The Borrowers shall fail to pay (i) any principal of any Loan when
the same becomes due and payable or (ii) any interest on any Loan, any fee under
any Loan Document or any other Obligation (other than those set forth in clause
(i) above) and, in the case of this clause (ii), such non-payment continues for
a period of 5 Business Days after the due date therefor; or
 
(b)           any representation, warranty or certification made or deemed made
by or on behalf of any Borrower (or any Responsible Officer thereof) in, or in
connection with, any Loan Document (including in any document delivered in
connection with any Loan Document) shall prove to have been incorrect in any
material respect when made or deemed made; or
 
(c)           any Borrower shall fail to comply with (i) any provision of
Article V, Article VI, Sections 7.1 (Maintenance of Corporate Existence), 7.5
(Insurance), 7.7 (Access to Books and Property), 7.9 (Use of Proceeds), 7.11
(Deposit Accounts) or Article VIII (Negative Covenants) or (ii) any other
provision of any Loan Document if, in the case of this clause (ii), such failure
shall remain unremedied for thirty (30) days after the earlier of (A) the date
on which a Responsible Officer of such Borrower becomes aware of such failure
and (B) the date on which notice thereof shall have been given to such Borrower
by the Administrative Agent, provided, that in the case of clause (ii), if such
failure cannot be cured within such 30 day period but during such 30 day period
Borrowers have commenced to cure such failure and thereafter have demonstrated
to Administrative Agent that they have diligently pursued same to completion,
such 30 day period shall be extended for an additional 30 days; or
 
(d)           (i) any Borrower shall fail to make any payment when due (whether
due because of scheduled maturity, required prepayment provisions, acceleration,
demand or otherwise) on any Indebtedness of any Borrower (other than the
Obligations or any Hedging Agreement) and, in each case, such failure relates to
Indebtedness having a principal amount of $12,500 or more, (ii) any other event
shall occur or condition shall exist under any Contractual Obligation relating
to any such Indebtedness, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Indebtedness
or (iii) any such Indebtedness shall become or be declared to be due and
payable, or be required to be prepaid, redeemed, defeased or repurchased (other
than by a regularly scheduled required prepayment), prior to the stated maturity
thereof; or
 
(e)           (i) any Borrower shall generally not pay its debts as such debts
become due, shall admit in writing its inability to pay its debts generally or
shall make a general assignment for the benefit of creditors, (ii) any
proceeding shall be instituted by or against (without contest) any
 
 
73

--------------------------------------------------------------------------------

 
 Borrower seeking to adjudicate it a bankrupt or insolvent or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, composition of it or its debts or any similar order, in each case under
any Requirement of Law relating to bankruptcy, insolvency or reorganization or
relief of debtors or seeking the entry of an order for relief or the appointment
of a custodian, receiver, trustee, conservator, liquidating agent, liquidator,
other similar official or other official with similar powers, in each case for
it or for any substantial part of its property and, in the case of any such
proceedings instituted against (but not by or with the consent of) any Borrower,
either such proceedings shall remain undismissed or unstayed for a period of 60
days or more or any action sought in such proceedings shall occur or (iii) any
Borrower shall take any corporate or similar action or any other action to
authorize any action described in clause (i) or (ii) above; or
 
(f)           one or more judgments, orders or decrees (or other similar
process) shall be rendered against any Borrower (i)(A) in the case of money
judgments, orders and decrees, involving an aggregate amount (excluding amounts
adequately covered by insurance payable to any Borrower, to the extent the
relevant insurer has not denied coverage therefore or for with Borrowers have
set aside adequate reserves) in excess of $30,000 or (B) otherwise, that would
have, in the aggregate, a Material Adverse Effect and (ii)(A) enforcement
proceedings shall have been commenced by any creditor upon any such judgment,
order or decree or (B) such judgment, order or decree shall not have been
vacated or discharged for a period of 60 consecutive days and there shall not be
in effect (by reason of a pending appeal or otherwise) any stay of enforcement
thereof; or
 
(g)           except pursuant to a valid, binding and enforceable termination or
release permitted under the Loan Documents and executed by the Administrative
Agent or as otherwise expressly permitted under any Loan Document, (i) any
provision of any Loan Document shall, at any time after the delivery of such
Loan Document, fail to be valid and binding on, or enforceable against, any
Borrower party thereto or (ii) any Loan Document purporting to grant a Lien to
secure any Obligation shall, at any time after the delivery of such Loan
Document, fail to create a valid and enforceable Lien on any Collateral
purported to be covered thereby or such Lien shall fail or cease to be a
perfected Lien with the priority required in the relevant Loan Document, or any
Borrower shall state in writing that any of the events described in clause (i)
or (ii) above shall have occurred; or
 
(h)           there shall occur any Change of Control; or
 
(i)           there shall occur any uninsured damage to or loss, theft or
destruction of any Facility or portion of the Collateral that exceeds $30,000 in
the aggregate; or
 
(j)           intentionally omitted
 
(k)           with respect to three (3) or more Facilities, any state or federal
regulatory agency shall have either revoked the licenses or, in the case of any
skilled nursing facility, has issued a denial of payment for new admissions, at
such Facilities and all applicable appeal periods related to such revocation
shall have expired.
 
 
74

--------------------------------------------------------------------------------

 
Section 9.2                      Remedies.  During the continuance of any Event
of Default, the Administrative Agent may, and, at the request of the Required
Lenders, shall, in each case by notice to the Borrowers and in addition to any
other right or remedy provided under any Loan Document or by any applicable
Requirement of Law, do each of the following:  (a) declare all or any portion of
the Commitments terminated, whereupon the Commitments shall immediately be
reduced by such portion or, in the case of a termination in whole, shall
terminate together with any obligation any Lender may have hereunder to make any
Loan or (b) declare immediately due and payable all or part of any Obligation
(including any accrued but unpaid interest thereon), whereupon the same shall
become immediately due and payable, without presentment, demand, protest or
further notice or other requirements of any kind, all of which are hereby
expressly waived by the Borrowers; provided, however, that, effective
immediately upon the occurrence of the Events of Default specified in Section
9.1(e)(ii), (x) the Commitments of each Lender to make Loans shall each
automatically be terminated and (y) each Obligation (including in each case any
accrued all accrued but unpaid interest thereon) shall automatically become and
be due and payable, without presentment, demand, protest or further notice or
other requirement of any kind, all of which are hereby expressly waived by the
Borrowers.
 
ARTICLE X
 
THE ADMINISTRATIVE AGENT
 
Section 10.1                      Appointment and Duties.
 
(a)           Appointment of Administrative Agent.  Each Lender hereby appoints
GE Capital (together with any successor Administrative Agent pursuant to Section
10.9) as the Administrative Agent hereunder and authorizes the Administrative
Agent to (i) accept delivery thereof on its behalf from any Borrower, (ii) take
such action on its behalf and to exercise all rights, powers and remedies and
perform the duties as are expressly delegated to the Administrative Agent under
such Loan Documents and (iii) exercise such powers as are reasonably incidental
thereto.
 
(b)           Duties as Collateral and Disbursing Agent.  Without limiting the
generality of clause (a) above, the Administrative Agent shall have the sole and
exclusive right and authority (to the exclusion of the Lenders), and is hereby
authorized on behalf of the Lenders, to (i) act as the disbursing and collecting
agent for the Lenders with respect to all payments and collections arising in
connection with the Loan Documents (including in any proceeding described in
Section 9.1(e)(ii) or any other bankruptcy, insolvency or similar proceeding),
and each Person making any payment in connection with any Loan Document to any
Secured Party is hereby authorized to make such payment to the Administrative
Agent, (ii) file and prove claims and file other documents necessary or
desirable to allow the claims of the Secured Parties with respect to any
Obligation in any proceeding described in Section 9.1(e)(ii) or any other
bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Secured Party), (iii) act as collateral agent
for each Secured Party for purposes of the perfection of all Liens created by
such agreements and all other purposes stated therein, (iv) manage, supervise
and otherwise deal with the Collateral, (v) take such other action as is
necessary or desirable to maintain the perfection and priority of the Liens
created or purported to be created by the Loan Documents, (vi) except as may be
otherwise specified in any Loan Document,
 
 
75

--------------------------------------------------------------------------------

 
exercise all remedies given to the Administrative Agent and the other Secured
Parties with respect to the Collateral, whether under the Loan Documents,
applicable Requirements of Law or otherwise and (vii) execute any amendment,
consent or waiver under the Loan Documents on behalf of any Lender that has
consented in writing to such amendment, consent or waiver; provided, however,
that the Administrative Agent hereby appoints, authorizes and directs each
Lender to act as collateral sub-agent for the Administrative Agent and the
Lenders for purposes of the perfection of all Liens with respect to the
Collateral, including any deposit account maintained by a Borrower with, and
cash and Cash Equivalents held by, such Lender, and may further authorize and
direct the Lenders to take further actions as collateral sub-agents for purposes
of enforcing such Liens or otherwise to transfer the Collateral subject thereto
to the Administrative Agent, and each Lender hereby agrees to take such further
actions to the extent, and only to the extent, so authorized and directed.
 
(c)           Limited Duties.  Under the Loan Documents, the Administrative
Agent (i) is acting solely on behalf of the Lenders (except to the limited
extent provided in Section 2.8(b) with respect to the Register and in Section
10.11), with duties that are entirely administrative in nature, notwithstanding
the use of the defined term “Administrative Agent”, the terms “agent”,
“administrative agent” and “collateral agent” and similar terms in any Loan
Document to refer to the Administrative Agent, which terms are used for title
purposes only, (ii) is not assuming any obligation under any Loan Document other
than as expressly set forth therein or any role as agent, fiduciary or trustee
of or for any Lender or any other Secured Party and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Lender hereby waives and agrees not to assert any claim
against the Administrative Agent based on the roles, duties and legal
relationships expressly disclaimed in clauses (i) through (iii) above.
 
Section 10.2                      Binding Effect.  Each Lender agrees that (i)
any action taken by the Administrative Agent or the Required Lenders (or, if
expressly required hereby, a greater proportion of the Lenders) in accordance
with the provisions of the Loan Documents, (ii) any action taken by the
Administrative Agent in reliance upon the instructions of Required Lenders (or,
where so required, such greater proportion) and (iii) the exercise by the
Administrative Agent or the Required Lenders (or, where so required, such
greater proportion) of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Secured Parties.
 
Section 10.3                      Use of Discretion.
 
(a)           No Action without Instructions.  The Administrative Agent shall
not be required to exercise any discretion or take, or to omit to take, any
action, including with respect to enforcement or collection, except any action
it is required to take or omit to take (i) under any Loan Document or (ii)
pursuant to instructions from the Required Lenders (or, where expressly required
by the terms of this Agreement, a greater proportion of the Lenders).
 
(b)           Right Not to Follow Certain Instructions.  Notwithstanding clause
(a) above, the Administrative Agent shall not be required to take, or to omit to
take, any action (i) unless, upon demand, the Administrative Agent receives an
indemnification satisfactory to it from the Lenders (or, to the extent
applicable and acceptable to the Administrative Agent, any other Secured Party)
 
 
76

--------------------------------------------------------------------------------

 
against all Liabilities that, by reason of such action or omission, may be
imposed on, incurred by or asserted against the Administrative Agent or any
Related Person thereof or (ii) that is, in the opinion of the Administrative
Agent or its counsel, contrary to any Loan Document or applicable Requirement of
Law.
 
Section 10.4                      Delegation of Rights and Duties.  The
Administrative Agent may, upon any term or condition it specifies, delegate or
exercise any of its rights, powers and remedies under, and delegate or perform
any of its duties or any other action with respect to, any Loan Document by or
through any trustee, co-agent, employee, attorney-in-fact and any other Person
(including any Secured Party).  Any such Person shall benefit from this
Article X to the extent provided by the Administrative Agent.
 
Section 10.5                      Reliance and Liability.  vi) The
Administrative Agent may, without incurring any liability hereunder to Lenders,
(i) treat the payee of any Note as its holder until such Note has been assigned
in accordance with Section 11.2(e), (ii) rely on the Register to the extent set
forth in Section 2.8, (iii) consult with any of its Related Persons and, whether
or not selected by it, any other advisors, accountants and other experts
(including advisors to, and accountants and experts engaged by, any Borrower)
and (iv) rely and act upon any document and information (including those
transmitted by Electronic Transmission) and any telephone message or
conversation, in each case believed by it to be genuine and transmitted, signed
or otherwise authenticated by the appropriate parties.
 
(b)           None of the Administrative Agent and its Related Persons shall be
liable to Lenders for any action taken or omitted to be taken by any of them
under or in connection with any Loan Document, and each Lender and each
Borrower, hereby waives and shall not assert any right, claim or cause of action
based thereon, except to the extent of liabilities resulting primarily from the
gross negligence or willful misconduct of the Administrative Agent or, as the
case may be, such Related Person (each as determined in a final, non-appealable
judgment by a court of competent jurisdiction) in connection with the duties
expressly set forth herein.  Without limiting the foregoing, the Administrative
Agent:
 
(i)           shall not be responsible or otherwise incur liability to Lenders
for any action or omission taken in reliance upon the instructions of the
Required Lenders or for the actions or omissions of any of its Related Persons
selected with reasonable care (other than employees, officers and directors of
the Administrative Agent, when acting on behalf of the Administrative Agent);
 
(ii)           shall not be responsible to any Secured Party for the due
execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment or priority of any Lien created or
purported to be created under or in connection with, any Loan Document;
 
(iii)           makes no warranty or representation, and shall not be
responsible, to any Secured Party for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Related
Person or any Borrower in connection with any Loan Document or any transaction
contemplated therein or any other document or information with respect to any
Borrower, whether or not transmitted or (except for
 
 
77

--------------------------------------------------------------------------------

 
documents expressly required under any Loan Document to be transmitted to the
Lenders) omitted to be transmitted by the Administrative Agent, including as to
completeness, accuracy, scope or adequacy thereof, or for the scope, nature or
results of any due diligence performed by the Administrative Agent in connection
with the Loan Documents; and
 
(iv)           shall not have any duty to ascertain or to inquire as to the
performance or observance of any provision of any Loan Document, whether any
condition set forth in any Loan Document is satisfied or waived, as to the
financial condition of any Borrower or as to the existence or continuation or
possible occurrence or continuation of any Default or Event of Default and shall
not be deemed to have notice or knowledge of such occurrence or continuation
unless it has received a notice from any Borrower, any Lender describing such
Default or Event of Default clearly labeled “notice of default” (in which case
the Administrative Agent shall promptly give notice of such receipt to all
Lenders);
 
and, for each of the items set forth in clauses (i) through (iv) above, each
Lender and each Borrower hereby waives and agrees not to assert (and each
Borrower shall cause each other Borrower to waive and agree not to assert) any
right, claim or cause of action it might have against the Administrative Agent
based thereon, except with respect to the gross negligence or willful misconduct
of the Administrative Agent or any Lender.
 
Section 10.6                      Administrative Agent Individually.  The
Administrative Agent and its Affiliates may make loans and other extensions of
credit to, acquire Equity Interests and Equity Equivalents of, engage in any
kind of business with, any Borrower or Affiliate thereof as though it were not
acting as the Administrative Agent and may receive separate fees and other
payments therefor.  To the extent the Administrative Agent or any of its
Affiliates makes any Loan or otherwise becomes a Lender hereunder, it shall have
and may exercise the same rights and powers hereunder and shall be subject to
the same obligations and liabilities as any other Lender and the terms “Lender”,
“Required Lender” and any similar terms shall, except where otherwise expressly
provided in any Loan Document, include, without limitation, the Administrative
Agent or such Affiliate, as the case may be, in its individual capacity as
Lender or as one of the Required Lenders.
 
Section 10.7                      Lender Credit Decision.  Each Lender
acknowledges that it shall, independently and without reliance upon the
Administrative Agent, any Lender or any of their Related Persons or upon any
document (including the Disclosure Documents) solely or in part because such
document was transmitted by the Administrative Agent or any of its Related
Persons, conduct its own independent investigation of the financial condition
and affairs of each Borrower and make and continue to make its own credit
decisions in connection with entering into, and taking or not taking any action
under, any Loan Document or with respect to any transaction contemplated in any
Loan Document, in each case based on such documents and information as it shall
deem appropriate.  Except for documents expressly required by any Loan Document
to be transmitted by the Administrative Agent to the Lenders, the Administrative
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any Borrower or
any Affiliate of any Borrower that may come in to the possession of the
Administrative Agent or any of its Related Persons.
 
 
78

--------------------------------------------------------------------------------

 
Section 10.8                      Expenses; Indemnities.
 
(a)           Each Lender agrees to reimburse the Administrative Agent and each
of its Related Persons (to the extent not reimbursed by any Borrower) promptly
upon demand for such Lender’s Pro Rata Share with respect to the Facilities of
any costs and expenses (including fees, charges and disbursements of financial,
legal and other advisors and Other Taxes paid in the name of, or on behalf of,
any Borrower) that may be incurred by the Administrative Agent or any of its
Related Persons in connection with the preparation, execution, delivery,
administration, modification, consent, waiver or enforcement (whether through
negotiations, through any work-out, bankruptcy, restructuring or other legal or
other proceeding or otherwise) of, or legal advice in respect of its rights or
responsibilities under, any Loan Document.
 
(b)           Each Lender further agrees to indemnify the Administrative Agent
and each of its Related Persons (to the extent not reimbursed by any Borrower),
from and against such Lender’s aggregate Pro Rata Share with respect to the
Facilities of the Liabilities (including taxes, interests and penalties imposed
for not properly withholding or backup withholding on payments made to on or for
the account of any Lender) that may be imposed on, incurred by or asserted
against the Administrative Agent or any of its Related Persons in any matter
relating to or arising out of, in connection with or as a result of any Loan
Document, any Related Document or any other act, event or transaction related,
contemplated in or attendant to any such document, or, in each case, any action
taken or omitted to be taken by the Administrative Agent or any of its Related
Persons under or with respect to any of the foregoing; provided, however, that
no Lender shall be liable to the Administrative Agent or any of its Related
Persons to the extent such liability has resulted primarily from the gross
negligence or willful misconduct of the Administrative Agent or, as the case may
be, such Related Person, as determined by a court of competent jurisdiction in a
final non-appealable judgment or order.
 
Section 10.9                      Resignation of Administrative Agent.  vii) The
Administrative Agent may resign at any time by delivering notice of such
resignation to the Lenders and the Borrowers, effective on the date set forth in
such notice or, if not such date is set forth therein, upon the date such notice
shall be effective.  If the Administrative Agent delivers any such notice, the
Required Lenders shall have the right to appoint a successor Administrative
Agent.  If, within 30 days after the retiring Administrative Agent having given
notice of resignation, no successor Administrative Agent has been appointed by
the Required Lenders that has accepted such appointment, then the retiring
Administrative Agent shall, on behalf of the Lenders, appoint a successor
Administrative Agent from among the Lenders.  Each appointment under this clause
(a) shall be subject to the prior consent of the Borrowers, which may not be
unreasonably withheld but shall not be required during the continuance of a
Default.
 
(b)           Effective immediately upon its resignation, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents, (ii) the Lenders shall assume and perform all of the duties
of the Administrative Agent until a successor Administrative Agent shall have
accepted a valid appointment hereunder, (iii) the retiring Administrative Agent
and its Related Persons shall no longer have the benefit of any provision of any
Loan Document other than with respect to any actions taken or omitted to be
taken while such retiring the Administrative Agent was, or because such
Administrative Agent had been, validly acting as the Administrative Agent under
the Loan Documents and (iv) subject to its
 
 
79

--------------------------------------------------------------------------------

 
rights under Section 10.3, the retiring Administrative Agent shall take such
action as may be reasonably necessary to assign to the successor Administrative
Agent its rights as Administrative Agent under the Loan Documents.  Effective
immediately upon its acceptance of a valid appointment as Administrative Agent,
a successor Administrative Agent shall succeed to, and become vested with, all
the rights, powers, privileges and duties of the retiring Administrative Agent
under the Loan Documents.
 
Section 10.10                                Release of Collateral.  Each Lender
hereby consents to the release and hereby directs the Administrative Agent to
release (or, in the case of clause (b)(ii) below, release or subordinate) the
following:
 
(a)           any Borrower from its Obligations hereunder if (i) all of the
Equity Interests of such Borrower are disposed of in a Transfer permitted under
the Loan Documents (including pursuant to a waiver or consent), provided, after
giving effect to such Transfer, Borrowers have complied with the requirements of
Section 7.10, or (ii) all of the assets of a Facility of such Borrower are
disposed of in a Transfer permitted under the Loan Documents (including pursuant
to a waiver or consent), provided, after giving effect to such Transfer,
Borrowers have complied with the requirements of Section 8.4(e); and
 
(b)           any Lien held by the Administrative Agent for the benefit of the
Secured Parties against (i) any Collateral that is disposed of by a Borrower in
a Transfer permitted by the Loan Documents (including pursuant to a valid waiver
or consent), to the extent all Liens required to be granted in such Collateral
pursuant to Section 7.10 after giving effect to such Transfer have been granted,
(ii) any property subject to a Lien permitted hereunder in reliance upon Section
8.2(c) or (d),  (iii) all of the Collateral and all the Borrowers, upon (A)
payment and satisfaction in full of all Loans and all other Obligations that the
Administrative Agent has been notified in writing are then due and payable, (B)
deposit of cash collateral with respect to all contingent Obligations, in
amounts and on terms and conditions and with parties satisfactory to the
Administrative Agent and each Indemnitee that is owed such Obligations and (C)
to the extent requested by the Administrative Agent, receipt by the Secured
Parties of liability releases from the Borrowers each in form and substance
acceptable to the Administrative Agent.
 
Each Lender hereby directs the Administrative Agent, and the Administrative
Agent hereby agrees, upon receipt of reasonable advance notice from any
Borrower, to execute and deliver or file such documents and to perform other
actions reasonably necessary to release the guaranties and Liens when and as
directed in this Section 10.10.
 
Section 10.11                                Additional Secured Parties.  The
benefit of the provisions of the Loan Documents directly relating to the
Collateral or any Lien granted thereunder shall extend to and be available to
any Secured Party that is not a Lender as long as, by accepting such benefits,
such Secured Party agrees, as among the Administrative Agent and all other
Secured Parties, that such Secured Party is bound by (and, if requested by the
Administrative Agent, shall confirm such agreement in a writing in form and
substance acceptable to the Administrative Agent) this Article X, Section 11.8
(Right of Setoff), Section 11.9 (Sharing of Payments) and Section 11.20
(Confidentiality) and the decisions and actions of the Administrative Agent and
the Required Lenders (or, where expressly required by the terms of this
Agreement, a greater proportion of the Lenders) to the same extent a Lender is
bound; provided, however, that, notwithstanding the
 
 
80

--------------------------------------------------------------------------------

 
foregoing, (a) such Secured Party shall be bound by Section 10.8 only to the
extent of Liabilities, costs and expenses with respect to or otherwise relating
to the Collateral held for the benefit of such Secured Party, in which case the
obligations of such Secured Party thereunder shall not be limited by any concept
of Pro Rata Share or similar concept, (b) each of the Administrative Agent and
the Lenders shall be entitled to act at its sole discretion, without regard to
the interest of such Secured Party, regardless of whether any Obligation to such
Secured Party thereafter remains outstanding, is deprived of the benefit of the
Collateral, becomes unsecured or is otherwise affected or put in jeopardy
thereby, and without any duty or liability to such Secured Party or any such
Obligation and (c) such Secured Party shall not have any right to be notified
of, consent to, direct, require or be heard with respect to, any action taken or
omitted in respect of the Collateral or under any Loan Document.
 
ARTICLE XI
 
MISCELLANEOUS
 
Section 11.1                      Amendments, Waivers, Etc.  viii) No amendment
or waiver of any provision of any Loan Document (other than the Secured Hedging
Agreements) and no consent to any departure by any Borrower therefrom shall be
effective unless the same shall be in writing and signed (1) in the case of an
amendment, consent or waiver to cure any ambiguity, omission, defect or
inconsistency, by the Administrative Agent and the Borrowers, (2) in the case of
an amendment granting a new Lien for the benefit of the Secured Parties or
extending an existing Lien over additional property, by the Administrative Agent
and each Borrower directly affected thereby, (3) in the case of any other waiver
or consent, by the Required Lenders (or by the Administrative Agent with the
consent of the Required Lenders), and (4) in the case of any other amendment, by
the Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and the Borrowers; provided, however, that no amendment,
consent or waiver described in clause (3) or (4) above shall, unless in writing
and signed by each Lender directly affected thereby (or by the Administrative
Agent with the consent of such Lender), in addition to any other Person the
signature of which is otherwise required pursuant to any Loan Document, do any
of the following:
 
(i)           waive any condition specified in Section 3.1, except any condition
referring to any other provision of any Loan Document;
 
(ii)           increase the Commitment of such Lender or subject such Lender to
any additional obligation;
 
(iii)           reduce (including through release, forgiveness, assignment or
otherwise) (A) the principal amount of, the interest rate on, or any obligation
of any Borrower to repay (whether or not on a fixed date), any outstanding Loan
owing to such Lender, or (B) any fee or accrued interest payable to such Lender;
provided, however, that this clause (iii) does not apply to (x) any change to
any provision increasing any interest rate or fee during the continuance of an
Event of Default or to any payment of any such increase or (y) any modification
to any financial covenant set forth in Article V or in any definition set forth
therein or principally used therein;
 
 
81

--------------------------------------------------------------------------------

 
(iv)           waive or postpone any scheduled maturity date or other scheduled
date fixed for the payment, in whole or in part, of principal of or interest on
any Loan or fee owing to such Lender or for the reduction of such Lender’s
Commitment; provided, however, that this clause (iv) does not apply to any
change to mandatory prepayments, including those required under Section 2.4, or
to the application of any payment, including as set forth in Section 2.6;
 
(v)           except as provided in Section 10.10, release any material portion
of the Collateral (it being acknowledged and understood that any Facility shall
be deemed a material portion of the Collateral);
 
(vi)           reduce or increase the proportion of Lenders required for the
Lenders (or any subset thereof) to take any action hereunder or change the
definition of the terms “Required Lenders”, “Pro Rata Share” or “Pro Rata
Outstandings”; or
 
(vii)           amend Section 10.10 (Release of Collateral), Section 11.9
(Sharing of Payments) or this Section 11.1;
 
and provided, further, that (x)(A) any waiver of any payment applied pursuant to
Section 2.6(b) (Application of Mandatory Prepayments) to, and any modification
of the application of any such payment to, the Loans shall require the consent
of the Required Lenders, (B) any change to the definition of the term “Required
Lender” shall require the consent of the Required Lenders and (y) no amendment,
waiver or consent shall affect the rights or duties under any Loan Document of,
or any payment to, the Administrative Agent (or otherwise modify any provision
of Article X or the application thereof), any SPV that has been granted an
option pursuant to Section 11.2(f) unless in writing and signed by the
Administrative Agent, such SPV in addition to any signature otherwise required
and (z) the consent of the Borrowers shall not be required to change any order
of priority set forth in Section 2.6.  No amendment, modification or waiver of
this Agreement or any Loan Document altering the ratable treatment of
Obligations arising under Secured Hedging Agreement resulting in such
Obligations being junior in right of payment to principal of the Loans or
resulting in Obligations owing to any Secured Hedging Counterparty being
unsecured (other than releases of Liens in accordance with the terms hereof), in
each case in a manner adverse to any Secured Hedging Counterparty, shall be
effective without the written consent of such Secured Hedging Counterparty or,
in the case of a Secured Hedging Agreement provided or arranged by the
Administrative Agent or an Affiliate thereof, the Administrative Agent.
 
(b)           Each waiver or consent under any Loan Document shall be effective
only in the specific instance and for the specific purpose for which it was
given.  No notice to or demand on any Borrower shall entitle any Borrower to any
notice or demand in the same, similar or other circumstances.  No failure on the
part of any Secured Party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.
 
 
82

--------------------------------------------------------------------------------

 
Section 11.2                      Assignments and Participations; Binding
Effect.
 
(a)           Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrowers and the Administrative Agent and when
the Administrative Agent shall have been notified by each Lender that such
Lender has executed it.  Thereafter, it shall be binding upon and inure to the
benefit of, but only to the benefit of, the Borrowers (in each case except for
Article X), the Administrative Agent, each Lender and, to the extent provided in
Section 10.11, each other Indemnitee and Secured Party and, in each case, their
respective successors and permitted assigns.  Except as expressly provided in
any Loan Document (including in Section 10.9), none of the Borrowers or the
Administrative Agent shall have the right to assign any rights or obligations
hereunder or any interest herein.
 
(b)           Right to Assign.  Each Lender may sell, transfer, negotiate or
assign all or a portion of its rights and obligations hereunder (including all
or a portion of its Commitments and its rights and obligations with respect to
Loans) to (i) any existing Lender, (ii) any Affiliate or Approved Fund of any
existing Lender or (iii) any other Person acceptable (which acceptance shall not
be unreasonably withheld or delayed) to the Administrative Agent and, as long as
no Event of Default is continuing, the Borrowers; provided, however, that (x)
such Transfers do not have to be ratable between the Facilities but must be
ratable among the obligations owing to and owed by such Lender and (y) the
aggregate outstanding principal amount (determined as of the effective date of
the applicable Assignment) of the Loans subject to any such Transfer shall be an
integral multiple of $1,000,000, unless such Transfer is made to an existing
Lender or an Affiliate or Approved Fund of any existing Lender, is of the
assignor’s (together with its Affiliates and Approved Funds) entire interest or
is made with the prior consent of the Borrowers and the Administrative Agent.
 
(c)           Procedure.  The parties to each Transfer made in reliance on
clause (b) above (other than those described in clause (e) or (f) below) shall
execute and deliver to the Administrative Agent (which shall keep a copy
thereof) an Assignment, together with any existing Note subject to such Transfer
(or any affidavit of loss therefor acceptable to the Administrative Agent), any
tax forms required to be delivered pursuant to Section 2.11(f) and payment by
the assignee to the Administrative Agent of an assignment fee in the amount of
$3,500.  Upon receipt of all the foregoing, and conditioned upon such receipt
and upon the Administrative Agent consenting to such Assignment, from and after
the effective date specified in such Assignment, the Administrative Agent shall
record or cause to be recorded in the Register the information contained in such
Assignment.
 
(d)           Effectiveness.  Effective upon the entry of such record in the
Register, (i) such assignee shall become a party hereto and, to the extent that
rights and obligations under the Loan Documents have been assigned to such
assignee pursuant to such Assignment, shall have the rights and obligations of a
Lender, (ii) any applicable Note shall be transferred to such assignee through
such entry and (iii) the assignor thereunder shall, to the extent that rights
and obligations under this Agreement have been assigned by it pursuant to such
Assignment, relinquish its rights (except for those surviving the termination of
the Commitments and the payment in full of the Obligations) and be released from
its obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations
 
 
83

--------------------------------------------------------------------------------

 
under the Loan Documents, such Lender shall cease to be a party hereto except
that each Lender agrees to remain bound by Article X, Section 11.8 (Right of
Setoff) and Section 11.9 (Sharing of Payments) to the extent provided in Section
10.11 (Additional Secured Parties)).
 
(e)           Grant of Security Interests.  In addition to the other rights
provided in this Section 11.2, each Lender may grant a security interest in, or
otherwise assign as collateral, any of its rights under this Agreement, whether
now owned or hereafter acquired (including rights to payments of principal or
interest on the Loans), to (A) any federal reserve bank (pursuant to Regulation
A of the Federal Reserve Board), without notice to the Administrative Agent or
(B) any holder of, or trustee for the benefit of the holders of, such Lender’s
securities by notice to the Administrative Agent; provided, however, that no
such holder or trustee, whether because of such grant or assignment or any
foreclosure thereon (unless such foreclosure is made through an assignment in
accordance with clause (b) above), shall be entitled to any rights of such
Lender hereunder and no such Lender shall be relieved of any of its obligations
hereunder.
 
(f)           Participants and SPVs.  In addition to the other rights provided
in this Section 11.2, each Lender may, at no cost to the Borrowers (unless such
assignment or participation is undertaken at the request of Borrowers), (x) with
notice to the Administrative Agent, grant to an SPV the option to make all or
any part of any Loan that such Lender would otherwise be required to make
hereunder (and the exercise of such option by such SPV and the making of Loans
pursuant thereto shall satisfy the obligation of such Lender to make such Loans
hereunder) and such SPV may assign to such Lender the right to receive payment
with respect to any Obligation and (y) without notice to or consent from the
Administrative Agent or the Borrowers, sell participations to one or more
Persons in or to all or a portion of its rights and obligations under the Loan
Documents (including all its rights and obligations with respect to the Loans);
provided, however, that, whether as a result of any term of any Loan Document or
of such grant or participation, (i) no such SPV or participant shall have a
commitment, or be deemed to have made an offer to commit, to make Loans
hereunder, and, except as provided in the applicable option agreement, none
shall be liable for any obligation of such Lender hereunder, (ii) such Lender’s
rights and obligations, and the rights and obligations of the Borrowers and the
Secured Parties towards such Lender, under any Loan Document shall remain
unchanged and each other party hereto shall continue to deal solely with such
Lender, which shall remain the holder of the Obligations in the Register, except
that (A) each such participant and SPV shall be entitled to the benefit of
Sections 2.10 (Breakage Costs; Increased Costs; Capital Requirements) and 2.11
(Taxes), but only to the extent such participant or SPV delivers the tax forms
such Lender is required to collect pursuant to Section 2.11(f) and then only to
the extent of any amount to which such Lender would be entitled in the absence
of any such grant or participation and (B) each such SPV may receive other
payments that would otherwise be made to such Lender with respect to Loans
funded by such SPV to the extent provided in the applicable option agreement and
set forth in a notice provided to the Administrative Agent by such SPV and such
Lender, provided, however, that in no case (including pursuant to clause (A) or
(B) above) shall an SPV or participant have the right to enforce any of the
terms of any Loan Document, and (iii) the consent of such SPV or participant
shall not be required (either directly, as a restraint on such Lender’s ability
to consent hereunder or otherwise) for any amendments, waivers or consents with
respect to any Loan Document or to exercise or refrain from exercising any
powers or rights such Lender may have under or in respect of the Loan Documents
(including the right to enforce or direct enforcement of the Obligations),
except for those described in clauses (iii) and (iv) of Section
 
 
84

--------------------------------------------------------------------------------

 
11.1(a) with respect to amounts, or dates fixed for payment of amounts, to which
such participant or SPV would otherwise be entitled and, in the case of
participants, except for those described in Section 11.1(a)(v) (or amendments,
consents and waivers with respect to Section 10.10 to release all or
substantially all of the Collateral).  No party hereto shall institute (and each
Borrower shall cause each other Borrower not to institute) against any SPV
grantee of an option pursuant to this clause (f) any bankruptcy, reorganization,
insolvency, liquidation or similar proceeding, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
of such SPV; provided, however, that each Lender having designated an SPV as
such agrees to indemnify each Indemnitee against any Liability that may be
incurred by, or asserted against, such Indemnitee as a result of failing to
institute such proceeding (including a failure to get reimbursed by such SPV for
any such Liability).  The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations.
 
(g)           Cooperation.  Each Borrower acknowledges that subject to the terms
and conditions of this Section 11.2, each Lender and its successors and assigns
may (a) sell, transfer or assign this Agreement, the Note and the other Loan
Documents to one or more investors as whole loan, in rated or unrated public
offering or private placement, (b) participate the Loan to one or more investors
in rated or unrated public offering or private placement, (c) deposit the Loan
Documents with trust which trust may sell certificates to investors evidencing
an ownership interest in the trust assets in rated or unrated public offering or
private placement, or (d) otherwise sell the Loan or interest therein to
investors in rated or unrated public offering or private placement (the
transactions referred to in clauses (a) through (d) are hereinafter referred to
as “Secondary Market Transactions”). Each Borrower shall cooperate in good faith
with Administrative Agent and Lender in effecting any such Secondary Market
Transactions and shall cooperate in good faith to implement all requirements
reasonably imposed by the participants involved in any Secondary Market
Transaction (including, without limitation, an institutional purchaser
participant or investor) including, without limitation, (A) all structural or
other changes to the Loan, (B) all modifications to any documents evidencing or
securing the Loan, (C) within 30 days of request by Agent or Lender, (x) the
appointment of an Independent Manager for each Borrower and (y) the delivery of
opinions of counsel, including with respect to non-consolidation, reasonably
acceptable to such other purchasers, participants, or investors may reasonably
require; provided, however, that Borrowers shall not be required to modify any
documents evidencing or securing the Loan which would (i) modify the interest
rate payable under the Note, (ii) modify the stated maturity of the Note, (iii)
modify the amortization of principal of the Note, (iv) modify or conflict with
any other material terms or covenants of the Loan, (v) increase the Borrowers or
Emeritus’ liability or obligations under the Loan Documents or (vii) reduce the
Borrowers or Emeritus’ rights under the Loan Documents. The Borrowers shall
provide such information and documents relating to the Borrowers, Emeritus and
the Facilities. Borrower acknowledges that certain information regarding the
Loan, Emeritus and the Facilities may be included in private placement
memorandum prospectus or other disclosure documents.
 
Section 11.3                      Costs and Expenses.  Any action taken by any
Borrower under or with respect to any Loan Document, even if required under any
Loan Document or at the request of any Secured Party, shall be at the expense of
such Borrower, and no Secured Party shall be required under any Loan Document to
reimburse any Borrower therefor except as expressly provided therein.  In
addition, each Borrower agrees to pay or reimburse upon demand (a) the
 
 
85

--------------------------------------------------------------------------------

 
Administrative Agent for all reasonable out-of-pocket costs and expenses
incurred by it or any of its Related Persons in connection with the
investigation, development, preparation, negotiation, execution (but not, unless
undertaken at the request of Borrowers, syndication, interpretation,
administration or servicing fees unless specifically set forth in this Agreement
or the other Loan Documents) of, any modification of any term of or termination
of, any Loan Document, any commitment or proposal letter therefor, any other
document prepared in connection therewith or the consummation of any transaction
contemplated therein (including periodic audits in connection therewith and
environmental audits and assessments), in each case including the reasonable
fees, charges and disbursements of legal counsel to the Administrative Agent or
such Related Persons, fees, costs and expenses incurred in connection with
Intralinks® or any other Electronic System and allocated to the Facilities by
the Administrative Agent in its sole discretion and fees, charges and
disbursements of the auditors, appraisers, printers and other of their Related
Persons retained by or on behalf of any of them or any of their Related Persons,
(b) the Administrative Agent for all reasonable costs and expenses incurred by
it or any of its Related Persons in connection with internal audit reviews,
field examinations and Collateral examinations (which shall be reimbursed, in
addition to the out-of-pocket costs and expenses of such examiners, at the per
diem rate per individual charged by the Administrative Agent for its examiners)
and (c) each of the Administrative Agent, its Related Persons, and each Lender
for all costs and expenses incurred in connection with (i) any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out”, (ii) the enforcement or preservation of any right or remedy under
any Loan Document, any Obligation, with respect to the Collateral or any other
related right or remedy or (iii) the commencement, defense, conduct of,
intervention in, or the taking of any other action with respect to, any
proceeding (including any bankruptcy or insolvency proceeding) related to any
Borrower, Loan Document, Obligation (or the response to and preparation for any
subpoena or request for document production relating thereto), including fees
and disbursements of counsel (including allocated costs of internal counsel).
 
Section 11.4                      Indemnities.  ix) Each Borrower agrees to
indemnify, hold harmless and defend the Administrative Agent, each Lender, each
Person (other than the Borrowers) that is a party to a Secured Hedging
Agreement, and each of their respective Related Persons (each such Person being
an “Indemnitee”) from and against all Liabilities (including brokerage
commissions, fees and other compensation) that may be imposed on, incurred by or
asserted against any such Indemnitee in any matter relating to or arising out
of, in connection with or as a result of (i) any Loan Document, any Related
Document, any Disclosure Document, any Obligation (or the repayment thereof),
the use or intended use of the proceeds of any Loan, any Related Transaction, or
any securities filing of, or with respect to, any Borrower, (ii) any commitment
letter, proposal letter or term sheet with any Person or any Contractual
Obligation, arrangement or understanding with any broker, finder or consultant,
in each case entered into by or on behalf of the Seller, any Borrower or any
Affiliate of any of them in connection with any of the foregoing and any
Contractual Obligation entered into in connection with any Electronic Systems or
other Electronic Transmissions, (iii) any actual or prospective investigation,
litigation or other proceeding, whether or not brought by any such Indemnitee or
any of its Related Persons, any holders of securities or creditors (and
including attorneys’ fees in any case), whether or not any such Indemnitee,
Related Person, holder or creditor is a party thereto, and whether or not based
on any securities or commercial law or regulation or any other Requirement of
Law or theory thereof, including common law, equity, contract, tort or
otherwise, or (iv) any
 
 
86

--------------------------------------------------------------------------------

 
other act, event or transaction related, contemplated in or attendant to any of
the foregoing (collectively, the “Indemnified Matters”); provided, however, that
each Borrower shall not have any liability under this Section 11.4 to any
Indemnitee with respect to any Indemnified Matter, and no Indemnitee shall have
any liability with respect to any Indemnified Matter other than (to the extent
otherwise liable), to the extent such liability has resulted primarily from the
gross negligence or willful misconduct of any Indemnitee.  Furthermore, each
Borrower waives and agrees not to assert against any Indemnitee, and shall cause
each other Borrower to waive and not assert against any Indemnitee, any right of
contribution with respect to any Liabilities that may be imposed on, incurred by
or asserted against any Related Person.
 
(b)           Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
or any actual, alleged or prospective damage to property or natural resources or
harm or injury alleged to have resulted from any Release of Hazardous Materials
on, upon or into such property or natural resource or any property on or
contiguous to any real property of any Borrower, whether or not, with respect to
any such Environmental Liabilities, any Indemnitee is a mortgagee pursuant to
any leasehold mortgage, a mortgagee in possession, or the successor-in-interest
to any Related Person, in each case except to the extent such Environmental
Liabilities (i) are incurred solely following foreclosure by any Secured Party
or following any Secured Party having become the successor-in-interest to any
Borrower and (ii) are attributable solely to acts of such Indemnitee.
 
Section 11.5                      Survival.  Any indemnification or other
protection provided to any Indemnitee pursuant to any Loan Document (including
pursuant to Section 2.11 (Taxes), Section 2.10 (Breakage Costs; Increased Costs;
Capital Requirements), Article X (The Administrative Agent), Section 11.3 (Costs
and Expenses), Section 11.4 (Indemnities) or this Section 11.5 and also
including Guaranty Obligations for which Lender has recourse to the party
obligated thereunder) and all representations and warranties made in any Loan
Document shall (A) survive the termination of the Commitments and the payment in
full of other Obligations and (B) inure to the benefit of any Person that at any
time held a right thereunder (as an Indemnitee or otherwise) and, thereafter,
its successors and permitted assigns, other than any person who has taken an
interest herein or in the Facilities through foreclosure, deed-in-lieu or
similar transaction, unless such person taking such interest through
foreclosure, deed-in-lieu or similar transaction is a Lender, the Administrative
Agent or any of their Affiliates.
 
Section 11.6                      Limitation of Liability for Certain
Damages.  In no event shall any Indemnitee be liable on any theory of liability
for any special, indirect, consequential or punitive damages (including any loss
of profits, business or anticipated savings).  Each Borrower hereby waives,
releases and agrees (and shall cause each other Borrower to waive, release and
agree) not to sue upon any such claim for any special, indirect, consequential
or punitive damages, whether or not accrued and whether or not known or
suspected to exist in its favor.
 
Section 11.7                      Lender-Creditor Relationship.  The
relationship between the Lenders and the Administrative Agent, on the one hand,
and the Borrowers, on the other hand, is solely that of lender and creditor.  No
Secured Party has any fiduciary relationship or duty to any Borrower arising out
of or in connection with, and there is no agency, tenancy or joint venture
relationship between the Secured Parties and the Borrowers by virtue of, any
Loan Document or any transaction contemplated therein.
 
 
87

--------------------------------------------------------------------------------

 
Section 11.8                      Right of Setoff.  Each of the Administrative
Agent, each Lender and each Affiliate (including each branch office thereof) of
any of them is hereby authorized, without notice or demand (each of which is
hereby waived by each Borrower), at any time and from time to time during the
continuance of any Event of Default and to the fullest extent permitted by
applicable Requirements of Law, to set off and apply any and all deposits
(whether general or special, time or demand, provisional or final) at any time
held and other Indebtedness, claims or other obligations at any time owing by
the Administrative Agent, such Lender or any of their respective Affiliates to
or for the credit or the account of any Borrower against any Obligation of any
Borrower now or hereafter existing, whether or not any demand was made under any
Loan Document with respect to such Obligation and even though such Obligation
may be unmatured.  Each of the Administrative Agent, each Lender agrees promptly
to notify the Borrowers and the Administrative Agent after any such setoff and
application made by such Lender or its Affiliates; provided, however, that the
failure to give such notice shall not affect the validity of such setoff and
application.  The rights under this Section 11.8 are in addition to any other
rights and remedies (including other rights of setoff) that the Administrative
Agent, the Lenders and their Affiliates and other Secured Parties may have.
 
Section 11.9                      Sharing of Payments, Reinstatement Etc.  If
any Lender, directly or through an Affiliate or branch office thereof, obtains
any payment of any Obligation of any Borrower (whether voluntary, involuntary or
through the exercise of any right of setoff or the receipt of any Collateral or
“proceeds” (as defined under the applicable UCC) of Collateral) other than
pursuant to Sections 2.10 (Breakage Costs; Increased Costs; Capital
Requirements), 2.11 (Taxes) and 2.12 (Substitution of Lenders) and such payment
exceeds the amount such Lender would have been entitled to receive if all
payments had gone to, and been distributed by, the Administrative Agent in
accordance with the provisions of the Loan Documents, such Lender shall purchase
for cash from other Secured Parties such participations in their Obligations as
necessary for such Lender to share such excess payment with such Secured Parties
to ensure such payment is applied as though it had been received by the
Administrative Agent and applied in accordance with this Agreement (or, if such
application would then be at the discretion of the Borrowers, applied to repay
the Obligations in accordance herewith); provided, however, that (a) if such
payment is rescinded or otherwise recovered from such Lender in whole or in
part, such purchase shall be rescinded and the purchase price therefor shall be
returned to such Lender without interest and (b) such Lender shall, to the
fullest extent permitted by applicable Requirements of Law, be able to exercise
all its rights of payment (including the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of such
Borrower in the amount of such participation.
 
If any payments of money or transfers of property made to Administrative Agent
(for the benefit of Lenders) by any Borrower should for any reason subsequently
be declared to be, or in Administrative Agent’s counsel’s good faith opinion be
determined to be, fraudulent (within the meaning of any state or federal law
relating to fraudulent conveyances), preferential or otherwise voidable or
recoverable in whole or in part for any reason (hereinafter collectively called
“voidable transfers”) under the Bankruptcy Code or any other federal or state
law and Administrative Agent or any Lender is required to repay or restore, or
in Administrative Agent’s counsel’s opinion may be so liable to repay or
restore, any such voidable transfer, or the amount or any portion thereof, then
as to any such voidable transfer or the amount repaid or restored and all
reasonable costs and expenses (including reasonable attorneys’ fees) of
Administrative Agent
 
 
88

--------------------------------------------------------------------------------

 
and Lenders related thereto, such Borrower’s liability hereunder shall
automatically be revived, reinstated and restored and shall exist as though such
voidable transfer had never been made.
 
Section 11.10                                Marshaling; Payments Set Aside.  No
Secured Party shall be under any obligation to marshal any property in favor of
any Borrower or any other party or against or in payment of any Obligation.  To
the extent that any Secured Party receives a payment from any Borrower, from the
proceeds of the Collateral, from the exercise of its rights of setoff, any
enforcement action or otherwise, and such payment is subsequently, in whole or
in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.
 
Section 11.11                                Notices.
 
(a)           Addresses.  All notices, demands, requests, approvals, consents,
directions and other communications required or expressly authorized to be made
by this Agreement shall, whether or not specified to be in writing but unless
otherwise expressly specified to be given by any other means, be given in
writing and (i) addressed to:
 
 
if to the Borrowers:
c/o Emeritus Assisted Living

 
3131 Elliott Avenue, Suite 500

 
Seattle, Washington 98121

 
Attention:  Eric Mendelsohn

 
Tel:  (206) 301-4493

 
Fax:  (206) 357-7388

 
 
with copy to:
Riddell Williams P.S.

 
1001 Fourth Avenue

 
Suite 4500

 
Seattle, Washington  98154

 
Attention:  Scott S. Yasui

 
Tel:  (206) 389-1621

 
Fax:  (206) 389-1708

 
                                if to the
 

 
Administrative Agent:
General Electric Capital Corporation

 
Loan Nos. 07-0004315, 07-0004265, 07-0004371

 
500 West Monroe Street

 
Chicago, IL 60661

 
Attention:  Brian Beckwith

 
Facsimile:  (866) 207-0498

 
 
89

--------------------------------------------------------------------------------

 
 
With a copy to:
General Electric Capital Corporation

 
2 Bethesda Metro Center, Suite 600

 
Bethesda, Maryland  20814

 
 
Attention:  Manager, Portfolio Management
 

 
 
Facsimile:   (301) 347-3150



 
with copy to:
5804 Trailridge Drive

 
Austin, TX 78731

 
 
Attention: Diana Pennington, Chief Counsel

 
Tel:  (512) 458-8625

 
Fax:  (866) 221-0433

 
or (ii) addressed to such other address as shall be notified in writing (A) in
the case of any Borrower, the Administrative Agent, to the other parties hereto
and (B) in the case of all other parties, to the Borrowers and the
Administrative Agent.
 
(b)           Effectiveness.  All communications described in clause (a) above
and all other notices, demands, requests and other communications made in
connection with this Agreement shall be effective and be deemed to have been
received (i) if delivered by hand, upon personal delivery, (ii) if delivered by
overnight courier service, one Business Day after delivery to such courier
service, (iii) if delivered by United States mail, 5 days after being deposited
in the mails, and (iv) if delivered by facsimile, upon sender’s receipt of
confirmation of proper transmission,; provided, however, that no communications
to the Administrative Agent pursuant to Article II or Article X shall be
effective until received by the Administrative Agent, and any communications
delivered pursuant to clause (iv) shall be immediately followed by a hard copy
sent pursuant to clauses (i), (ii) or (iii).
 
Section 11.12                                Electronic Transmissions.
 
(a)           Authorization.  Subject to the provisions of Section 11.11(a),
each of the Administrative Agent, the Borrowers, the Lenders and each of their
Related Persons is authorized (but not required) to transmit, post or otherwise
make or communicate, in its sole discretion, Electronic Transmissions in
connection with any Loan Document and the transactions contemplated
therein.  Each Borrower and each Secured Party hereby acknowledges and agrees,
and each Borrower shall cause each other Borrower to acknowledge and agree, that
the use of Electronic Transmissions is not necessarily secure and that there are
risks associated with such use, including risks of interception, disclosure and
abuse and each indicates it assumes and accepts such risks by hereby authorizing
the transmission of Electronic Transmissions.
 
(b)           Signatures.  Subject to the provisions of Section 11.11(a), (i)(A)
no posting to any Electronic System shall be denied legal effect merely because
it is made electronically, (B) each Electronic Signature on any such posting
shall be deemed sufficient to satisfy any requirement for a “signature” and (C)
each such posting shall be deemed sufficient to satisfy any requirement for a
“writing”, in each case including pursuant to any Loan Document, any applicable
provision of any UCC, the federal Uniform Electronic Transactions Act, the
Electronic Signatures in Global and National Commerce Act and any substantive or
procedural Requirement of Law
 
 
90

--------------------------------------------------------------------------------

 
governing such subject matter, (ii) each such posting that is not readily
capable of bearing either a signature or a reproduction of a signature may be
signed, and shall be deemed signed, by attaching to, or logically associating
with such posting, an Electronic Signature, upon which each Secured Party and
each Borrower may rely and assume the authenticity thereof, (iii) each such
posting containing a signature, a reproduction of a signature or an Electronic
Signature shall, for all intents and purposes, have the same effect and weight
as a signed paper original and (iv) each party hereto or beneficiary hereto
agrees not to contest the validity or enforceability of any posting on any
Electronic System or Electronic Signature on any such posting under the
provisions of any applicable Requirement of Law requiring certain documents to
be in writing or signed; provided, however, that nothing herein shall limit such
party’s or beneficiary’s right to contest whether any posting to any Electronic
System or Electronic Signature has been altered after transmission.
 
(c)           Separate Agreements.  All uses of an Electronic System shall be
governed by and subject to, in addition to Section 11.11 and this Section 11.12,
separate terms and conditions posted or referenced in such Electronic System and
related Contractual Obligations executed by Secured Parties and Borrowers in
connection with the use of such Electronic System.
 
(d)           LIMITATION OF LIABILITY.  ALL ELECTRONIC SYSTEMS AND ELECTRONIC
TRANSMISSIONS SHALL BE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PERSONS WARRANTS THE ACCURACY,
ADEQUACY OR COMPLETENESS OF ANY ELECTRONIC SYSTEMS OR ELECTRONIC TRANSMISSION,
AND EACH DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS THEREIN.  NO WARRANTY
OF ANY KIND IS MADE BY THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PERSONS IN
CONNECTION WITH ANY ELECTRONIC SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS.  Each Borrower and each Secured Party agrees (and each Borrower shall
cause each other Borrower to agree) that the Administrative Agent has no
responsibility for maintaining or providing any equipment, software, services or
any testing required in connection with any Electronic Transmission or otherwise
required for any Electronic System.
 
Section 11.13                                Governing Law.  This Agreement,
each other Loan Document that does not expressly set forth its applicable law,
and the rights and obligations of the parties hereto and thereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.
 
Section 11.14                                Jurisdiction.
 
(a)           Submission to Jurisdiction.  Any legal action or proceeding with
respect to any Loan Document may be brought in the courts of the State of New
York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, each Borrower hereby accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts.  The parties hereto (and, to the extent set forth in any other
Loan Document,
 
 
91

--------------------------------------------------------------------------------

 
each other Borrower) hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such jurisdictions.
 
(b)           Service of Process.  Each Borrower (and, to the extent set forth
in any other Loan Document, each other Borrower) hereby irrevocably waives
personal service of any and all legal process, summons, notices and other
documents and other service of process of any kind and consents to such service
in any suit, action or proceeding brought in the United States of America with
respect to or otherwise arising out of or in connection with any Loan Document
by any means permitted by applicable Requirements of Law, including by the
mailing thereof (by registered or certified mail, postage prepaid) to the
address of the Borrowers specified in Section 11.11 (and shall be effective when
such mailing shall be effective, as provided therein).  Each Borrower (and, to
the extent set forth in any other Loan Document, each other Borrower) agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.
 
(c)           Non-Exclusive Jurisdiction.  Nothing contained in this Section
11.14 shall affect the right of the Administrative Agent or any Lender to serve
process in any other manner permitted by applicable Requirements of Law.
 
Section 11.15                                Waiver of Jury Trial.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING
WITH RESPECT TO, OR DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH, ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREIN OR
RELATED THERETO (WHETHER FOUNDED IN CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO OTHER PARTY AND NO RELATED PERSON OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THE LOAN DOCUMENTS, AS APPLICABLE, BY THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION 11.15.
 
Section 11.16                                Severability.  Any provision of any
Loan Document being held illegal, invalid or unenforceable in any jurisdiction
shall not affect any part of such provision not held illegal, invalid or
unenforceable, any other provision of any Loan Document or any part of such
provision in any other jurisdiction.
 
Section 11.17                                Execution in Counterparts.  This
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.  Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.  Delivery of an executed signature page of
this Agreement by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart hereof.
 
 
92

--------------------------------------------------------------------------------

 
Section 11.18                                Entire Agreement.  The Loan
Documents embody the entire agreement of the parties and supersede all prior
agreements and understandings relating to the subject matter thereof and any
prior letter of interest, commitment letter, confidentiality and similar
agreements involving any Borrower and any of the Administrative Agent, any
Lender or any of their respective Affiliates relating to a financing of
substantially similar form, purpose or effect.  In the event of any conflict
between the terms of this Agreement and any other Loan Document, the terms of
this Agreement shall govern (unless such terms of such other Loan Documents are
necessary to comply with applicable Requirements of Law, in which case such
terms shall govern to the extent necessary to comply therewith).
 
Section 11.19                                Use of Name.  Each Borrower agrees,
and shall cause each other Borrower to agree, that it shall not, and none of its
Affiliates shall, issue any press release or other public disclosure (other than
any document filed with any Governmental Authority relating to a public offering
of the Equity Interests of any Borrower) using the name, logo or otherwise
referring to GE Capital or of any of its Affiliates, the Loan Documents or any
transaction contemplated therein to which the Secured Parties are party without
at least 2 Business Days’ prior notice to GE Capital and without the prior
consent of GE Capital except to the extent required to do so under applicable
Requirements of Law and then, only after consulting with GE Capital prior
thereto.
 
Section 11.20                                Non-Public Information;
Confidentiality.  x) Each Lender acknowledges and agrees that it may receive
material non-public information hereunder concerning the Borrowers and their
Affiliates and securities and agrees to use such information in compliance with
all relevant policies, procedures and Contractual Obligations and applicable
Requirements of Laws (including United States federal and state security laws
and regulations).
 
(b)           Each Lender and the Administrative Agent agrees to use all
reasonable efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Loan Document and
designated in writing by any Borrower as confidential, except that such
information may be disclosed (i) with such Borrower’s consent, (ii) to Related
Persons of such Lender or the Administrative Agent, as the case may be, that are
advised of the confidential nature of such information and are instructed to
keep such information confidential, (iii) to the extent such information
presently is or hereafter becomes available to such Lender or the Administrative
Agent, as the case may be, on a non-confidential basis from a source other than
any Borrower, (iv) to the extent disclosure is required by applicable
Requirements of Law or other legal process or requested or demanded by any
Governmental Authority, (v) to the National Association of Insurance
Commissioners or any similar organization, any examiner or any nationally
recognized rating agency or otherwise to the extent consisting of general
portfolio information that does not identify Borrowers, (vi) to current or
prospective assignees, SPVs grantees of any option described in Section 11.2(f)
or participants, direct or contractual counterparties to any Hedging Agreement
permitted hereunder and to their respective Related Persons, in each case to the
extent such assignees, participants, counterparties or Related Persons agree to
be bound by provisions substantially similar to the provisions of this Section
11.20 and (vii) in connection with the exercise of any remedy under any Loan
Document.  In the event of any conflict between the terms of this Section 11.20
and those of any other Contractual Obligation entered into with any Borrower
(whether or not a Loan Document), the terms of this Section 11.20 shall govern.
 
 
93

--------------------------------------------------------------------------------

 
Section 11.21                                Patriot Act Notice.  Each Lender
subject to the USA Patriot Act of 2001 (31 U.S.C. 5318 et seq.) hereby notifies
each Borrower that, pursuant to Section 326 thereof, it is required to obtain,
verify and record information that identifies each Borrower, including the name
and address of such Borrower and other information allowing such Lender to
identify such Borrower in accordance with such act.
 
Section 11.22                                Limitation of
Liability.  Notwithstanding anything to the contrary contained in this
Agreement, except as expressly set forth in the Guaranty or the Environmental
Indemnity, no present or future “Constituent Partner” in or of any Borrower and
no present or future advisor, trustee, director, officer, employee, beneficiary,
member, shareholder, participant, advisor, principal or agent in or of any
Borrower shall have any personal liability, directly or indirectly, under or in
connection with this Agreement, and Lenders and their successors and assigns
and, without limitation, all other persons and entities, hereby waive any and
all such personal liability.  “Constituent Partner” means any person or entity
that is a partner in, member or shareholder of any Borrower, or any person or
entity that directly or indirectly through one or more limited liability
companies, partnership or other entities, is a partner in, member or shareholder
of any Borrower”.
 
ARTICLE XII
 


 
POST CLOSING AGREEMENTS
 
Each Borrower agrees to deliver to the Administrative Agent, as soon as
practicable, but in any event no later than the date or time period specified as
applicable to each Section below, the following items each in form and substance
satisfactory to the Administrative Agent:
 
Section 12.1                      Immediate Repairs.  Evidence of the completion
of each of the repairs, replacements and improvements set forth in Schedule 2.1
within the time periods specified therein.
 
Section 12.2                      Insurance.  Within 30 days of the Restatement
Date, a copy of a paid receipt for the annual insurance premium for the Mesa
Facility.
 


 


 
[Signature Pages Follow]
 


 

 
94 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
BORROWERS:
 
HC3 FT. MYERS LLC, HC3 ORLANDO LLC, HC3 SUNRISE LLC, EMERIMESA LLC, each a
Delaware limited liability company
 
 
By:Emeritus Corporation, a Washington

 
corporation, its Manager

 
 
By:
/s/ Eric Mendelsohn
 

 
Eric Mendelsohn

 
SVP Corporate Development

 


 
ESC-ARBOR PLACE LLC, a Washington limited liability company
 
 
By:
Emeritus Corporation, a Washington

 
corporation, its Manager

 
 
By:
/s/ Eric Mendelsohn
 

 
Eric Mendelsohn

 
SVP Corporate Development

 


 

 
 

--------------------------------------------------------------------------------

 

GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation,
as Administrative Agent and Lender
 


 
 
By:
  /s/ Ellen Ross
 

 
   Ellen Ross

 
Title:  Its Duly Authorized Signatory

 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
 
Commitments
 
Lender
Commitment
GE Capital
$10,000,000


 
 

--------------------------------------------------------------------------------

 

SCHEDULE II
 
Allocated Loan Amounts
 


 
Facility
Amount
Cypress Court
$10,000,000.00
Springtree
$7,276,976.29
Park Club Fort Myers
$3,315,015.28
Pavillion at Crossing Pointe
$3,791,213.28
Arbor Place
$7,440.347.44
TOTAL
$31,823,552.29



 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.1
 
Repairs, Replacements and Improvements
 


 
Within 90 days of the Restatement Date, complete the items set forth in the
“Immediate Total” column on Table 1 attached hereto.
 


 
Within 6 months of the Restatement Date, complete the items set forth in the
“Short Term Total” column on Table 1 attached hereto.
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.1 - Repairs, Replacements and Improvements
 
Table 1:  Immediate and Short Term Repairs Cost
 
Cypress Court of Mesa
 
310 South 63rd Street
 
Mesa, AZ 85206
 
November 16, 2010
 
Project Number:
 
Sec.
Item
Quantity
Unit
Unit Cost
Cycle Replacement
Replacement Percent
Immediate Total
Short Term Total
 
ADA COMPLIANCE
               
SITE & UTILITIES
               
ENVELOPE & STRUCTURE
             
5.2.2
Repair and repaint damaged gypsum board walls and ceilings
2
LS
$500.00
1000
100
$0
$1,000
5.2.4
Repair/reseal bay windows
1
 
$1,500.00
1500
100
$0
$1,500
5.2.5
Roof repairs
1
LS
$3,400.00
3400
100
$3400
$0
5.2.6
Patch concrete landings of interior stairs
3
LS
$1,500.00
4500
100
$0
$4,500
5.2.6
Repair to exterior steel framing and stucco
1
LS
$2,500.00
2500
100
$0
$2,500
 
INTERIOR ELEMENTS
               
BUILDING SYSTEMS
             
5.4.2
Install polysilicate mechanism to water supply lines
1
LS
$14,800.00
14800
100
$0
$14,800
Total Repair Cost
$3400
$24,300



 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.3
 
AMORTIZATION SCHEDULE
 
Part A-2006 Fixed Rate Funding
 
Date
Principal
 
2/1/2011
11,400.40
 
3/1/2011
15,946.69
 
4/1/2011
11,570.64
 
5/1/2011
13,128.91
 
6/1/2011
11,724.39
 
7/1/2011
13,278.63
 
8/1/2011
11,880.04
 
9/1/2011
11,953.99
 
10/1/2011
13,502.21
 
11/1/2011
12,112.45
 
12/1/2011
13,656.51
 
1/1/2012
12,272.86
 
2/1/2012
12,349.26
 
3/1/2012
15,348.09
 
4/1/2012
12,521.68
 
5/1/2012
14,055.00
 
6/1/2012
12,687.12
 
7/1/2012
14,216.10
 
8/1/2012
12,854.59
 
9/1/2012
12,934.61
 
10/1/2012
14,457.10
 
11/1/2012
13,105.12
 
12/1/2012
14,623.14
 
1/1/2013
13,277.73
 
2/1/2013
13,360.38
 
3/1/2013
17,728.02
 
4/1/2013
13,553.91
 
5/1/2013
15,060.15
 
6/1/2013
13,732.03
 
7/1/2013
13,732.00
 
8/1/2013
13,732.00
 
9/1/2013
13,732.00
 
10/1/2013
13,732.00
 
11/1/2013
13,732.00
 
12/1/2013
13,732.00
 
0/1/2014
13,732.00
 



Part B-2007 Floating Rate Funding
 
$24,206.63 on the first day of each month.


 
 

--------------------------------------------------------------------------------

 


Part C-2011 Floating Rate Funding
 
Date
Principal
 
3/1/2011
12,888.74
 
4/1/2011
12,954.77
 
5/1/2011
14,669.65
 
6/1/2011
13,096.31
 
7/1/2011
14,807.33
 
8/1/2011
13,239.28
 
9/1/2011
13,307.11
 
10/1/2011
15,012.37
 
11/1/2011
13,452.21
 
12/1/2011
15,153.51
 
1/1/2012
13,598.77
 
2/1/2012
13,668.45
 
3/1/2012
16,989.21
 
4/1/2012
13,825.52
 
5/1/2012
15,516.63
 
6/1/2012
13,975.86
 
7/1/2012
15,662.87
 
8/1/2012
14,127.72
 
9/1/2012
14,200.10
 
10/1/2012
15,880.99
 
11/1/2012
14,354.23
 
12/1/2012
16,030.91
 
1/1/2013
14,509.91
 
2/1/2013
14,584.25
 
3/1/2013
19,446.00
 
4/1/2013
14,758.61
 
5/1/2013
16,424.25
 
6/1/2013
14,918.38
 
7/1/2013
16,579.66
 
8/1/2013
15,079.76
 
9/1/2013
15,157.03
 
10/1/2013
16,811.79
 
11/1/2013
15,320.82
 
12/1/2013
16,971.11
 
1/1/2014
15,486.27
 



 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.2
 
Consents
 


 


 
None.
 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.3
 
Ownership of the Borrowers
 


 
None.
 


 

 
 

--------------------------------------------------------------------------------

 

Schedule 4.12
 
Labor Matters
 


 
None.
 


 

 
 

--------------------------------------------------------------------------------

 

Schedule 4.14
 
Environmental Matters
 


 
None.
 


 


 

 
 

--------------------------------------------------------------------------------

 

Schedule 4.16
 
Real Property, Allocated Loan Amount and Beds
 
Borrower
Real Property
EmeriMesa LLC  dba Emeritus at Baywood
310 South 63rd Street
Mesa, Arizona
HC3 Orlando LLC / Emeritus at
Crossing Pointe
9309 S. Orange Blossom Trail
Orlando, Florida
HC3 Sunrise LLC / Emeritus at Springtree
4201 Springtree Drive
Sunrise, Florida
HC3 Ft. Myers LLC / Emeritus at Fort Myers
1896 Park Meadows Drive
Ft. Myers, Florida
ESC-Arbor Place, LLC / Emeritus at Silver Lake (fka Arbor Place)
12806 Bothell-Everett Highway
Everett, Washington



 

 
 

--------------------------------------------------------------------------------

 

Schedule 7.2
 
Provider Agreements and Licenses
 
1.
EmeriMesa LLC / Emeritus at Baywood:

   
 
    Licenses:                                           Assisted Living Center –
License #(TBD)
    Provider
Agreements:                                                      Mercy Care
                   Hospice Family Care
                   Covenant Health Network
                   Bridgeway
 
2.
HC3 Orlando LLC / Emeritus at Crossing Pointe:

 
    Licenses:                                           Independent Living
Facility /No License
    Provider Agreements:                     No Provider Agreements
 
3.
HC3 Sunrise LLC / Emeritus at Springtree:

 
    Licenses:                                           Assisted Living Facility
License #AL7433
    Provider
Agreements:                                                      Amerigroup
                   Florida AHCA-ALE Waiver /Contract #68-84105-00
                   Florida AHCA-ACS /Contract #142363100
                   American Eldercare
 
4.
HC3 Ft. Myers LLC / Emeritus at Fort Myers:

 
    Licenses:                                           Assisted Living Facility
License #AL5096
    Provider Agreements:                      LTCD/Evercare –
Contract#60-01572Florida AHCA-ALE Waiver & ACS/Contract#686854100
                   Hope Life – Contract#4096
 
5.
ESC-Arbor Place, LLC / Emeritus at Silver Lake (fka Arbor Place):

 
Licenses:                                           Boarding Home License #1914
 
Provider Agreements:                                            WA Medicaid
AL/EARC – Contract #078188
 


 

 
 

--------------------------------------------------------------------------------

 

Schedule 8.1
 
Existing Indebtedness
 


 
None.
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

Schedule 8.2
 
Existing Liens
 


 
None.
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

Schedule 8.3
 
Existing Investments
 


 
None.
 


 

 
 

--------------------------------------------------------------------------------

 
